        Case 7:19-cv-05588 Document 4 Filed 06/17/19 Page 1 of 173



                IN THE UNITED STATES DISTRICT COURT
              FOR THE SOUTHERN DISTRICT OF NEW YORK

COUNTY OF ROCKLAND, NEW YORK,       )        Case No.
                                    )
       Plaintiff,                   )        JURY TRIAL DEMANDED
                                    )
v.                                  )
                                    )        COMPLAINT
PURDUE PHARMA, L.P.;                )
PURDUE PHARMA, INC.;                )
THE PURDUE FREDERICK COMPANY;       )
RICHARD SACKLER;                    )
MALLINCKRODT PLC;                   )
MALLINCKRODT LLC;                   )
SPECGX LLC;                         )
TEVA PHARMACEUTICALS INDUSTRIES, )
LTD.;                               )
TEVA PHARMACEUTICALS USA, INC.;     )
CEPHALON, INC.;                     )
JOHNSON & JOHNSON;                  )
JANSSEN PHARMACEUTICALS, INC.;      )
ORTHO-MCNEIL-JANSSEN                )
PHARMACEUTICALS, INC. n/k/a JANSSEN )
PHARMACEUTICALS, INC.;              )
JANSSEN PHARMACEUTICA, INC. n/k/a   )
JANSSEN PHARMACEUTICALS, INC.;      )
NORAMCO, INC.;                      )
AMERISOURCEBERGEN DRUG              )
CORPORATION;                        )
CARDINAL HEALTH, INC.;              )
CARDINAL HEALTH PHARMACY            )
SERVICES, LLC;                      )
MCKESSON CORPORATION;               )
ROCHESTER DRUG COOPERATIVE, INC.; )
CVS PHARMACY, INC.;                 )
CVS HEALTH CORPORATION;             )
CAREMARKPCS HEALTH, L.L.C.          )
d/b/a CVS CAREMARK;                 )
WALGREENS BOOTS ALLIANCE, INC.;     )
AND WALGREENDS BOOTS                )
ALLIANCE, INC., AS SUCCESSOR IN     )
INTEREST TO RITE AID CORPORATION, )
                                    )
       Defendants.                  )
                  Case 7:19-cv-05588 Document 4 Filed 06/17/19 Page 2 of 173



                                                      TABLE OF CONTENTS
INTRODUCTION .................................................................................................................1

JURISDICTION AND VENUE ............................................................................................6

PARTIES ...............................................................................................................................7

I.         County of Rockland ...................................................................................................7

II.        Manufacturer Defendants...........................................................................................7

           A.         Purdue and Richard Sackler ...........................................................................7

           B.         Mallinckrodt ...................................................................................................9

           C.         Cephalon and Associated Companies ............................................................9

           D.         Janssen and Associated Companies ...............................................................10

III.       Distributor Defendants ...............................................................................................11

           A.         AmerisourceBergen .......................................................................................11

           B.         Cardinal Health .............................................................................................12

           C.         McKesson .....................................................................................................12

           D.         Rochester Drug .............................................................................................13

IV.        Retailer Defendants ...................................................................................................13

           A.         Walgreens/Rite-Aid ......................................................................................13

           B.         CVS Health ...................................................................................................14

FACTUAL ALLEGATIONS ...............................................................................................15

I.         Opioids have never been proven appropriate for the treatment of chronic
           pain and other non-acute medical problems .............................................................15

II.        Opioids carry a high risk of addiction, serious medical problems, and death
           ....................................................................................................................................15

III.       The origins of the current opioid epidemic can be traced back to the
           Manufacturer Defendants’ decades-long fraudulent marketing campaign ...............18


                                                                          ii
           Case 7:19-cv-05588 Document 4 Filed 06/17/19 Page 3 of 173



      A.      The Manufacturer Defendants use “unbranded” marketing to evade
              laws and regulations ......................................................................................18

      B.      The Manufacturer Defendants paid so-called KOLs and sponsored
              speakers’ bureaus to disseminate false and misleading messaging ..............20

      C.      The Manufacturer Defendants funded Front Groups that published
              and disseminated false and misleading marketing materials ........................22

IV.   The Manufacturer Defendants’ Specific Unlawful Conduct ....................................33

      A.      Purdue ...........................................................................................................35

              i.         Purdue set out to end medical providers’ long-standing fear
                         of prescribing opioids .......................................................................35

              ii.        Purdue’s aggressive marketing of OxyContin fueled ever-
                         increasing, and excessive, demand for the drug ...............................36

              iii.       Purdue’s 2007 guilty plea for lying about OxyContin, and its
                         continued marketing of the drug .......................................................46
              iv.        Even after its guilty plea, Purdue continued its false and
                         misleading marketing practices aided by the other
                         Manufacturer Defendants ..................................................................49
              v.         Purdue profited from the abuse and diversion of OxyContin
                         ............................................................................................................53
              vi.        Purdue failed to prevent diversion and to monitor, report,
                         and stop suspicious orders of OxyContin as required .......................57
              vii.       Richard Sackler Knowingly Participated in Purdue’s
                         Misdeeds by Directing Purdue Repeatedly to Distribute
                         Drugs Unlawfully and Otherwise to Facilitate Diversion .................60
      B.       Mallinckrodt ................................................................................................64

              i.         Mallinckrodt funded false publications and presentations ................65

              ii.        Mallinckrodt failed to prevent diversion and to monitor,
                         report, and stop suspicious orders of its prescription opioid
                         products as required ..........................................................................67

      C.       Cephalon ......................................................................................................68

               i.        Cephalon aggressively marketed a cancer drug to non-cancer

                                                                iii
          Case 7:19-cv-05588 Document 4 Filed 06/17/19 Page 4 of 173



                        treating physicians ............................................................................70

               ii.      Government investigations found Cephalon falsely
                        marketed Actiq for off-label uses .....................................................71

               iii.     Cephalon focused on non-cancer treating physicians in
                        falsely marketing Fentora .................................................................73

               iv.      The FDA warned Cephalon regarding its false and off-label
                        marketing of Fentora .........................................................................74

               v.       Cephalon funded false publications and presentations .....................76

               vi.      Cephalon failed to prevent diversion and to monitor, report,
                        and stop suspicious orders of its prescription opioid products
                        as required .........................................................................................83

     D.        Janssen .........................................................................................................84

                i.        The FDA warned Janssen regarding its false messaging ................85

               ii.        Janssen funded false publications and presentations .......................89

              iii.        Janssen failed to prevent diversion and to monitor, report,
                          and stop suspicious orders of its prescription opioid
                          products as required ........................................................................92

V.   The Distributor Defendants’ Unlawful Conduct .......................................................93

     A.        The Distributor Defendants have a duty to report and stop
               suspicious orders of prescription opioids ....................................................93

     B.        The Distributor Defendants breached their duties and the DEA gets
               involved .......................................................................................................100

                i.      The Distributor Defendants failed to report and stop
                        suspicious opioid orders ....................................................................100

               ii.      The DEA sent warning letters to the Distributor Defendants
                        ............................................................................................................102

              iii.      DEA actions against the Distributor Defendants ..............................104

              iv.       The Distributor Defendants misled the public concerning



                                                               iv
                Case 7:19-cv-05588 Document 4 Filed 06/17/19 Page 5 of 173



                                their duties and compliance ..............................................................115

VI.      The Retailer Defendants’ Unlawful Conduct ...........................................................119

          a.         The Retailer Defendants Also Engaged in Unlawful Conduct and
                     Otherwise Facilitated Diversion ...................................................................119

VII.      New York and Rockland County are flooded with prescription opioids,
          resulting in a surge in opioid overdose deaths and significant collateral
          damage ......................................................................................................................124

          a.          New York’s epidemic of Neonatal Abstinence Syndrome (“NAS”)
                      – a condition suffered by babies of mothers addicted to opioids ...............127

TOLLING AND FRAUDULENT CONCEALMENT .........................................................128
CAUSES OF ACTION .........................................................................................................129

COUNT I: PUBLIC NUISANCE (New York Common Law) ............................................131

COUNT II: RACKETEER INFLUENCED AND CORRUPT ORGANIZATIONS
(“RICO”) (18 U.S.C. § 1961, et seq.) ...................................................................................135

COUNT III: RICO CONSPIRACY (18 U.S.C. § 1962(d)) ..................................................163

COUNT IV: NEGLIGENCE ................................................................................................164

PRAYER FOR RELIEF .......................................................................................................167

JURY TRIAL DEMAND .....................................................................................................167




                                                                      v
             Case 7:19-cv-05588 Document 4 Filed 06/17/19 Page 6 of 173




                                         COMPLAINT

        Plaintiff County of Rockland, New York brings this Complaint against Defendants Purdue

Pharma L.P., Purdue Pharma Inc., The Purdue Frederick Company, Inc., Richard Sackler,

Mallinckrodt plc, Mallinckrodt LLC, SpecGx LLC, Teva Pharmaceutical Industries, Ltd., Teva

Pharmaceuticals USA, Inc., Cephalon, Inc., Johnson & Johnson, Janssen Pharmaceuticals, Inc.,

Ortho-McNeil-Janssen Pharmaceuticals, Inc. n/k/a Janssen Pharmaceuticals Inc., Janssen

Pharmaceutica, Inc. n/k/a Janssen Pharmaceuticals, Inc., Noramco, Inc. (“Manufacturer

Defendants”), AmerisourceBergen Drug Corporation, Cardinal Health, Inc., Cardinal Health

Pharmacy Services, LLC, and McKesson Corporation (“Distributor Defendants”), and CVS

Pharmacy, Inc., CVS Health Corporation, CaremarkPCS Health, L.L.C. d/b/a CVS Caremark;

Walgreens Boots Alliance, Inc.; and Walgreens Boots Alliance, Inc., as successor in interest to

Rite Aid Corporation (“Retailer Defendants) (collectively “Defendants”). Based upon personal

knowledge, information, belief, and investigation of counsel, County of Rockland alleges:

                                       INTRODUCTION

        1.      To say that the country is awash in opioids is a monumental understatement. The

United States only accounts for roughly five percent of the world’s total population, but consumes

approximately 80 percent of the world’s opioids, including 99 percent of the world’s hydrocodone.

Even more staggering are the number of opioid-related deaths: each day, more than 90 people in

the United States will die from an opioid overdose. The unprecedented rate of opioid overdose

has actually caused death rates in the United States to rise again, reversing a 100-year decline in

mortality statistics.

        2.      In New York, the opioid crisis has reached epidemic proportions. There were more

8,500,000 more opioid prescriptions than people in New York in 2017. Paramedics in the state
            Case 7:19-cv-05588 Document 4 Filed 06/17/19 Page 7 of 173



are increasingly spending time responding to overdoses and coroners’ offices are running out of

room to store bodies. New York State Department of Health data shows that 3,224 New Yorkers

died from drug overdoses involving opioids in 2017, the highest number of such deaths recorded

in state history. 1 That was a 545% percent increase from the approximately 500 overdose deaths

recorded among New York residents in 1999. 2

       3.      The opioid epidemic did not appear overnight. It is the result of a concerted effort

among the Manufacturer Defendants, along with other opioid manufacturers, to mislead doctors

and the public about the need for, and addictive nature of, opioid drugs. The Manufacturer

Defendants spent years engaged in a fraudulent scheme to push their wares into a market of

unsuspecting doctors and patients. When it became clear that entire regions of the country were

being devastated by addiction to these drugs, the Manufacturer Defendants turned a blind eye to

the problems and collected millions of dollars in ill-gotten profits.

       4.      The Manufacturer Defendants falsely and misleadingly: (a) downplayed the serious

risk of addiction; (b) promoted the concept of “pseudoaddiction” and thus advocated that the signs

of addiction should be treated with more opioids; (c) exaggerated the effectiveness of screening

tools in preventing addiction; (d) claimed that opioid dependency and withdrawal are easily

managed; (e) denied the risks of higher opioid dosages; and (f) exaggerated the effectiveness of

“abuse-deterrent” opioid formulations to prevent abuse and addiction.           The Manufacturer

Defendants also falsely touted the benefits of long-term opioid use, including the purported ability

of opioids to improve function and quality of life, even though there was no reliable scientific

evidence to support the Manufacturer Defendants’ claims.



1
  New York Opioid Summary. Available at: https://www.drugabuse.gov/opioid-summaries-by-
state/new-york-opioid-summary
2
  Id.
                                                  2
            Case 7:19-cv-05588 Document 4 Filed 06/17/19 Page 8 of 173



       5.      The Manufacturer Defendants disseminated these common messages to reverse the

popular and medical understanding of opioids. They disseminated these messages directly, through

their sales representatives, and in speaker groups led by physicians that Defendants recruited for

their support of Defendants’ marketing messages.

       6.      The Manufacturer Defendants also worked through third parties they controlled by:

(a) funding, assisting, encouraging, and directing doctors, known as “key opinion leaders”

(“KOLs”) and (b) funding, assisting, directing, and encouraging seemingly neutral and credible

professional societies and patient advocacy groups (referred to hereinafter as “Front Groups”). The

Manufacturer Defendants then worked together with those KOLs and Front Groups to taint the

sources that doctors and patients relied on for ostensibly “neutral” guidance, such as treatment

guidelines, medical conferences and seminars, and scientific articles. Working individually and

collectively, and through these Front Groups and KOLs, Defendants persuaded doctors and

patients that what they had long known – that opioids are addictive drugs, unsafe in most

circumstances for long-term use – was untrue, and convinced them of quite the opposite, that the

compassionate treatment of pain required opioids.

       7.      The Manufacturer Defendants knew that their misrepresentations of the risks and

benefits of opioids were not supported by or were directly contrary to the scientific evidence.

Indeed, the falsity of each Defendant’s misrepresentations has been confirmed by the U.S. Food

and Drug Administration (“FDA”) and the Centers for Disease Control and Prevention (“CDC”),

including by the CDC in its Guideline for Prescribing Opioids for Chronic Pain, issued in 2016

and approved by the FDA.

       8.      Opioid manufacturing and distributing companies systematically and repeatedly

disregarded the health and safety of their customers and the public. Charged by law to monitor and



                                                3
             Case 7:19-cv-05588 Document 4 Filed 06/17/19 Page 9 of 173



report dangerous behavior, they failed to do so in favor of maximizing corporate profits and

increasing their market share.

       9.      The Distributor Defendants are major distributors of controlled substances. Not

only the Manufacturer Defendants, but also the Distributor Defendants were aware of a growing

epidemic from abuse, addiction, and diversion of the prescription opioids they supplied. The

Manufacturer Defendants and the Distributor Defendants were aware of the quantities and

frequency with which those drugs were distributed in Rockland County. However, both the

Manufacturer Defendants and the Distributor Defendants persisted in failing to report suspicious

sales as required by state and federal law. Their failure to follow the law significantly contributed

to increasing abuse, addiction, and overdose rates in Rockland County.

       10.     The Distributor Defendants’ violations have already led to fines elsewhere.

McKesson Corporation, the largest prescription drug wholesaler company in the United States,

agreed on January 17, 2017, to pay a $150 million fine to the federal government for such

misconduct. 3 In December 2016, Cardinal Health, Inc. reached a $34 million settlement with the

federal government. 4 One month later, Cardinal Health, Inc. reached a $20 million settlement with

the State of West Virginia. 5 AmerisourceBergen Drug Corporation also recently agreed to pay

West Virginia $16 million for similar violations. 6



3
  2017 Administrative Memorandum of Agreement (DOJ, DEA and McKesson). Available at:
https://www.justice.gov/opa/press-release/file/928476/download.
4
  Press Release, United States Reaches $34 Million Settlement With Cardinal Health For Civil
Penalties Under The Controlled Substances Act, DOJ, U.S. Attorney’s Office – Middle District
of Florida. Available at: https://www.justice.gov/usao-mdfl/pr/united-states-reaches-34-million-
settlement-cardinal-health-civil-penalties-under.
5
  Eric Eyre, 2 drug distributors to pay $36M to settle WV painkiller lawsuits, Charleston Gazette-
Mail, January 9, 2017. Available at: http://www.wvgazettemail.com/news-cops-and-
courts/20170109/2-drug-distributors-to-pay-36m-to-settle-wv-painkiller-lawsuits.
6
  Id.


                                                 4
             Case 7:19-cv-05588 Document 4 Filed 06/17/19 Page 10 of 173



       11.     Defendants’ scheme has met with tremendous success, if measured by profit. In

2010 alone, opioids generated $11 billion in revenue for drug companies. 7 Of that amount, $3.1

billion went to Purdue for its OxyContin sales. 8 Opioids are now among the most prescribed class

of drugs, and the United States’ opioid painkiller market is worth an estimated $10 billion

annually. 9 According to Fortune magazine, the Distributor Defendants are each among the top 15

companies in the 2017 Fortune 500: McKesson, No. 5, with $192 billion in total revenue;

AmerisourceBergen, No. 11, with $122 billion in total revenue; and Cardinal Health, No. 15, with

$122 billion in total revenue. 10 Additionally, the Sackler family, which owns Purdue – a privately

held company – was included on Forbes 2015 list of America’s Richest Families, coming in at a

stunning $14 billion. 11

       12.     The rising numbers of persons addicted to opioids have led to increased health care

costs and a dramatic increase in social problems, including drug abuse and diversion and the

commission of criminal acts to obtain opioids throughout the United States, including Rockland

County. Public health and safety throughout the United States, including Rockland County, has

been significantly and negatively affected due to widespread inappropriate use of the drugs




7
  Katherine Eban, OxyContin: Purdue Pharma’s painful medicine, Fortune.com, Nov. 9, 2011.
Available at: http://fortune.com/2011/11/09/oxycontin-purdue-pharmas-painful-medicine/.
8
  Id.
9
  Ariana Eunjung Cha, The drug industry’s answer to opioid addiction: More pills, The
Washington Post, Oct. 16, 2016. Available at: https://www.washingtonpost.com/national/the-
drug-industrys-answer-to-opioid-addiction-more-pills/2016/10/15/181a529c-8ae4-11e6-bff0-
d53f592f176e_story.html?utm_term=.42e0328ca459.
10
   Erika Fry, As America’s Opioid Crisis Spirals, Giant Drug Distributor McKesson Is Feeling
the Pain, Fortune.com, June 13, 2017. Available at: http://fortune.com/2017/06/13/fortune-500-
mckesson-opioid-epidemic/.
11
   Alex Morrell, The OxyContin Clan: The $14 Billion Newcomer to Forbes 2015 List of Richest
U.S. Families, Forbes, July 1, 2015. Available at:
https://www.forbes.com/sites/alexmorrell/2015/07/01/the-oxycontin-clan-the-14-billion-
newcomer-to-forbes-2015-list-of-richest-u-s-families/#4b11d5d375e0.
                                                5
              Case 7:19-cv-05588 Document 4 Filed 06/17/19 Page 11 of 173



manufactured and distributed by Defendants.

        13.     As a direct and foreseeable consequence of Defendants’ wrongful conduct, Plaintiff

incurred considerable expenses each year in efforts to combat the opioid epidemic created by

Defendants’ conduct. Plaintiff County of Rockland has incurred and continues to incur costs

related to opioid addiction and abuse, including, but not limited to, health care costs, criminal

justice and victimization costs, social costs, lost productivity, and lost revenue.

                                  JURISDICTION AND VENUE

        14.     This Court has jurisdiction over this action under 28 U.S.C. § 1331 based on the

federal claims asserted under the Racketeer Influenced and Corrupt Organizations Act, 18 U.S.C.

§ 1961, et seq. (“RICO”). This Court has supplemental jurisdiction over Plaintiff’s state-law claims

under 28 U.S.C. § 1367 because those claims are so related to Plaintiff’s federal claims that they

form part of the same cause or controversy.

        15.     The Court has personal jurisdiction over Defendants because at all relevant times

Defendants engaged in substantial business activities in the State of New York, purposefully

directed their actions toward New York, consensually submitted to the jurisdiction of New York

when obtaining a manufacturer or distributor license, and have the requisite minimum contacts

with New York necessary to constitutionally permit the Court to exercise jurisdiction.

        16.     Venue is proper in this District under 28 U.S.C. § 1391 and 18 U.S.C. § 1965

because a substantial part of the events or omissions giving rise to the claim occurred in this

District and each Defendant transacted affairs and conducted activity that gives rise to the claim

of relief in this District. Moreover, Plaintiff County of Rockland is located in this District, and a

substantial part of property that is the subject of this action is situated in this District.




                                                    6
             Case 7:19-cv-05588 Document 4 Filed 06/17/19 Page 12 of 173




                                           PARTIES

I.     Rockland County

       17.     Rockland County, New York is located within the Southern District of New York.

According to U.S. Census Bureau statistics, it is estimated that Rockland County’s total population

was 328,868 in June 2018. Its county seat is New City.

       18.     The current County Executive of the County of Rockland is Ed Day. Rockland

County is governed by a County Executive and District Legislature consisting of seventeen

members.

       19.     County of Rockland has the authority under the laws of the State of New York to

bring this lawsuit.

II.     Manufacturer Defendants

       A.      Purdue and Richard Sackler

       20.     Defendant Purdue Pharma L.P., is a limited partnership organized under the laws

of Delaware. Defendant Purdue Pharma Inc. is a New York corporation with its principal place of

business in Stamford, Connecticut, and Defendant The Purdue Frederick Company, Inc. is a

Delaware corporation with its principal place of business in Stamford, Connecticut. Defendants

Purdue Pharma L.P., Purdue Pharma Inc., and The Purdue Frederick Company are referred

to collectively as “Purdue.”

       21.     In New York and nationally, Purdue is engaged in the manufacture, promotion, and

distribution of opioids, including: (a) OxyContin (OxyContin hydrochloride extended release), a




                                                7
             Case 7:19-cv-05588 Document 4 Filed 06/17/19 Page 13 of 173



Schedule II opioid agonist 12 tablet first approved in 1995 and marketed by Purdue for the

“management of pain severe enough to require daily, around-the-clock, long-term opioid treatment

and for which alternative treatment options are inadequate.” OxyContin was indicated, or legally

approved, for the “management of moderate to severe pain when a continuous, around-the-clock

opioid analgesic is needed for an extended period of time.”; (b) MS OxyContin (morphine sulfate

extended release), a Schedule II opioid agonist tablet first approved in 1987 and indicated for the

“management of pain severe enough to require daily, around-the-clock, long-term opioid treatment

and for which alternative treatment options are inadequate.”

       22.     OxyContin is Purdue’s largest-selling opioid. Since 2009, Purdue’s national annual

sales of OxyContin have fluctuated between $2.47 billion and $2.99 billion, up approximately

four-fold from 2006 sales of $800 million. OxyContin constitutes roughly 30% of the entire market

for analgesic drugs (painkillers).

       23.     Purdue transacts business in New York, targeting the New York market for its

products, including the opioids at issue in this lawsuit. Purdue hires employees to service the New

York market.

       24.     Defendant Richard Sackler became a member of the Purdue board in 1990 and

became its co-chair in 2003, which he remained until he left the board in 2018. He was also

Purdue’s head of research and development from at least 1990 through 1999, and its president

from 1999 through 2003. He resides in New York, Florida, and Texas. He currently holds an active

license to practice medicine issued by the New York State Education Department. He is a trustee

of the Sackler School of Medicine, a director and the vice president of the Raymond and Beverly




12
  An opioid agonist is a drug that activates certain opioid receptors in the brain. By contrast, an
antagonist relieves pain by blocking the receptor.
                                                8
             Case 7:19-cv-05588 Document 4 Filed 06/17/19 Page 14 of 173



Sackler Foundation, Inc., all three of which are New York Not-for-Profit Corporations. In

September 2017, through a trust he ultimately controls for the benefit of his children and

grandchildren, and with proceeds from his interests in Purdue, he purchased a condominium on

Manhattan’s East Side for $3.225 million.

       B.      Mallinckrodt

       25.     Defendant Mallinckrodt plc is an Irish public limited company headquartered in

Staines-upon-Thames, United Kingdom and maintains a U.S. headquarters in St. Louis, Missouri.

Defendant Mallinckrodt LLC is a Delaware limited liability company with its principal place of

business in St. Louis, Missouri.

       26.     Defendant SpecGx LLC is a Delaware limited liability company with a principal

place of business in Clayton, Missouri. SpecGx was formed on November 14, 2016 as a wholly

owned subsidiary of Mallinckrodt LLC. Mallinckrodt plc, Mallinckrodt LLC, and SpecGx LLC

are referred to collectively as “Mallinckrodt.”

       27.     In New York and nationally, Mallinckrodt is engaged in the manufacture,

promotion, and distribution of hydrocodone, Roxicodone, Oxycodone and hydromorphone among

other drugs. Mallinckrodt transacts business in New York, targeting the New York market for its

products, including the opioids at issue in this lawsuit. Mallinckrodt hires employees to service

the New York market. For example, Mallinckrodt operates an opioids manufacturing facility in

Hobart, New York.

       C.      Cephalon and Associated Companies

       28.     Defendant Teva Pharmaceutical Industries, Ltd. is an Israeli corporation with its

principal place of business in Petah Tikva, Israel.

       29.     Defendant Cephalon, Inc. is a Delaware corporation with its principal place of



                                                  9
             Case 7:19-cv-05588 Document 4 Filed 06/17/19 Page 15 of 173



business in Frazer, Pennsylvania.

       30.      Teva Pharmaceuticals Ltd. acquired Cephalon, Inc. in October 2011, and Cephalon

Inc. became a wholly owned subsidiary of Teva Pharmaceuticals Ltd.

       31.      Defendant Teva Pharmaceuticals USA, Inc. is a Delaware corporation with its

principal place of business in North Wales, Pennsylvania and is a wholly owned subsidiary of Teva

Pharmaceutical Industries, Ltd. in Pennsylvania.

       32.      Teva Pharmaceuticals Ltd., Teva Pharmaceuticals USA, Inc., and Cephalon, Inc.

are referred to collectively as “Cephalon.”

       33.      In New York and nationally, Cephalon is engaged in the manufacture, promotion,

and distribution of hydrocodone and oxycodone among other drugs. Cephalon transacts business

in New York, targeting the New York market for its products, including the opioids at issue in this

lawsuit.    Cephalon also directs advertising and information materials to impact New York

physicians and potential users of Cephalon products.

       D.       Janssen and Associated Companies

       34.      Defendant Johnson & Johnson is a New Jersey corporation with its principal place

of business in New Brunswick, New Jersey.

       35.      Defendant Janssen Pharmaceuticals, Inc. is a Pennsylvania corporation with is

principal place of business in Titusville, New Jersey, and is a wholly owned subsidiary of Johnson

& Johnson.

       36.      Janssen Pharmaceuticals, Inc. was formerly known as Ortho-McNeil-Janssen

Pharmaceuticals, Inc., which was formerly known as Janssen Pharmaceutica, Inc.

       37.      Defendant Noramco, Inc. is a Delaware company headquartered in Wilmington,

Delaware and was a wholly owned subsidiary of Johnson & Johnson until July 2016. Noramco,



                                                10
             Case 7:19-cv-05588 Document 4 Filed 06/17/19 Page 16 of 173



Inc. is or had been part of Johnson & Johnson’s opium processing by making active pharmaceutical

ingredients (“APIs”) for opioid painkillers.

       38.     Defendant Ortho-McNeil-Janssen Pharmaceuticals, Inc., now known as Janssen

Pharmaceuticals, Inc., is a Pennsylvania corporation with its principal place of business in

Titusville, New Jersey.

       39.     Janssen Pharmaceutica, Inc., now known as Janssen Pharmaceuticals, Inc., is a

Pennsylvania corporation with its principal place of business in Titusville, New Jersey.

       40.     Johnson & Johnson is the only company that owns over 10% of Janssen

Pharmaceuticals stock. Johnson & Johnson controls the sale and development of Janssen

Pharmaceuticals drugs and Janssen Pharmaceuticals profits inure to Johnson & Johnson’s benefit.

       41.     Johnson & Johnson, Janssen Pharmaceuticals, Inc., Noramco, Inc., Ortho- McNeil-

Janssen Pharmaceuticals, Inc., and Janssen Pharmaceutica, Inc. are referred to collectively as

“Janssen.”

       42.     Janssen is or has been in the business of manufacturing, selling, promoting, and/or

distributing brand name and generic opioids throughout the United States, including in New York.

III.   Distributor Defendants

       A.      AmerisourceBergen

       43.     Defendant AmerisourceBergen Drug Corporation (“AmerisourceBergen”) is a

Delaware corporation with its principal place of business located in Chesterbrook, Pennsylvania.

AmerisourceBergen is the second largest pharmaceutical distributor in North America.

       44.     According to its 2016 Annual Report, AmerisourceBergen is “one of the largest

global pharmaceutical sourcing and distribution services companies, helping both healthcare

providers and pharmaceutical and biotech manufacturers improve patient access to products and



                                                11
                 Case 7:19-cv-05588 Document 4 Filed 06/17/19 Page 17 of 173



enhance patient care.”

           B.      Cardinal Health

           45.     Defendant Cardinal Health, Inc. is an Ohio Corporation with its principal place of

business in Dublin, Ohio. Cardinal Health Pharmacy Services, LLC is a Delaware company with

a principal office in Ohio. (collectively “Cardinal Health”). In 2016, Cardinal Health generated

revenues of $121.5 billion.

           46.     Cardinal Health is a global distributor of pharmaceutical drugs and medical

products. It is one of the largest distributors of opioids in the United States. Additionally, in

December 2013, Cardinal Health formed a ten-year agreement with CVS Caremark to form the

largest generic drug sourcing operation in the United States. Cardinal Health has, at all relevant

times, distributed opioids nationwide.

           C.      McKesson

           47.     Defendant McKesson Corporation (“McKesson”) is a Delaware Corporation with

its principal place of business located in San Francisco, California.

           48.     McKesson is the largest pharmaceutical distributor in North America. McKesson

delivers approximately one-third of all pharmaceuticals used in North America.

           49.     For fiscal year ended March 31, 2017, McKesson generated revenues of $198.5

billion.

           50.     In its 2017 Annual Report, McKesson states that it “partner[s] with pharmaceutical

manufacturers, providers, pharmacies, governments and other organizations in healthcare to help

provide the right medicines, medical products and healthcare services to the right patients at the

right time, safely and cost-effectively.”

           51.     According to the 2017 Annual Report, McKesson “pharmaceutical distribution



                                                   12
             Case 7:19-cv-05588 Document 4 Filed 06/17/19 Page 18 of 173



business operates and serves thousands of customer locations through a network of 27 distribution

centers, as well as a primary redistribution center, two strategic redistribution centers and two

repackaging facilities, serving all 50 states and Puerto Rico.”

       52.     McKesson is the largest pharmaceutical distributor in the United States.

       53.     McKesson has more than 40,000 customers nationally.

       54.     Collectively, McKesson, AmerisourceBergen, and Cardinal Health account for 85

percent of the drug shipments in the United States. These companies together collect about $400

billion in annual revenue.

       D.      Rochester Drug

       55.     Defendant Rochester Drug Cooperative, Inc. (“Rochester Drug”) is a New York

corporation. Its principal place of business is Rochester, New York.

       56.     Rochester Drug distributed prescription opioids throughout the United States,

including the State of New York and Rockland County.

       57.     Rochester Drug is among the ten largest wholesalers in the United States, with an

estimated revenue of $2 billion.

IV.    Retailer Defendants

       A.        Walgreens/Rite-Aid

       58.     Walgreens Boots Alliance, Inc. and Walgreen Co. are Delaware corporations with

its principal headquarters and principal place of business located in Deerfield, Illinois

(“Walgreens”).     Walgreens is successor in interest to “Rite Aid.” Rite Aid Corporation is a

Delaware corporation with its principal headquarters and principal place of business located in

Camp Hill, Pennsylvania. Rite Aid Headquarters Corp. is a Delaware corporation with a principal

place of business in Camp Hill, Pennsylvania. Plaintiffs refer to these entities and the associated



                                                 13
             Case 7:19-cv-05588 Document 4 Filed 06/17/19 Page 19 of 173



retail pharmacy stores collectively as “Rite Aid” herein.

       B.      CVS Health

       59.     CVS Health Corporation is a Delaware corporation with its principal place of

business in Woonsocket, Rhode Island. CVS Pharmacy, Inc. is a Rhode Island corporation with

its headquarters and principal place of business in Woonsocket, Rhode Island. CaremarkPCS

Health, L.L.C. d/b/a CVS Caremark is a Delaware corporation with a principal place of business

in Woonsocket, Rhode Island. Plaintiffs refer to these entities and the associated retail pharmacy

stores collectively as “CVS” herein.

       60.     Rite Aid and CVS (collectively, the “Retailer Defendants”) are engaged in the

business of retail selling of opioids. They are collectively referred to herein as the “Retailer

Defendants.” Upon information and belief, the Retailer Defendants knowingly filled suspicious

orders and improper prescriptions, and also utilized a perverse incentive system for their

employees that incentivized pharmacists to fill suspicious orders.

       61.     The Retailer Defendants operate various retail pharmacies in Rockland County,

New York, conducted business in Rockland County, New York, and purposely directed their

actions towards New York. They also hold New York licenses to dispense prescription drugs,

including the opioids at issue in this lawsuit, within New York. The Retailer Defendants dispensed

many of the opioids at issue in this lawsuit, including opioids produced the Manufacturer

Defendants and distributed by the Distributor Defendants. The Retailer Defendants’ activities

within the Counties and directed at the Counties are continuous and systematic, giving rise to the

claims asserted herein.




                                                14
             Case 7:19-cv-05588 Document 4 Filed 06/17/19 Page 20 of 173



                                 FACTUAL ALLEGATIONS

I.     Opioids have never been proven appropriate for the treatment of chronic pain and
       other non-acute medical problems

       62.     To understand the central role the Manufacturer Defendants played in the creation

of the United States’, New York’s, and Rockland County’s opioid crisis, one must understand that

their marketing of opioids for chronic pain and other non-acute ailments, which created the current

generation of opioid addicts, was based on fraud and was entirely contrary to science. The

scientific consensus that opioids are dangerous, highly addictive, and inappropriate for chronic

pain – as opposed to cancer pain and pain associated with surgery and acute injuries – existed in

the mid-1990s and has never been challenged in any meaningful way with new, valid scientific

evidence.

       63.     The National Safety Council, a not for profit organization chartered by Congress to

improve public health, has published a summary of research titled “Evidence for the Efficacy of

Pain Medications.” 13    The National Safety Council report concludes that “[d]espite the

widespread use of opioid medications to treat chronic pain, there is no significant evidence

to support this practice.” 14

       64.     Multiple researchers have found that “no evidence exists to support long term

use – longer than four months – of opioids to treat chronic pain.” 15

       65.     A 2013 review of existing literature by Dr. Igor Kissin of the Department of

Anesthesiology, Perioperative, and Pain Medicine at Brigham and Women’s Hospital, Harvard




13
   Donald Teater, Nat’l Safety Counsel, Evidence for the Efficacy of Pain Medications, 3 (2014)
[hereinafter Evidence for Efficacy].
14
   Id. at 6 (emphasis added).
15
   Id. (citing multiple publications).


                                                15
              Case 7:19-cv-05588 Document 4 Filed 06/17/19 Page 21 of 173



Medical School, concluded that “[n]ot a single randomized controlled trial with opioid

treatment lasting [greater than] 3 months was found.” 16

        66.     The same review found that “[a]ll studies with a duration of opioid treatment

[greater than or equal to] 6 months were conducted without a proper control group.” 17

        67.     Dr. Kissin further concluded that “[t]here is no strong evidence-based foundation

for the conclusion that long-term opioid treatment of chronic malignant pain is effective.” 18

II.     Opioids carry a high risk of addiction, serious medical problems, and death

        68.     Opioids have severe side effects, including: gastrointestinal bleeding, impaired

recovery from injury or surgery, cognitive impairment, respiratory depression, endocrine

abnormalities, hyperalgesia (increased sensitivity to pain), increased risk of fractures and

hospitalization for the elderly, addiction, and death. 19

        69.     Research based on actual patient interviews has found that, among patients who

received four or more prescriptions in the prior year, 35% met the criteria for a lifetime

opioid dependence and 25.8% met the criterial for current opioid dependence. 20

        70.     Dr. Wilson M. Compton, the Director and Deputy Director of the National Institute

of Drug Abuse at the National Institute of Health, respectively, co-authored a 2006 study that

concluded: “[t]hough the use of opioid analgesics for the treatment of acute pain appears to be


16
   Igor Kissin, Long-term Opioid Treatment of Chronic Nonmalignant Pain: Unproven Efficacy
and Neglected Safety?, 2013:6 J. Pain Research 513, 513 (2013), available at
https://www.dovepress.com/long-term-opioid-treatment-of-chronic-nonmalignant-
painnbspunproven-ef-peer-reviewed-article-JPR.
17
   Id.
18
   Id.
19
   Donald Teater, Nat’l Safety Council, The Psychological and Physical Side Effects of Pain
Medications, 2-6 (2014) [hereinafter Side Effects] (summarizing side effect data).
20
   Joseph A. Boscarino, Opioid-Use Disorder Among Patients on Long-Term Opioid TherapyI,
2015:6 Substance Abuse and Rehabilitation 87, 87-89 (2015), available at
https://www.ncbi.nlm.nih.gov/pmc/articles/PMC4548725/.

                                                  16
              Case 7:19-cv-05588 Document 4 Filed 06/17/19 Page 22 of 173



generally benign, long-term administration of opioids has been associated with clinically

meaningful rates of abuse or addiction.” 21

        71.      Consistent with this finding, a 2011 review of medical and pharmacy claims records

revealed that two-thirds of patients who took opioids daily for ninety days were still taking opioids

five years later. 22

        72.      Researchers evaluating opioids for treatment following lumbar disc herniation

likewise found that giving such patients opioids had no effect on treatment outcome, but

significantly increased their risk for long term opioid addiction. 23

        73.      Dr. Mitchell H. Katz, current director of the Los Angeles County Health Agency,

has described how patients with nonmalignant conditions can end up as drug addicts because of

the prescribing of opioids:

                 A certain number of patients get better with NSAIDs [non-steroidal
                 anti-inflammatory drugs, like Tylenol]….              For those still
                 complaining of pain, you next prescribe a short-acting opioid with a
                 relatively low potency, such as acetaminophen with codeine. …You
                 tell them about the adverse effects of opioids and encourage them to
                 use the lowest dose necessary. Not infrequently, at the next visit
                 they tell you that the medicine works but that they are taking the
                 pills more frequently than directed. At this point, you worry about
                 liver damage from the acetaminophen and switch to a higher
                 potency, longer acting agent. The patient returns for follow-up visits
                 and tells you that the pills work but that they sometimes take an extra
                 pill and could you please increase the number so they “don’t run out
                 before the next visit.” Before you know it, the patient is on a high
                 dose of an opioid, and you are unsure whether you have actually


21
   Wilson M. Compton et al., Major Increases in Opioid Analgesic Abuse in the United States:
Concerns and Strategies, 81 Nat’l Inst. on Drug Abuse 103, 103-07 (2006).
22
   Bradley C. Martin et al., Long-term Chronic Opioid Therapy Discontinuation Rates from the
TROUP Study, 26(12) J. Gen. Intern. Med. 1450, 1450-57 (2011).
23
   Evidence for Efficacy at 5 (citing Radcliff et al., Does Opioid Pain Medication Use Affect the
Outcome of Patients with Lumbar Disk Herniation?, 38(14) The Spine J. E849, E849-60 (2013)).


                                                   17
             Case 7:19-cv-05588 Document 4 Filed 06/17/19 Page 23 of 173



               helped them. What you know is you have committed yourself to
               endless negotiations about increasing doses, lost pill bottles, calls
               from emergency departments, worries that your patient is
               selling the drugs, and the possibility that one day, your patient
               will take too many pills, perhaps with alcohol, and overdose. 24

III.   The origins of the current opioid epidemic can be traced back to the Manufacturer
       Defendants’ decades-long fraudulent marketing campaign

       74.     The United States’ and New York’s opioid crisis is no accident: it is the result of a

conspiracy between the Manufacturer Defendants and other opioid manufacturers to fraudulently

convince physicians that opioids carried a low risk of addiction and were therefore appropriate for

non-acute problems like chronic pain.

       75.     The Manufacturer Defendants aggressively marketed and falsely promoted liberal

opioid prescribing as presenting little to no risk of addiction, even when used long term for chronic

pain. The Manufacturer Defendants infiltrated academic medicine and regulatory agencies to

convince doctors that treating chronic pain with long-term opioid use was evidence-based

medicine when, in fact, it was not. Huge profits resulted from these efforts, as did the present,

addiction, abuse, diversion, and overdose crisis.

       A.      The Manufacturer Defendants use “unbranded” marketing to evade laws and
               regulations

       76.     Drug companies’ promotional activity can be unbranded or branded. Unbranded

marketing refers not to a specific drug, but more generally to a disease state or treatment. By using

unbranded communications, drug companies can evade the extensive regulatory framework

governing branded communications because unbranded advertising isn’t regulated by the FDA.

       77.     The federal Food, Drug, and Cosmetic Act (“FDCA”) prohibits the sale in interstate



24
  Mitchell H. Katz, Long-term Opioid Treatment of Nonmalignant Pain: A Believer Loses His
Faith, 170(16) Arch Intern. Med. 1422, 1422-24 (2010).
                                                 18
             Case 7:19-cv-05588 Document 4 Filed 06/17/19 Page 24 of 173



commerce of drugs that are “misbranded.” A drug is “misbranded” if it lacks “adequate directions

for use” or if the label is false or misleading “in any particular.”

       78.       The Manufacturer Defendants disseminated many of their false, misleading,

imbalanced, and unsupported statements through unregulated, unbranded marketing materials that

generally promoted opioid use but did not name a specific opioid while doing so. Through these

unbranded materials, the Manufacturer Defendants presented information and instructions

concerning opioids generally that were false and misleading.

       79.       By acting through third parties, the Manufacturer Defendants could give the false

appearance that their messages reflected the views of independent third parties. Later, the

Manufacturer Defendants cited to these sources as “independent” corroboration of their own

statements. Further, as one physician adviser to the Manufacturer Defendants noted, third-party

documents had not only greater credibility, but also broader distribution, as doctors did not “push

back” at having materials, for example, from the non-profit American Pain Foundation (“APF”)

on display in their offices, as they would with drug company materials.

       80.       As part of their marketing scheme, the Manufacturer Defendants spread and

validated their deceptive messages through the following unbranded materials: (i) so-called “key

opinion leaders” (i.e., physicians who influence their peers’ medical practice, including but not

limited to prescribing behavior) (“KOLs”), who wrote favorable journal articles and delivered

supportive Continuing Medical Education (“CME”) programs; (ii) treatment guidelines; and (iii)

unbranded patient education materials disseminated through groups purporting to be patient-

advocacy and professional organizations (“Front Groups”), which exercised their influence both

directly and indirectly through Defendant-controlled KOLs who served in leadership roles in these

organizations.



                                                  19
             Case 7:19-cv-05588 Document 4 Filed 06/17/19 Page 25 of 173



       81.     The Manufacturer Defendants took an active role in guiding, reviewing, and

approving many of the misleading statements issued by third parties, ensuring that the

Manufacturer Defendants were consistently in control of their content. By funding, directing,

editing, and distributing these materials, the Manufacturer Defendants exercised control over their

deceptive messages and acted in concert with these third parties fraudulently to promote the use

of opioids for the treatment of chronic pain.

       82.     The unbranded marketing materials that the Manufacturer Defendants assisted in

creating and distributing did not disclose the risks of addiction, abuse, misuse, and overdose, and

affirmatively denied or minimized those risks.

       B.      The Manufacturer Defendants paid so-called KOLs and sponsored speakers’
               bureaus to disseminate false and misleading messaging

       83.     The Manufacturer Defendants cultivated a select circle of doctors chosen and

sponsored by the Manufacturer Defendants solely because they favored the aggressive treatment

of chronic pain with opioids. Pro-opioid doctors have been at the hub of the Manufacturer

Defendants’ promotional efforts, presenting the appearance of unbiased and reliable medical

research supporting the broad use of opioid therapy for chronic pain. These pro-opioid doctors

have written, consulted on, edited, and lent their names to books and articles, and given speeches

and CMEs supportive of opioid therapy for chronic pain. They have served on committees that

developed treatment guidelines that strongly encouraged the use of opioids to treat chronic pain

and on the boards of purportedly independent pro-opioid advocacy groups and professional

societies that develop, select, and present CMEs. The Manufacturer Defendants were able to exert

control of each of these modalities through their KOLs.

       84.     In return for their pro-opioid advocacy, the Manufacturer Defendants’ KOLs

received money, prestige, recognition, research funding, and avenues to publish.

                                                 20
             Case 7:19-cv-05588 Document 4 Filed 06/17/19 Page 26 of 173



       85.     The payments to KOLs all too frequently come in the form of consulting and

speaking fees. The total payments from the Manufacturer Defendants to doctors related to opioids

doubled from 2014 to 2015. Moreover, according to experts, research shows that even small

amounts of money can have large effects on doctors’ prescribing practices. 25

       86.     The use of speakers’ bureaus has led to substantial ethical concerns within the

medical field. According to a 2013 publication by the Institute on Medicine as a Profession

(“IMAP”), speakers’ bureaus are ethically compromised because they often present information

as objective when it is heavily biased toward the interests of the industry sponsor. 26 As the IMAP

publication explains: “Speakers’ bureaus may lead to the dissemination of false or biased

information. Exposure to industry-sponsored speaking events is associated with decreased quality

of prescribing. Additionally, the compensation provided for these engagements may influence the

attitudes or judgment of the presenter.” 27

       87.     The Manufacturer Defendants cited and promoted their KOLs and studies or

articles by their KOLs to broaden the chronic opioid therapy market. By contrast, the Manufacturer

Defendants did not support, acknowledge, or disseminate the publications of doctors critical of

using chronic opioid therapy.

       88.     The Manufacturer Defendants carefully vetted their KOLs to ensure that they were

likely to remain on-message and supportive of their agenda. Manufacturer Defendants also kept

close tabs on the content of the materials published by these KOLs.



25
   Joe Lawlor, Even amid crisis, opioid makers plied doctors with perks, Portland Press Herald
(Dec. 25, 2016). Available at: http://www.pressherald.com/2016/12/25/even-amid-crisis-opioid-
makers-plied-doctors-with-perks/.
26
   IMAP, Speakers’ Bureaus: Best Practices for Academic Medical Centers (Oct. 10, 2013).
Available at: http://imapny.org/wpcontent/themes/imapny/File%20Library/Best%20Practice%
20toolkits/Best-Practices_Speakers--bureaus.pdf.
27
   Id.
                                                21
             Case 7:19-cv-05588 Document 4 Filed 06/17/19 Page 27 of 173



       89.     In their promotion of using opioids to treat chronic pain, the Manufacturer

Defendants’ KOLs knew that their statements were false and misleading, or they recklessly

disregarded the truth, but they continued to publish their misstatements to benefit themselves and

Manufacturer Defendants.

       C.      The Manufacturer Defendants funded Front Groups that published and
               disseminated false and misleading marketing materials

       90.     The Manufacturer Defendants sponsored purportedly neutral medical boards and

foundations that educated doctors and set guidelines for the use of opioids in medical treatment in

order to promote the liberal prescribing of opioids for chronic pain. The following organizations,

funded by the Manufacturer Defendants, advised doctors that liberal prescribing of opioids was

both safe and effective. In truth, it was neither.

       91.     Federation of State Medical Boards: The Federation of State Medical Boards

(“FSMB”) is a national organization that functions as a trade group representing the 70 medical

and osteopathic boards in the United States. The FSMB often develops guidelines that serve as the

basis for model policies with the stated goal of improving medical practice. Defendants Purdue

and Cephalon have provided substantial funding to the FSMB. Among its members are the

Michigan Board of Medicine and the Michigan Board of Osteopathic Medicine and Surgery.

       92.     In 2007, the FSMB printed and distributed a physician’s guide on the use of opioids

to treat chronic pain titled “Responsible Opioid Prescribing” by Dr. Scott M. Fishman

(“Fishman”). After the guide (in the form of a book, still available for sale on Amazon) was

adopted as a model policy, the FSMB reportedly asked Purdue for $100,000 to help pay for printing

and distribution. Ultimately, the guide was disseminated by the FSMB to 700,000 practicing

doctors.

       93.     The guide’s clear purpose is to focus prescribers on the purported under-treatment

                                                     22
             Case 7:19-cv-05588 Document 4 Filed 06/17/19 Page 28 of 173



of pain and falsely assure them that opioid therapy is an appropriate treatment for chronic, non-

cancer pain:

               •       Pain management is integral to good medical practice and for all patients;

               •       Opioid therapy to relieve pain and improve function is a legitimate

                       medical practice for acute and chronic pain of both cancer and non-cancer

                       origins;

               •       Patients should not be denied opioid medications except in light of clear

                       evidence that such medications are harmful to the patient.

                                                          ****

               Four key factors contribute to the ongoing problem of under-treated pain: (1)

               Lack of knowledge of medical standards, current research, and clinical guidelines

               for appropriate pain treatment; (2) The perception that prescribing adequate

               amounts of opioids will result in unnecessary scrutiny by regulatory authorities;

               (3) Misunderstanding of addiction and dependence; and (4) Lack of

               understanding of regulatory policies and processes. 28

       94.     While it acknowledges the risk of “abuse and diversion” (with little attention to

addiction), the guide purports to offer “professional guidelines” that will “easily and efficiently”

allow physicians to manage that risk and “minimize the potential for [such] abuse.” 29 Indeed, it

states that even for those patients assessed to have risk of substance abuse, “it does not mean that

opioid use will become problematic or that opioids are contraindicated,” just that physicians should

use additional care in prescribing.


28
   Scott M. Fishman, Responsible Opioid Prescribing: A Physician’s Guide 8-9 (Waterford Life
Sciences 2007).
29
   Id. at 9.
                                                23
             Case 7:19-cv-05588 Document 4 Filed 06/17/19 Page 29 of 173



       95.     The guide further warns physicians to “[b]e aware of the distinction between

pseudoaddiction and addiction” and teaches that behaviors such as “[r]equesting [drugs] by name,”

“[d]emanding or manipulative behavior,” “[o]btaining opioid drugs from more than one physician”

and “[h]oarding opioids,” which are, in fact, signs of genuine addiction, are all really just signs of

“pseudoaddiction.” 30 It defines “Physical Dependence” as an acceptable result of opioid therapy

not to be equated with addiction and states that while “[i]t may be tempting to assume that patients

with chronic pain and a history of recreational drug use who are not adherent to a treatment

regimen are abusing medications,” there could be other acceptable reasons for non-adherence. 31

The guide, sponsored by the Manufacturer Defendants and their pain foundations, became the

seminal authority on opioid prescribing for the medical profession and dramatically overstated the

safety and efficacy of opioids and understated the risk of opioid addiction.

       96.     In 2012, Fishman updated the guide and continued emphasizing the “catastrophic”

“under-treatment” of pain and the “crisis” such under-treatment created:

               Given the magnitude of the problems related to opioid analgesics, it
               can be tempting to resort to draconian solutions: clinicians may
               simply stop prescribing opioids, or legislation intended to improve
               pharmacovigilance may inadvertently curtail patient access to care.
               As we work to reduce diversion and misuse of prescription opioids,
               it’s critical to remember that the problem of unrelieved pain
               remains as urgent as ever. 32

       97.     The updated guide still assures that “[o]pioid therapy to relieve pain and improve

function is legitimate medical practice for acute and chronic pain of both cancer and noncancer




30
   Id. at 62.
31
   Id.
32
   Scott M. Fishman, Responsible Opioid Prescribing: A Guide for Michigan Clinicians, 10-11
(Waterford Life Sciences 2012).


                                                 24
               Case 7:19-cv-05588 Document 4 Filed 06/17/19 Page 30 of 173



origins.” 33

        98.      In another guide by Fishman, he continues to downplay the risk of addiction: “I

believe clinicians must be very careful with the label ‘addict.’ I draw a distinction between a

‘chemical coper’ and an addict.” 34 The guide also continues to present symptoms of addiction as

symptoms of “pseudoaddiction.”

        99.      The heightened focus on the under-treatment of pain was a concept designed by

Big Pharma to sell opioids. The FSMB actually issued a report calling on medical boards to

punish doctors for inadequately treating pain. 35 Among the drafters of this policy was Dr. J.

David Haddox (“Haddox”), who coined the term “pseudoaddiction,” which wholly lacked

scientific evidence but quickly became a common way for the Manufacturer Defendants and their

allies to promote the use of opioids even to patients displaying addiction symptoms. Haddox later

became a Purdue Vice President.

        100.     In 2012 and again in 2017, the guides and the sources of their funding became the

subject of a Senate investigation.

        101.     On June 8, 2012, the FSMB submitted a letter to the Senate Finance Committee

concerning its investigation into the abuse and misuse of opioids. 36 While the letter acknowledged

the escalation of drug abuse and related deaths resulting from prescription painkillers, the FSMB

continued to focus on the “serious and related problem” that “[m]illions of Americans suffer from




33
   Id. at 11.
34
   Scott M. Fishman, Listening to Pain: A Physician’s Guide to Improving Pain Management
Through Better Communication 45 (Oxford University Press 2012).
35
   Thomas Catan & Evan Perez, A Pain-Drug Champion Has Second Thoughts, Wall St. J., Dec.
17, 2012, at A1. Available at:
https://www.wsj.com/articles/SB10001424127887324478304578173342657044604.
36
   June 8, 2012 Letter from Federation of State Medical Boards to U.S. Senators Max Baucus and
Charles Grassley.
                                                25
           Case 7:19-cv-05588 Document 4 Filed 06/17/19 Page 31 of 173



debilitating pain – a condition that, for some, can be relieved through the use of opioids.” Among

other things, the letter stated, “Studies have concluded that both acute pain and chronic pain are

often under-treated in the United States, creating serious repercussions that include the loss of

productivity and quality of life.” The letter cited no such studies. The letter also confirmed that the

FSMB’s “Responsible Opioid Prescribing: A Physician’s Guide” has been distributed in each of

the 50 states and the District of Columbia.

       102.    In addition, the FSMB letter disclosed payments the FSMB received from

organizations that develop, manufacture, produce, market or promote the use of opioid-based drugs

from 1997 through the present. Included in the payments received are the following payments:

Defendant Purdue paid the FSMB a total of $822,400.06 from 2001 to 2008; Defendant Cephalon

paid the FSMB a total of $180,000.00 from 2007 to 2008 and 2011; and Defendant Mallinckrodt

paid the FSMB $100,000.00 in 2011.

       103.    The letter also disclosed payments of $50,000 by Purdue to directly fund the

production of “Responsible Opioid Prescribing” and disclosed that 42,366 copies of “Responsible

Opioid Prescribing” were distributed in Michigan alone.

       104.    The Joint Commission: The Joint Commission is an organization that establishes

standards for treatment and accredits healthcare organizations in the United States. The

Manufacturer Defendants, including Purdue, contributed misleading and groundless teaching

materials and videos to the Joint Commission, which emphasized what Big Pharma coined the

“under-treatment of pain,” referenced pain as the “fifth vital sign” (the first and only

unmeasurable/subjective vital sign) that must be monitored and treated, and encouraged the use of

prescription opioids for chronic pain while minimizing the danger of addiction. It also called

doctors’ concerns about addiction “inaccurate and exaggerated.”



                                                  26
           Case 7:19-cv-05588 Document 4 Filed 06/17/19 Page 32 of 173



       105.    In 2000, the Joint Commission printed a book for purchase by doctors as part of

required continuing education seminars that cited studies claiming “there is no evidence that

addiction is a significant issue when persons are given opioids for pain control.” The book was

sponsored by Defendant Purdue.

       106.    In 2001, the Joint Commission and the National Pharmaceutical Council – founded

in 1953 and currently supported by the nation’s major research-based companies, including

Johnson & Johnson, Purdue, and Cephalon, among others – collaborated to issue a 101-page

monograph titled “Pain: Current understanding of assessment, management, and treatments.” The

monograph states falsely that beliefs about opioids being addictive are “erroneous”:

               Societal issues that contribute to the undertreatment of pain
               include drug abuse programs and erroneous beliefs about
               tolerance, physical dependence, and addiction (see I.E.5). For
               example, some clinicians incorrectly assume that exposure to an
               addictive drug usually results in addiction.

                                               ****

               b. Etiology, issues, and concerns
               Many medications produce tolerance and physical dependence, and
               some (e.g., opioids, sedatives, stimulants, anxiolytics, some muscle
               relaxants) may cause addiction in vulnerable individuals. Most
               experts agree that patients who undergo prolonged opioid therapy
               usually develop physical dependence but do not develop addictive
               disorders. In general, patients in pain do not become addicted to
               opioids. Although the actual risk of addiction is unknown, it is
               thought to be quite low. A recent study of opioid analgesic use
               revealed “low and stable” abuse of opioids between 1990 and 1996
               despite significant increases in opioids prescribed. . . .

               Fear of causing addiction (i.e., iatrogenic addiction), particularly
               with opioid use, is a major barrier to appropriate pain
               management. This fear sometimes reflects a lack of understanding
               of the risk of addiction with therapeutic drug use. Although studies
               suggest that the risk of iatrogenic addiction is quite low (e.g., Perry
               and Heidrich, Zenz et al.), surveys indicate that clinicians often

                                                 27
           Case 7:19-cv-05588 Document 4 Filed 06/17/19 Page 33 of 173



               overestimate this risk. 37

       107.    The Manufacturer Defendants’ infiltration and influence over the Joint

Commission’s standards and literature exerted overwhelming pressure on doctors to treat and

eliminate pain. As more and more doctors migrated from private practice to integrated healthcare

systems in the 2000s, treatment options were dictated by, among other things, the Joint

Commission’s guidelines. 38 Consistent with the guidelines, doctors who left pain untreated were

viewed as demonstrating poor clinical skills and/or being morally compromised. 39

       108.    American Pain Foundation: The American Pain Foundation (“APF”),

headquartered in Baltimore, Maryland, described itself as the nation’s largest organization for pain

patients. While APF held itself out as an independent patient advocacy organization, in reality it

received 90% of its funding in 2010 from the drug and medical-device industry, including from

defendants Purdue, Janssen and Cephalon. It received more than $10 million in funding from

opioid manufacturers from 2007 to 2012, when it shut down days after the U.S. Senate Committee

on Finance (“Senate Finance Committee”) launched an investigation of APF’s promotion of

prescription opioids.

       109.    The APF’s guides for patients, journalists and policymakers trivialized the risk of

addiction and greatly exaggerated the benefits associated with opioid painkillers.

       110.    For example, in 2001, APF published “Treatment Options: A Guide for People

Living with Pain.” The guide, which was produced due to support from companies including

Defendants Cephalon and Purdue, misrepresented the risks associated with opioid use. Among


37
   Pain: Current Understanding of Assessment, Management, and Treatments 16-17 (Dec. 2001).
Available at: http://www.npcnow.org/system/files/research/download/Pain-Current-
Understanding-of-Assessment-Management-and-Treatments.pdf.
38
   Anna Lembke, Drug Dealer, MD: How Doctors Were Duped, Patients Got Hooked, and Why
It’s So Hard to Stop, at 119 (Johns Hopkins University Press 2016).
39
   Id. at 42.
                                                28
           Case 7:19-cv-05588 Document 4 Filed 06/17/19 Page 34 of 173



other things, the guide:

               •       lamented that opioids were sometimes called narcotics because “[c]alling

                       opioid analgesics ‘narcotics’ reinforces myths and misunderstandings as

                       it places emphasis on their potential abuse rather than on the importance of

                       their use as pain medicines”;

               •       stated that “[o]pioids are an essential option for treating moderate to severe

                       pain associated with surgery or trauma;” and

               •       opined that “[r]estricting access to the most effective medications for

                       treating pain [opioids] is not the solution to drug abuse or addiction.”

       111.    The guide included blurbs from Dr. Russell Portenoy (“Portenoy”), who is quoted

as saying “[t]his is a very good resource for the pain patient,” and Fishman, who is quoted as

saying, “[w]hat a great job! Finally, a pill consumer resource created for patients with pain. A

‘must have’ for every physician’s waiting room.”

       112.    In 2003, APF published a newsletter titled “Best of . . . The Pain Community News”

that purported to clarify any confusion over addiction and opioids and emphasized the “tragic

consequence of leaving many people with severe pain under-treated because they – or their doctors

– fear that opioids will cause addiction.”

       113.    In 2009, opioid manufacturers APF’s publication and distribution of “Exit Wounds:

A Survival Guide to Pain Management for Returning Veterans & Their Families” (“Exit

Wounds”), a book described as “the inspirational story of how one courageous veteran, with the

aid of his family, recovered and thrived despite near death, traumatic brain injury, and the loss of

a limb.” It also purported to “offer[] veterans and their families comprehensive and authoritative

information on . . . treatment options, and strategies for self-advocating for optimal pain care and


                                                 29
           Case 7:19-cv-05588 Document 4 Filed 06/17/19 Page 35 of 173



medical resources inside and outside the VA system.”

       114.    Among other false statements, Exit Wounds reported: “Long experience with

opioids shows that people who are not predisposed to addiction are very unlikely to become

addicted to opioid pain medications.” APF thus distributed false information with the purpose of

providing veterans false information they could use to “self-advocat[e]” for opioids while omitting

a discussion of the risks associated with opioid use.

       115.    The APF also developed the National Initiative on Pain Control (“NIPC”), which

ran a facially unaffiliated website called www.painknowledge.org. NIPC promoted itself as an

education initiative and promoted its expert leadership team, including purported experts in the

pain management field. The website painknowledge.org promised that, on opioids, “your level of

function should improve; you may find you are now able to participate in activities of daily living,

such as work and hobbies, that you were not able to enjoy when your pain was worse.” Elsewhere,

the website touted improved quality of life (as well as “improved function”) as benefits of opioid

therapy. In a brochure available on painknowledge.org titled “Pain: Opioid Facts,” the NIPC

misled that “people who have no history of drug abuse, including tobacco, and use their opioid

medication as directed will probably not become addicted” and even refused to rule out the use of

opioid pain relievers for patients who have a history of addiction to opioids.

       116.    In or around 2011, the APF published the “Policymaker’s Guide,” sponsored by

Purdue, which dispelled the notion that “strong pain medication leads to addiction” by

characterizing it as a “common misconception[]”:

               Many people living with pain, and even some health care
               practitioners, falsely believe that opioid pain medicines are
               universally addictive. As with any medication, there are risks, but
               these risks can be managed when these medicines are properly



                                                30
           Case 7:19-cv-05588 Document 4 Filed 06/17/19 Page 36 of 173



               prescribed and taken as directed. 40

       117.    The guide describes “pain in America” as “an evolving public health crisis” and

characterizes concerns about opioid addiction as misconceptions: “Unfortunately, too many

Americans are not getting the pain care they need and deserve. Some common reasons for

difficulty in obtaining adequate care include: . . . Misconceptions about opioid addiction.” 41 It

even characterizes as a “myth” that “[c]hildren can easily become addicted to pain

medications.” 42 The guide further asserts, falsely, that “multiple clinical studies” have shown that

opioids are effective in improving daily function, psychological health and health-related quality

of life for chronic pain patients, which was not the case.

       118.    In December 2011, the Washington Post reported on ProPublica’s investigation of

the APF, which detailed APF’s close ties to drug makers:

               [T]he pills continue to have an influential champion in the
               American Pain Foundation, which describes itself as the nation’s
               largest advocacy group for pain patients. Its message: The risk of
               addiction is overblown, and the drugs are underused.

               What the nonprofit organization doesn’t highlight is the money
               behind that message.

               The foundation collected nearly 90 percent of its $5 million in
               funding last year from the drug and medical-device industry – and
               closely mirrors its positions, an examination by ProPublica found.43



40
   A Policymaker’s Guide to Understanding Pain & Its Management, American Pain Foundation,
at 5. Available at: http://s3.documentcloud.org/documents/277603/apf-policymakers-guide.pdf
(last visited Jan. 2, 2018).
41
   Id. at 6.
42
   Id. at 40.
43
   Charles Ornstein & Tracy Weber, Patient advocacy group funded by success of painkiller drugs,
probe         finds,    Wash.    Post     (Dec.     23,     2011).           Available       at:
https://www.washingtonpost.com/national/health-science/patient-advocacy-group-funded-by-
success-of-painkiller-drugs-probe-
finds/2011/12/20/gIQAgvczDP_story.html?utm_term=.b0c95f6870f4.
                                                 31
           Case 7:19-cv-05588 Document 4 Filed 06/17/19 Page 37 of 173



       119.   American Academy of Pain Medicine and American Pain Society: The

Manufacturer Defendants, including at least Janssen and Purdue, have contributed funding to the

American Academy of Pain Medicine (“AAPM”) and the American Pain Society (“APS”) for

decades.

       120.   In 1997, the AAPM issued a “consensus” statement that endorsed opioids to treat

chronic pain and claimed that the risk that patients would become addicted to opioids was low.

The chairman of the committee that issued the statement, Haddox, was, at the time, a paid speaker

for Purdue. Haddox was later hired as Purdue’s vice president for health policy. The consensus

statement, which also formed the foundation of the 1998 guidelines, was published on the AAPM’s

website. AAPM’s corporate council includes Purdue, Depomed, Cephalon and other

pharmaceutical companies. AAPM’s past presidents include Haddox (1998), Fishman (2005), Dr.

Perry G. Fine (“Fine”) (2011) and Lynn R. Webster (“Webster”) (2013), all of whose connections

to the opioid manufacturers are well-documented.

       121.   At or about the same time, the APS introduced the “pain as the 5th vital sign”

campaign, followed soon thereafter by the U.S. Department of Veterans Affairs adopting that

campaign as part of their national pain management strategy.

       122.   AAPM and APS issued guidelines in 2009 (“2009 Guidelines”) that continued to

recommend the use of opioids to treat chronic pain. Fourteen of the 21 panel members who drafted

the 2009 Guidelines received funding from defendants Janssen, Cephalon, or Purdue.

       123.   The 2009 Guidelines falsely promoted opioids as safe and effective for treating

chronic pain and concluded that the risk of addiction was manageable for patients regardless of




                                               32
           Case 7:19-cv-05588 Document 4 Filed 06/17/19 Page 38 of 173



past abuse histories. 44 The 2009 Guidelines have been a particularly effective channel of deception

and have influenced not only treating physicians but also the body of scientific evidence on

opioids; they were reprinted in the journal Pain, have been cited hundreds of times in academic

literature and remain available online. The Manufacturer Defendants widely cited and promoted

the 2009 Guidelines without disclosing the lack of evidence to support their conclusions.

IV.    The Manufacturer Defendants’ Specific Unlawful Conduct

       124.    The Manufacturer Defendants, through their own marketing efforts and

publications and through their sponsorship and control of patient advocacy and medical societies

and projects, caused deceptive materials and information to be placed into the marketplace,

including to prescribers, patients, and payors in Rockland County. These promotional messages

were intended to and encouraged patients to ask for, doctors to prescribe, and payors to pay for

chronic opioid therapy.

       125.    Doctors are the gatekeepers for all prescription drugs so, not surprisingly, the

Manufacturer Defendants focused the bulk of their marketing efforts, and their multi-million dollar

budgets, on the professional medical community. Particularly because of barriers to prescribing

opioids, which are regulated as controlled substances, the Manufacturer Defendants knew doctors

would not treat patients with common chronic pain complaints with opioids unless doctors were

persuaded that opioids had real benefits and minimal risks. Accordingly, the Manufacturer

Defendants did not disclose to prescribers, patients or the public that evidence to support their

promotional claims was inconclusive, non-existent or unavailable. Rather, each Manufacturer

Defendant disseminated misleading and unsupported messages that caused the target audience to



44
  Roger Chou, et al., Clinical Guidelines for the Use of Chronic Opioid Therapy in Chronic Non-
Cancer Pain, 10(2) J. Pain 113 (Feb. 2009). Available at: http://www.jpain.org/article/S1526-
5900(08)00831-6/pdf.
                                                33
           Case 7:19-cv-05588 Document 4 Filed 06/17/19 Page 39 of 173



believe those messages were corroborated by scientific evidence. As a result, Rockland County

doctors prescribed opioids long-term to treat chronic pain – something that most never would have

considered prior to the Manufacturer Defendants’ campaign.

       126.    Drug company marketing materially impacts doctors’ prescribing behavior.45

Doctors rely on drug companies to provide them with truthful information about the risks and

benefits of their products, and they are influenced by their patients’ requests for particular drugs.

       127.    The Manufacturer Defendants spent millions of dollars to market their drugs to

prescribers and patients and meticulously tracked their return on that investment. In one recent

survey published by the AMA, even though nine in ten general practitioners reported prescription

drug abuse to be a moderate to large problem in their communities, 88% of the respondents said

they were confident in their prescribing skills, and nearly half were comfortable using opioids for

chronic non-cancer pain. 46

       128.    These results are directly due to the Manufacturer Defendants’ fraudulent

marketing campaign, which included:

               •       misrepresenting the truth about how opioids lead to addiction;

               •       misrepresenting that opioids improve function;

               •       misrepresenting that addiction risk can be managed;


45
   See, e.g., Manchanda, P. & Chintagunta, P.K. Marketing Letters (2004) 15: 129;
Larken, Ian et al., “Restrictions on Pharmaceutical Detailing Reduced Off-Label Prescribing of
Antidepressants and Antipsychotics in Children,” Health Affairs 33, no.6 (2014):1014-1023
(finding academic medical centers that restricted direct promotion by pharmaceutical sales
representatives resulted in a 34% decline in on-label use of promoted drugs). See also Van Zee,
Art, “The Promotion and Marketing of OxyContin: Commercial Triumph, Public Health
Tragedy.” American Journal of Public Health 99.2 (2009): 221–227. PMC (noting an increase
of OxyContin prescriptions from 670,000 annually in 1997 to about 6.2 million in 2002 and an
approximate doubling of Purdue’s internal sales force from 1996 to 2000).
46
   Hwang, Catherine S. et al., “Prescription Drug Abuse A National Survey of Primary Care
Physicians,” JAMA Intern Med. 2015;175(2):302–304.
                                                 34
            Case 7:19-cv-05588 Document 4 Filed 06/17/19 Page 40 of 173



               •      deceiving doctors, patients, and payors through misleading terms like

                      “pseudoaddiction”;

               •      falsely claiming that opioid withdrawal and dependency are simply

                      managed;

               •      misrepresenting that increased doses pose no significant additional risks;

                      and

               •      falsely omitting or minimizing the adverse effects of opioids and overstating

                      the risks of alternative forms of pain treatment.

       129.    Underlying each of the Manufacturer Defendants’ misrepresentations and

deceptions in promoting the long-term continuous use of opioids to treat chronic pain was

Manufacturer Defendants’ collective effort to hide from the medical community the fact that no

adequate and well-controlled studies of long-term opioid use exist.47

       A.      Purdue

               i.     Purdue set out to end medical providers’ long-standing fear of
                      prescribing opioids

       130.    Up until the mid-1990s, physicians prescribed opioids primarily to cancer patients

and persons recovering from surgery. Fearful of the addictive qualities of opioids, physicians

would not generally prescribe them for long term chronic pain. As detailed in a review of the

development of the opioid crisis published in the 2015 Annual Review of Public Health, “[p]rior

to the introduction of OxyContin [by Purdue in 1995], many physicians were reluctant to

prescribe OPRs [opioid pain relievers] on a long-term basis for common chronic conditions


47
  Letter from Janet Woodcock, M.D., Dir., Ctr. For Drug Eval. & Res., to Andrew Kolodny, M.D.,
Pres. Physicians for Responsible Opioid Prescribing, Re Docket No. FDA-
2012-P-0818 (Sept. 10, 2013).

                                                35
           Case 7:19-cv-05588 Document 4 Filed 06/17/19 Page 41 of 173



because of their concerns about addiction, tolerance, and physiological dependence.” 48

       131.    Purdue’s own research confirmed the mid-1990s consensus of medical providers

regarding the dangers of opioids. According to the Agreed Statement of Facts signed by Purdue

in connection with its 2007 guilty plea to federal criminal charges for misbranding OxyContin:

“During the period February through March 1995, PURDUE supervisors and employees obtained

market research that included focus groups of forty primary care physicians, rheumatologists, and

surgeons to determine their receptivity to using OxyContin for non-cancer pain… ‘[t]he biggest

negative of [OxyContin] was the abuse potential.’” 49

       132.    As Purdue prepared to introduce OxyContin to the U.S. market, including New

York, it carefully evaluated physicians’ concerns about the risks of addiction associated with

opioids and embarked on a highly successful, fraudulent campaign to convince physicians that

OxyContin created minimal risk of addiction. As Purdue’s efforts demonstrated success in the

form of rapid increases in opioid prescribing, Mallinckrodt, and other opioid manufacturers joined

Purdue in its fraudulent scheme.

               ii.     Purdue’s aggressive marketing of OxyContin fueled ever-increasing,
                       and excessive, demand for the drug

       133.    From the outset of its nationwide OxyContin marketing campaign, Purdue

“aggressively” promoted the drug to physicians both inside and outside of New York for non-

cancer pain conditions that can be caused by arthritis, injuries, and chronic diseases. 50 Essential



48
   Andrew Kolodny, et al., The Prescription Opioid and Heroin Crisis: A Public Health Approach
to an Epidemic of Addiction, 36 Ann. Rev. Pub. Health 559, 562. (2015).
49
   Information as to Purdue Frederick Co., Inc., U.S.A v. Purdue Frederick Co., Inc., No. 1:07-cr-
00029, W.D. Va. May 10, 2007, ECF No. 5-2 at ¶19 (alteration in original).
50
   Art Van Zee, The Promotion and Marketing of OxyContin: Commercial Triumph, Public Health
Tragedy, 99 Am. J. Pub. Health 221, 222 (2009) [hereinafter Van Zee] (quoting Purdue’s 1999
OxyContin Marketing Plan); see also U.S. Gov’t Accounting Office, Report to Cong. Requesters,

                                                36
            Case 7:19-cv-05588 Document 4 Filed 06/17/19 Page 42 of 173



to this marketing strategy was Purdue’s claim, which it later conceded to be fraudulent, that

OxyContin rarely gave rise to addiction, a risk Purdue downplayed as likely in “less than one

percent of patients.” 51

        134.     Purdue’s promotion of OxyContin for the treatment of non-cancer-related pain

contributed to a “nearly tenfold” increase in OxyContin prescriptions for non-cancer-related pain,

from about 670,000 prescriptions in 1997 to about 6.2 million prescriptions in 2002. 52

        135.     Purdue’s marketing for OxyContin was bolstered by the bold claim that the drug

was “the first and only 12-hour OxyContin pain medicine.” 53 In a 1996 press release, Purdue

touted: “Unlike short-acting pain medications, which must be taken every 3 to 6 hours – often on

an ‘as needed’ basis – OxyContin Tablets are taken every 12 hours, providing smooth and

sustained pain control all day and all night.” 54 That same press release included a “Background”

section, which proclaimed that the “fear of addiction” to opioids was “exaggerated” and “largely

unfounded.” 55

        136.     When it introduced OxyContin, Purdue had no meaningful evidence that supported

its core claim that the drug’s addiction risk was minimal. It later admitted that this claim was




Prescription Drugs: OxyContin Abuse and Diversion and Efforts to Address the Problem 17
(2003) [hereinafter OxyContin Abuse and Diversion].
51
    OxyContin Abuse and Diversion, at 28.
52
   Id. at 18.
53
    Press Release, Purdue Pharma L.P., New Hope for Millions of Americans Suffering from
Persistent          Pain         (May        31,         1996),         available       at
https://assets.documentcloud.org/documents/2815975/Pressreleaseversionone.pdf;    see also
Minutes from the OxyContin Launch Team Meeting (Mar. 31, 1995), available at
http://documents.latimes.com/oxycontin-launch-1995/.
54
   Id.
55
   Id.


                                                37
            Case 7:19-cv-05588 Document 4 Filed 06/17/19 Page 43 of 173



fraudulent. 56

        137.     Purdue also had extensive evidence that its “12-hour relief” claims were false. This

was critical because patients who could not get 12-hour relief would supplement their dosage,

thereby increasing their risk of addition. 57

        138.     Even before OxyContin went on the market, Purdue’s clinical trials showed many

patients were not getting 12 hours of relief from a single dose. The first clinical study of

OxyContin – which was designed and paid for by Purdue, and overseen by Purdue scientists –

occurred in 1989 and involved women recuperating from abdominal and gynecological surgery at

two hospitals in Puerto Rico. In that study, 90 women were given a single dose of OxyContin

while other patients were given short-acting painkillers or placebos. More than a third of women

given OxyContin started complaining of pain after just eight hours, and about half required more

medication before the 12-hour mark. 58

        139.     The results of the 1989 study were not unique. Dr. Daniel Brookoff, a New York

pain specialist whom Purdue selected to field-test OxyContin, ran into similar issues. In a 1995

clinical study completed as part of the Food and Drug Administration (“FDA”) approval process,

Dr. Brookoff eventually moved 8 of 15 chronic pain patients to 8-hour dosing because they were

not getting adequate relief taking the drug twice a day. 59

        140.     Purdue nevertheless launched an extensive campaign to market and promote the

drug using an expanded sales force and multiple promotional approaches to encourage physicians,


56
    Clay Duda, On the Front Lines of Knoxville’s Battle Against Opiate Addiction,
knoxvillemercury.com, June 1, 2016, http://www.knoxmercury.com/2016/06/01/front-lines-
knoxvilles-battle-opiate-addiction/.
57
    Harriet Ryan et al., ‘You Want a Description of Hell?’ OxyContin’s 12-Hour Problem,
latimes.com, May 5, 2016, http://www.latimes.com/projects/oxycontin-part1/.
58
   Id. (citing original documents from the study).
59
   Id.


                                                  38
           Case 7:19-cv-05588 Document 4 Filed 06/17/19 Page 44 of 173



including primary care specialists, to prescribe OxyContin as an initial opioid treatment for non-

cancer pain. 60 This campaign was nationwide and directed at medical providers and potential

consumers in New York, among other states.

       141.    Utilizing marketing data, Purdue and its sales representatives pushed the false

narrative that OxyContin, because of its time-release formulation, posed a lower threat of abuse

and addiction to patients than traditional, shorter-acting painkillers like Percocet or Vicodin. 61

       142.    To this end, Purdue used a series of deceptive videos and journal advertisements.

For example, in 1998, Purdue distributed 15,000 copies of an OxyContin marketing video to

physicians without submitting it to the FDA for review, as required under the Federal Food Drug

and Cosmetic Act (“FD&C Act”). 62 In the Purdue video, entitled I Got My Life Back: Patients in

Pain Tell Their Story, a physician “stated that opioid analgesics have been shown to cause

addiction in less than 1 percent of patients.” 63 That statement, according to the FDA, “has

not been substantiated.” 64

       143.    In 2000, Purdue submitted a different promotional video to the FDA, this one

entitled I Got My Life Back: A Two Year Follow up of Patients in Pain. 65 The FDA found that

Purdue’s video “appeared to make unsubstantiated claims regarding OxyContin’s effects on

patients’ quality of life and ability to perform daily activities and minimized the risks




60
   OxyContin Abuse and Diversion at 16-24.
61
   Press Release, U.S. Attorney’s Office W.D. Va., The Purdue Frederick Company, Inc. and Top
Executives Plead Guilty to Misbranding OxyContin: Will Pay Over $600 Million (May 10, 2007),
available at https://health.mil/Reference-Center/Publications/2007/05/10/The-Purdue-Frederick-
Company-Inc-and-Top-Executives-Plead-Guilty. [hereinafter WV Press Release].
62
   OxyContin Abuse and Diversion at 27.
63
   Id. at 28.
64
   Id.
65
   Id.


                                                 39
              Case 7:19-cv-05588 Document 4 Filed 06/17/19 Page 45 of 173



associated with the drug.” 66 Ignoring the FDA’s concerns, Purdue distributed 12,000 copies of

the videos to physicians. 67

           144.   Purdue also employed false or misleading medical journal advertisements that, as

determined by the FDA, violated the FD&C Act. Notably, in January 2003, the FDA issued a

stern warning letter to Purdue in response to two ads the company ran in the Journal of the

American Medical Association, a prestigious publication distributed to physicians in New York

and throughout the United States:

                  Your journal advertisements omit and minimize the serious
                  safety risks associated with OxyContin and promote it for uses
                  beyond which have been proven safe and effective. Specifically,
                  your journal advertisements fail to present in the body of the
                  advertisements any information from the boxed warning in the
                  approved product labeling (PI) for OxyContin regarding the
                  potentially fatal risks associated with the use of OxyContin and the
                  abuse liability of OxyContin, which is a Schedule II controlled
                  substance, and make unsubstantiated efficacy claims promoting the
                  use of OxyContin for pain relief. Your journal advertisements also
                  understate the minimal safety information that is presented. Your
                  advertisements thus grossly overstate the safety profile of
                  OxyContin by not referring in the body of the advertisements to
                  serious, potentially fatal risks associated with OxyContin,
                  thereby potentially leading to prescribing of the product based
                  on inadequate consideration of risk. In addition, your journal
                  advertisements fail to present in the body of the advertisements
                  critical information regarding limitations on the indicated use of
                  OxyContin, thereby promoting OxyContin for a much broader range
                  of patients with pain than are appropriate for the drug. The
                  combination in these advertisements of suggesting such a broad
                  use of this drug to treat pain without disclosing the potential for
                  abuse with the drug and the serious, potentially fatal risks
                  associated with its use, is especially egregious and alarming in


66
     Id.
67
     Id.


                                                  40
           Case 7:19-cv-05588 Document 4 Filed 06/17/19 Page 46 of 173



               its potential impact on the public health. 68

       145.    The message that the FDA deemed “egregious and alarming” – that OxyContin

posed little rise of addiction and was thus appropriate for chronic non-cancer pain – was critical to

Purdue’s sales and central to Purdue’s marketing efforts directed at prescribing physicians in New

York and throughout the United States. Purdue aggressively sought to influence physicians

prescribing habits by inviting them to all-expenses-paid conferences. From 1996 to 2000, Purdue

conducted more than 40 national pain management and speaker training conferences at resorts in

Florida and Arizona. 69 Before that practice was discontinued, more than 5,000 physicians,

pharmacists, and nurse practitioners from New York and elsewhere attended Purdue’s conferences,

where they were recruited and trained for Purdue’s national speaker bureau. 70

       146.    Beginning in 1996, Purdue hired 318 sales representatives to implement its

OxyContin marketing campaign. 71        By 2000, the number of sales representatives directly

employed by Purdue had risen to 562, and Purdue added a Hospital Specialty Division which

employed another 109 sales representatives. 72 At that time, the 671 Purdue sales representatives

had a total physician call list of approximately 33,400 to 44,500 physicians. 73

       147.    Purdue had a lucrative bonus system which incentivized its sales representatives to

increase sales of OxyContin in their respective territories. In 2001, in addition to the average sales



68
   Letter from Thomas W. Abrams, FDA, Dir. of Drug Mktg. Adver. And Commc’n, to Michael
Friedman, Exec. Dir. Purdue Pharma, L.P. (Jan. 17, 2003), available at http://wayback.archive-
it.org/7993/20170112065652/http://www.fda.gov/downloads/Drugs/GuidanceComplianceRegula
toryInformation/EnforcementActivitiesbyFDA/WarningLettersandNoticeofViolationLetterstoPh
armaceuticalCompanies/UCM168946.pdf.
69
   OxyContin Abuse and Diversion at 22.
70
   Id.
71
   Id.
72
   Id. at 19-20.
73
   Id. at 20.


                                                 41
           Case 7:19-cv-05588 Document 4 Filed 06/17/19 Page 47 of 173



representative’s annual salary of $55,000, annual bonuses averaged $71,500, with a range of

$15,000 to nearly $240,000. 74     Purdue paid approximately $40 million in bonuses tied to

OxyContin sales in 2001. 75

       148.       Purdue also entered into a co-promotion agreement with Abbott Laboratories

(“Abbott”), through which Abbott provided an additional 300 sales representatives per year from

1996 through 2002. 76 The sales representatives from the two companies closely coordinated their

efforts, met regularly to strategize, and shared marketing materials. 77 Internal Abbott and Purdue

memos, as well as sales documents and marketing materials, show that Abbott sales representatives

were instructed to downplay the threat of addiction with OxyContin and make other claims to

doctors that had no scientific basis. 78 For example, in one internal Abbott memo, which listed

ideas to help sales personnel increase OxyContin’s share of pain-pill prescriptions written by

orthopedic surgeons, Abbott told its sales representatives to highlight the “less abuse/addiction

potential” of the drug, which could be taken just twice a day because of its time-release

formulation. 79

       149.       The more Abbott generated in OxyContin sales, the higher the reward for the

company. Under the agreement with Purdue, Abbott received 25 percent of all net sales, up to $10

million, for prescriptions written by doctors its sales reps called on, and 30 percent of sales above




74
   Id.
75
   Id.
76
   Id. at 19-20.
77
   David Armstrong, Secret trove reveals bold ‘crusade’ to make OxyContin a blockbuster, STAT
News, September 22, 2016.
78
   Id.
79
   Id.


                                                 42
           Case 7:19-cv-05588 Document 4 Filed 06/17/19 Page 48 of 173



$10 million. 80 Accordingly, similar to Purdue, Abbott heavily incentivized its sales staff to push

OxyContin, offering $20,000 cash prizes and luxury vacations to top performers. 81

       150.    One of the “critical foundations” of Purdue and Abbott’s marketing for OxyContin

was the use of sophisticated marketing data to influence physicians’ prescribing habits. 82 By

compiling prescriber profiles on individual physicians, the co-promoters were able to identify the

highest and lowest prescribers of particular drugs in a single zip code, county, state, or the entire

country. 83 Purdue and Abbott then targeted the highest, and in some cases the least discriminate,

prescribers of opioids across the country. 84

       151.    Purdue and Abbott spent hundreds of millions of dollars promoting OxyContin

through their respective sales forces because they understand that their representatives’ sales

pitches are effective. Numerous studies indicate that marketing can and does impact doctors’

prescribing habits, and face-to-face detailing has the highest influence on intent to prescribe. 85

Purdue and Abbott could see this phenomenon at work not only in the aggregate, as their sales

climbed with their promotional spending, but also at the level of individual prescribers, whom they

targeted for detailing and who responded by prescribing more OxyContin. With Abbott’s help,


80
   Id.
81
   Id.
82
   Art Van Zee, The Promotion and Marketing of OxyContin: Commercial Triumph, Public Health
Tragedy, 99 Am. J. Pub. Health 221, 222 (2009) [hereinafter Van Zee].
83
   Id.
84
   Id.
85
    Puneet Manchanda & Pradeep K. Chintagunta, Responsiveness of Physician Prescription
Behavior to Salesforce Effort: An Individual Level Analysis, 15 (2-3) Mktg. Letters 129 (2004)
(detailing has a positive impact on prescriptions written); Ian Larkin, Restrictions on
Pharmaceutical Detailing Reduced Off-Label Prescribing of Antidepressants and Antipsychotics
in Children, 33(6) Health Affairs 1014 (2014) (finding academic medical centers that restricted
direct promotion by pharmaceutical sales representatives resulted in 34% decline in on-label use
of promoted drugs); see also Van Zee at 222 (correlating an increase of OxyContin prescriptions
from 670,000 annually in 1997 to 6.2 million in 2002 to a doubling of Purdue’s sales force and
trebling of annual sales calls).


                                                 43
              Case 7:19-cv-05588 Document 4 Filed 06/17/19 Page 49 of 173



sales of OxyContin went from a mere $49 million in its first full year on the market to $1.6 billion

in 2002. 86 Over the life of the co-promotional agreement, Purdue paid Abbott nearly half a billion

dollars. 87

        152.    As part of its direct marketing campaign, Purdue distributed several types of

branded promotional items to health care professionals. 88 Among the items were OxyContin

fishing hats, stuffed plush toys, music compact discs (entitled “Get in the Swing With

OxyContin”), and pens containing a pullout conversion chart showing physicians how to calculate

the dosage to convert a patient to OxyContin from other opioid pain relievers. 89 According to the

U.S. Drug Enforcement Agency (“DEA”), the “use of such branded promotional items for a

Schedule II opioid [was] unprecedented… and indicates Purdue’s aggressive, excessive, and

inappropriate marketing of their product, OxyContin.” 90

        153.    Akin to practices employed by street drug dealers, Purdue also gave away its

addictive product to first-time users. “For the first time in marketing any of its products, Purdue

used a patient starter coupon program for OxyContin to provide patients with a free limited-time

prescription.” 91 Under this program, Purdue’s sales representatives distributed coupons to

physicians who, in turn, decided whether to offer one to a patient, and then the patient could redeem

a free prescription through a participating pharmacy. Approximately 34,000 coupons had been

redeemed nationally when the program was terminated following the July 2001 OxyContin label

change.



86
   David Armstrong, Secret trove reveals bold ‘crusade’ to make OxyContin a blockbuster, STAT
News, September 22, 2106.
87
   Id.
88
   OxyContin Abuse and Diversion at 25.
89
   Id.
90
   Id.at 56.
91
   Id. at 23.
                                                 44
            Case 7:19-cv-05588 Document 4 Filed 06/17/19 Page 50 of 173



        154.    In conjunction with its direct marketing efforts, Purdue began an innovative

indirect-marketing campaign for OxyContin.            Because FDA regulations prohibit direct-to-

consumer advertising of narcotics, Purdue decided to concentrate on “nonbranded education,”

which would market the concept of pain relief to consumers. To this end, in 1997, the company

launched the “Partners Against Pain” website available to consumers in New York and throughout

the United States. 92 Through a variety of articles, studies, and polls, the “Partners Against Pain”

website “promoted three ideas to doctors and patients: that pain was much more widespread than

had previously been thought; that it was treatable; and that in many cases it could, and should, be

treated with opioids.” 93

        155.    Purdue also used paid third parties to give its marketing claims a perception of

scientific legitimacy. To this end, as explained in a recently published history of the opioid crisis,

“Purdue provided financial support to the [APS], the [AAPM], the [FSMB], pain patient groups,

and other organizations. In turn, these groups all advocated for more aggressive identification and

treatment of pain, especially use of OPRs [opioids].” 94

        156.    “To overcome what they claimed to be ‘opiophobia,’ physician-spokespersons for

opioid manufacturers published papers and gave lectures in which they claimed that the medical

community had been confusing addiction with ‘physical dependence.’ They described addiction

as rare and completely distinct from so called ‘physical dependence,’ which was said to be

clinically unimportant. They cited studies with serious methodological flaws to highlight the




92
   Id. at 23-24.
93
      Paul Tough, The Alchemy of OxyContin, nytimes.com, July 29, 2001,
http://www.nytimes.com/2001/07/29/ magazine/the-alchemy-of-oxycontin.html.
94
   Andrew Kolodny, et al., The Prescription Opioid and Heroin Crisis: A Public Health Approach
to an Epidemic of Addiction, 36 Ann. Rev. Pub. Health 559, 562. (2015).


                                                 45
           Case 7:19-cv-05588 Document 4 Filed 06/17/19 Page 51 of 173



entirely false claim that the risk of addiction was less than 1%.” 95

       157.    For example, in 1996, the APS and the AAPM – who were funded in part by the

Manufacturer Defendants – issued a “consensus statement” that “suggested that opioids were safe

and effective for chronic, noncancer pain and that the risk of addiction was low.” 96

       158.    The co-authors of the Consensus Statement were David Joranson, MSSW, then

founder and distinguished scientist of the Pain and Policy Studies Group at the University of

Wisconsin School of Medicine and Public Health, and Haddox. Between 2000 and 2010,

Joranson’s Pain and Policy Studies Group received approximately $1.6 million in grants from

Purdue. 97 As detailed in an investigative series in the Milwaukee Journal Sentinel, the group

became a consistent cheerleader for the widespread prescriptions of opioids. When he co-authored

the Consensus Statement, Haddox was a paid speaker for Purdue. He was hired by Purdue in 1999

and has continued to be a Purdue executive ever since. 98

               iii.    Purdue’s 2007 guilty plea for lying about OxyContin, and its continued
                       marketing of the drug

       159.    In 2007, Purdue and its three top executives were indicted and forced to plead

guilty to wide ranging fraud in falsely promoting OxyContin as non-addictive and

appropriate for chronic pain. Purdue’s extensive fraud during the first two decades of its

OxyContin campaign are thus an uncontroversial matter of public record admitted by the company.

       160.    As United States Attorney John L. Brownlee explained in a 2007 news release:




95
   Id.
96
   John Fauber, Academics Profit by Making the Case for Opioid Painkillers, abcnews.go.com,
Apr. 4, 2011, abcnews.go.com/Health/academics-profit-making-case-opioid-painkillers/story?id=
13284493.
97
   Id.
98
   Id.


                                                  46
             Case 7:19-cv-05588 Document 4 Filed 06/17/19 Page 52 of 173



“Even in the face of warnings from health care professionals, the media, and members of its

own sales force that OxyContin was being widely abused and causing harm to our citizens,

Purdue, under the leadership of its top executives, continued to push a fraudulent marketing

campaign that promoted OxyContin as less addictive, less subject to abuse, and less likely to

cause withdrawal.” 99

         161.     As part of its 2007 felony guilty plea for misbranding OxyContin as less addictive

and appropriate for chronic pain, Purdue admitted that:

                Purdue supervisors and employees, with the intent to defraud or
                mislead, marketed and promoted OxyContin as less addictive, less
                subject to abuse and diversion, and less likely to cause tolerance
                and withdrawal than other pain medications, as follows:

                [t]rained Purdue sales representatives and told some health care
                providers that it was more difficult to extract the OxyContin from an
                oxycodone tablet for the purpose of intravenous abuse, although
                Purdue’s own study showed that a drug abuser could extract
                approximately 68% of the oxycodone from a single 10mg OxyContin
                tablet by crushing the tablet, stirring it in water, and drawing the
                solution through cotton onto a syringe;

                [t]old Purdue sales representatives they could tell health care providers
                that OxyContin potentially creates less chance for addiction than
                immediate-release opioids,[which the company knew was not true]; …

                [s]ponsored training that taught Purdue sales supervisors that
                OxyContin had fewer ‘peak and trough’ blood level effects than
                immediate-release opioids resulting in less euphoria and less potential
                for abuse than short-acting opioids, [which the company knew was not
                true];

                [falsely] [t]old certain health care providers that patients could stop
                therapy abruptly without experiencing withdrawal symptoms and that
                patients who took OxyContin would not develop tolerance to the drug;
                and

                [falsely] [t]old certain health care providers that OxyContin did not
                cause a ‘buzz’ or euphoria, caused less euphoria, had less addiction

99
     WV Press Release, supra note 48 (quoting U.S. Attorney John Brownlee).
                                                    47
           Case 7:19-cv-05588 Document 4 Filed 06/17/19 Page 53 of 173



              potential, had less abuse potential, was less likely to be diverted than
              immediate-release opioids, and could be used to ‘weed out’ addicts and
              drug seekers. 100

       162.       As Purdue admitted in its 2007 guilty plea, these claims about OxyContin were

entirely fraudulent. Nevertheless, for over 20 years they had been at the center of an unprecedented

multi-million-dollar marketing campaign designed to convince physicians to disregard their

longstanding unwillingness to prescribe opioids for any medical conditions other than late stage

cancer and other acute, or short-term, conditions.

       163.       Under the plea agreement, Purdue also agreed to pay $600 million in criminal and

civil penalties – one of the largest settlements in history for a drug company’s marketing

misconduct. 101

       164.       At the same time Purdue’s president, top lawyer, and medical director pled guilty

as individuals to criminal misbranding 102 and agreed to pay a total of $34.5 million in fines. 103

       165.       Under the plea agreement, Purdue also entered into a Corporate Integrity

Agreement (“CIA”) with the United States Department of Health and Human Services – Office of

Inspector General (“HHS-OIG”). 104 As part of the CIA, Purdue agreed to refrain from deceptively

marketing OxyContin, to train its employees regarding compliance with the CIA, and to report its

compliance (both independently and through an independent review organization) to the HHS-




100
     U.S. v. The Purdue Frederick Company, Inc., Case No. 1:07-cr-00029, Dkt. 5-2 (Agreed
Statement of Facts) at ¶ 20 (W.D. Va. May 10, 2017).
101
    U.S. v. Purdue Frederick Co., Inc., 495 F. Supp. 2d 569, 571-72 (W.D. Va. 2007).
102
    “Misbranding” is a broad statute that makes it a crime to mislabel a drug, fraudulently promote
it or market it for an unapproved use.
103
    Barry Meier, In Guilty Plea, OxyContin Maker to Pay $600 Million, nytimes.com, May 10,
2007, http://www.nytimes.com/2007/05/10/business/11drug-web.html.
104
    Information as to Purdue Frederick Co., Inc., U.S.A v. Purdue Frederick Co., Inc., No. 1:07-cr-
00029, W.D. Va. May 10, 2007, ECF No. 5-5.


                                                  48
           Case 7:19-cv-05588 Document 4 Filed 06/17/19 Page 54 of 173



OIG. 105

               iv.     Even after its guilty plea, Purdue continued its false and misleading
                       marketing practices aided by the other Manufacturer Defendants

       166.    Despite its guilty plea, Purdue has continued to deceptively market opioids, feeding

the opioid addiction crisis set in motion by its fraudulent advertising. As a result, sales of

OxyContin were not only unhindered by the guilty plea – they continued to grow. OxyContin

yielded $3.1 billion in revenue for Purdue in 2010, which was nearly four times its 2006 sales of

$800 million. 106 The Manufacturer Defendants joined in this effort.

       167.    Purdue continued to aggressively push the same false narrative for which it had

been criminally prosecuted – that, to quote its statement of facts accompanying its guilty plea,

“OxyContin was less addictive, less subject to abuse” than traditional opioids, and therefore

appropriate for treatment of long-term chronic pain.

       168.    To evade scrutiny, Purdue continued to use third parties – with which it was closely

tied financially – to convey its pro-OxyContin message.

       169.    In addition to using front groups, Purdue masked its effort to continue the

promotion of widespread opioid prescribing by presenting the decision to use opioids for chronic

pain not as a highly risky practice with no scientific support – the truth – but rather as a complex

determination that required extensive analysis of each individual patient. There was no scientific

basis for this position, which effectively justified continued widespread opioid prescribing for

virtually any patient, thereby allowing Purdue’s fraudulent marketing campaign to continue after

2007, as if the guilty plea had not occurred.




105
   Id.
106
    Katherin Eban, OxyContin: Purdue Pharma’s Painful Medicine, Fortune.com, Nov. 9, 2011,
http://fortune.com /2011/11/09/oxycontin-purdue-pharmas-painful-medicine/.
                                                49
            Case 7:19-cv-05588 Document 4 Filed 06/17/19 Page 55 of 173



        170.    For example, in December 2009, medical education materials paid for by opioid

manufacturers, including Purdue (1) reiterated Purdue’s core fraudulent claim that “addiction is

rare in patients who become psychologically dependent on opioids while using them for pain

control,” (2) emphasized the need to individually evaluate each patient “as clinical trials [rejecting

opioid treatment]are not designed to identify the best treatment regimen in a given situation to

manage chronic pain,” and (3) urged use of opioids even for patients engaging in “aberrant

behaviors” while setting the following extreme standard to be used to identify individual patients

with addiction problems: “a patient exhibiting egregious behaviors that persist, despite repeated

warnings and that require significant time and resources to manage, is likely to have a problem

with abuse and possibly addiction.” The materials further stated that “[a]n opioid trial is the only

way a clinician can determine the efficacy and tolerability of a particular agent in a particular

person” – in other words, the only way to rule out opioids for any given chronic pain patient was

to give opioids a try. Not one of these assertions has ever been supported by science. Though

“expired,” the materials are still available on the Internet today. 107

        171.    In the same vein, Purdue-funded key opinion leader Dr. Russell Portenoy, speaking

on Good Morning America in 2010, stated categorically that “[a]ddiction, when treating pain, is

distinctly uncommon. If a person does not have a history, a personal history, of substance abuse,

and does not have a history in the family of substance abuse, and does not have a very major

psychiatric disorder, most doctors can feel very assured that that person is not going to become

addicted.” As detailed in the scientific background section of this complaint, Dr. Portenoy’s bold

assertion was directly contrary to the scientific evidence. Dr. Portenoy, who himself is facing



107
    Anderson et al, “Opioid Prescribing: Clinical Tools and Risk Management Strategies,
available at https://mn.gov/boards/assets/Opioid_Prsecibing_Clinical_Tools_
and_Risk_Management_Strategies.pdf_tcm21-366993.pdf.
                                                  50
               Case 7:19-cv-05588 Document 4 Filed 06/17/19 Page 56 of 173



lawsuits for his work as a Purdue-paid opioid pitchman, has now conceded that this promotion of

opioids for chronic pain was “clearly the wrong thing to do.” He is on record stating: “I gave

innumerable lectures in the late 1980s and 90’s about addition that weren’t true.” 108 But the

damage has long since been done.

        172.     Another opioid pitchman, Dr. Lynn Webster, in 2010 disclosed serving on Purdue’s

Medical Advisory Board. During the period of 2013 through 2015, Dr. Lynn Webster was the

principle researcher on over $9 million in contracts with pharmaceutical companies, including

Mallinckrodt. Dr. Lynn Webster created a webinar out of a presentation he gave in Las Vegas,

Nevada on September 22, 2011. In the Webinar, which remained available on the Internet on June

12, 2017, Webster promoted “Single-entity opioids (oxycodone, fentanyl)” for treatment of

chronic pain. 109 The seminar was, according to Dr. Webster, funded by a “generous education

grant” from Purdue.

        173.     In 2016 and 2017, Webster also produced and distributed a 57-minute documentary,

“The Painful Truth,” which continues to promote the use of opioids to treat chronic non-cancer

pain. “The Painful Truth” tries to excuse Dr. Webster’s role in unleashing America’s opioid

addiction crises by featuring chronic pain patients expressing their fears about losing access to

opioids. 110

        174.     The 2010 annual report of the Manufacturer Defendants-funded APF, which has

been described by the President of Physicians Responsible Opioid Prescribing as “a front for


108
    Thomas Catan & Evan Perez, A Pain Champion has Second Thoughts, wsj.com, Dec. 17, 2012,
https://www.wsj.com/articles/SB10001424127887324478304578173342657044604.
109
    See generally Emerging Solutions, http://emergingsolutionsinpain.com/ (last visited June 12,
2017).
110
    David Armstrong, TV Documentary on Pain Treatment Funded by Doctor with Industry Ties,
statnews.com, Mar. 24, 2017, https://www.statnews.com/2017/03/24/pain-documentary-public-
television/.

                                                51
           Case 7:19-cv-05588 Document 4 Filed 06/17/19 Page 57 of 173



opioid manufacturers,” 111 carefully documents the scope of the Manufacturer Defendants’

fraudulent enterprise. This 2010 report details thousands of pro-opioid advertisements, public

statements, letters, Facebook Posts, and similar communications. For example, the report states:

“Through online, print, radio, and television outlets, APF’s local and national media outreach

efforts secured 1,600 media stories on pain in 2010 – an increase of 1,255% from 2009. Reaching

more than 600 million people with important pain-related messages, APF spokespeople and

advocates provided education, information and assistance to people with pain and combated the

negative stereotypes and stigmas associated with pain.” 112

       175.    To this day, Purdue publishes an OxyContin website for physicians promoting

OxyContin for patients with chronic pain – even those with a history of substance abuse. The site

provides an example of a person suffering “sciatic nerve pain” with a history of substance abuse

and states: “Risks are increased in patients with personal or family history of substance abuse …

[t]he potential for these risks should not, however, prevent the proper management of pain in any

given patient. Patients at increased risk may be prescribed opioids such as OxyContin.” 113

       176.    These are not isolated statements, but just a select few representative examples of

fraudulent pro-opioid communications that formed part of a vast, multi-year fraud designed to fuel

the improper marketing of opioids following Purdue’s guilty plea by misrepresenting addiction

risks and fraudulently promoting the entirely unscientific practice of using opioids for non-acute




111
    Charles Ornstein and Tracy Weber, Patient Advocacy Group Funded by Success of Painkiller
Drugs, Probe Fins, washingtonpost.com, Dec. 23, 2011.                        Available at:
https://www.washingtonpost.com/national/health-science-/patient-advocacy-group-funded-by-
success-of-painkiller-drugs-probe-finds/2011/12/20/gIQAgvczDP_story.html.
112
    American Pain Fund 2010 Annual Report. Available at: https://archive.org/stream/277604-
apf-2010-annual-report/277604-apf-2010-annual-report_djvu.txt.
113
    About OxyContin. Available at: http://www.purduepharma.com/healthcare-
professionals/products/oxycontin/ (last visited June 12, 2017).
                                                52
             Case 7:19-cv-05588 Document 4 Filed 06/17/19 Page 58 of 173



long-term chronic pain.

          177.   The net effect of the Manufacturer Defendants’ pro-opioid communications effort

has been to continue the broad dissemination of the very lies for which Purdue pled guilty in 2007

up through this very day, thereby ensuring that the continuous flow of opioids to New York and

communities throughout Rockland County without interruption.

          178.   Speaking before the House Opioid Task Force in 2017, Dr. Michael Baron of the

New York Board of Medical Examiners summed up the cumulative effect of the opioid

manufacturers’ multi-year fraud:

                 We came out with what I call ‘Generation O.’ A whole generation
                 of physicians that were taught it’s ok to prescribe opiates, that
                 they’re safe, and that it’s what the patient wants. But we bypassed
                 evidence-based medicine. The whole medical system was hijacked
                 by industry and really greed.

                                                ****

                 The triggers of the opioid epidemic were really the pharmaceutical
                 industry and pain experts that were on the payroll of the
                 pharmaceutical industry. And they preached that opioids are safe
                 and effective for chronic, non-cancer pain, the risk of addiction is
                 rare, and opioid therapy can be easily discontinued, all of which is
                 nonsense. 114



                 v.     Purdue profited from the abuse and diversion of OxyContin

          179.   The high availability of OxyContin correlated with increased addiction, abuse, and

diversion (a term used to describe the redistribution of prescription drugs for illegal uses), and by

2004 OxyContin had become a leading drug of abuse in the United States. 115



114
      House Opioid Task Force, February 23, 2017.
115
      Van Zee at 221.


                                                  53
           Case 7:19-cv-05588 Document 4 Filed 06/17/19 Page 59 of 173



       180.   The increasing rates of addiction and abuse sustained OxyContin’s remarkable

commercial success. 116 As the DEA has explained, OxyContin abusers learned how to simply

crush the controlled-release tablet and swallow, inhale, or inject the high-potency opioid for an

intense morphine-like high. 117 Purdue was well aware of this risk of diversion and abuse in this

manner as early as 1995, because the company’s own testing demonstrated that 68% of the

oxycodone could be extracted from an OxyContin tablet when crushed. 118

       181.   In a November 2003 letter to the General Accounting Office (“GAO”), the DEA

provided the following explanation of the causes and factors relating to the diversion of

OxyContin:

              The DEA has previously stated that the company’s [i.e.
              Purdue’s] aggressive methods, calculated fueling of demand and
              the grasp for major market share very much exacerbated
              OxyContin’s widespread abuse and diversion. While Purdue
              highlights its funding of pain-related educational programs and
              websites and its partnership with various organizations, the fact
              remains that Purdue’s efforts – which may be viewed as self-serving
              public relations damage control – would not have been necessary
              had Purdue not initially marketed its product aggressively and
              excessively. Contributing to the abuse and diversion problem
              (and the product’s excessive availability) is the fact that in
              promoting this drug to practitioners, Purdue deliberately
              minimized the abuse risk associated with OxyContin . . . . The
              claim in Purdue’s “educational” video for physicians that opioid
              analgesics cause addiction in less than one percent of patients is not
              only unsubstantiated but also dangerous because it misleads


116
    Id. at 223.
117
    Drug Enforcement Administration, Office of Diversion Control, Action Plan to Prevent the
Diversion                 and               Abuse                 of                OxyContin,
https://web.archive.org/web/20080512200957/https://www.deadiversion.usdoj.gov/drugs_concer
n/ OxyContin/abuse_oxy.htm (accessed May 4, 2017) [hereinafter DEA OxyContin Action Plan].
118
    Information as to Purdue Frederick Co., Inc., U.S.A v. Purdue Frederick Co., Inc., No. 1:07-
cr-00029, W.D. Va. May 10, 2007, ECF No. 5-5; see also Van Zee at 223.


                                               54
           Case 7:19-cv-05588 Document 4 Filed 06/17/19 Page 60 of 173



                 prescribers. 119

       182.      More recently, a 2013 article in the L.A. Times revealed that, since at least 2002,

Purdue has maintained a database of 1,800 doctors suspected of recklessly prescribing the

company’s pills to addicts and drug dealers. 120 Purdue refers to the confidential list as “Region

Zero” in internal documents. 121 In all but a few cases, Purdue did not alert law enforcement or

medical authorities to the doctors on its list, many of whom were prolific prescribers of

OxyContin. 122

       183.      The example of Dr. Elanor Santiago, one of the physicians on Purdue’s “Region

Zero” list, provides a stunning display of the causal relationship between the prescription market

and diverted market for OxyContin, as well as Purdue’s willful and knowing decision to profit

from the diversion problem.

       184.      Beginning in the summer of 2008, Dr. Santiago, an elderly physician, ran the Lake

Medical “clinic” (set up by an ex-con and his business partner) out of office space on a seedy block

near MacArthur Park in Los Angeles. 123 Dr. Santiago immediately began prescribing OxyContin

in extraordinary quantities. In a single week in September 2008, she issued orders for 1,500 pills,

more than entire pharmacies sold in a month. In October, it was 11,000 pills. By December, she

had prescribed more than 73,000, with a street value of nearly $6 million. Purdue tracked the surge

in prescriptions, and eventually sent Michele Ringler, the district sales manager for Los Angeles,


119
    Id. at 56.
120
    Scott Glover & Lisa Girion, OxyContin Maker Closely Guards Its List of Suspect Doctors,
latimes.com, Aug. 11, 2013, http://articles.latimes.com/2013/aug/11/local/la-me-rx-purdue-
20130811.
121
    Id.
122
    Id. (noting that Purdue purportedly alerted law enforcement or medical regulators to 154 of the
suspected prescribers – about 8% of those in its database).
123
    Harriet Ryan et al., More than 1 million OxyContin Pills Ended up in the Hands of Criminals
and      Addicts.     What    the Drugmaker         Knew,    latimes.com,     July 10,       2016,
http://www.latimes.com/projects/la-me-oxycontin-part2/.
                                                 55
               Case 7:19-cv-05588 Document 4 Filed 06/17/19 Page 61 of 173



to check out the clinic as part of the company’s investigation. When Ringler and one of her sales

reps arrived, they found a building that looked abandoned, according to company emails

recounting the visit. Inside, the hallways were strewn with trash and lined with a crowd of men

who looked like they “just got out of L.A. County jail.” Feeling uncomfortable, Ringler and the

rep left without speaking to Dr. Santiago. When a Purdue security committee met in Stamford in

December 2008, less than five months after Lake Medical opened, Dr. Santiago was under review,

according to internal records and interviews. The panel, comprised of three company lawyers,

could have reported Dr. Santiago to the DEA. Instead it opted to add her name to the “Region

Zero” list of physicians suspected of recklessly prescribing OxyContin to addicts or dealers. As

Purdue’s investigation of the clinic continued, the company eventually concluded that Lake

Medical was working with a corrupt pharmacy in Huntington Park to obtain large quantities of

OxyContin. In a September 1, 2009 email Purdue district sales manager Ringler sent to company

officials, she referred to the Lake Medical clinic and corrupt pharmacy as “an organized drug ring,”

and suggested that Purdue contact the DEA. Nevertheless, Purdue did not shut off the supply of

highly addictive OxyContin and did not tell authorities what it knew about Lake Medical until

several years later when the clinic was out of business and its leaders indicted. By that time, 1.1

million pills had spilled into the hands of Armenian mobsters, the Crips gang, and other

criminals. 124

            185.   Dr. Santiago’s case is just one of many that demonstrate that Purdue did not use its

database of suspected physicians to reduce OxyContin abuse, to rein in dangerous physicians, or

to stop the unlawful distribution of opioids. Instead, Purdue knowingly aided criminal activity in

order to maximize its own profits.



124
      Id.
                                                    56
            Case 7:19-cv-05588 Document 4 Filed 06/17/19 Page 62 of 173



                vi.    Purdue failed to prevent diversion and to monitor, report, and stop
                       suspicious orders of OxyContin as required

        186.    Purdue, as with all the Manufacturer Defendants, is under the same federal law

duties as the Distributor Defendants to prevent diversion, and to monitor, report, and prevent

suspicious orders of prescription opioids.

        187.    Like the Distributor Defendants, Purdue was required to register with the DEA to

manufacture schedule II controlled substances, like prescription opioids. 125 A requirement of such

registration is the:

                maintenance of effective controls against diversion of particular
                controlled substances and any controlled substance in schedule I or
                II compounded therefrom into other than legitimate medical,
                scientific, research, or industrial channels, by limiting the
                importation and bulk manufacture of such controlled substances to
                a number of establishments which can produce an adequate and
                uninterrupted supply of these substances under adequately
                competitive conditions for legitimate medical, scientific, research,
                and industrial purposes. 126

        188.    Additionally, as a registrant under Section 823, Purdue was also required to

monitor, report, and prevent suspicious orders of controlled substances:

                The registrant shall design and operate a system to disclose to the
                registrant suspicious orders of controlled substances. The registrant
                shall inform the Field Division Office of the Administration in his
                area of suspicious orders when discovered by the registrant.
                Suspicious orders include orders of unusual size, orders deviating
                substantially from a normal pattern, and orders of unusual
                frequency. 127



125
    See 21 U.S.C. § 823(a).
126
    21 U.S.C. § 823(a)(1).
127
    21 C.F.R. § 1301.74(b). See also 21 C.F.R. § 1301.02 (“Any term used in this part shall have
the definition set forth in section 102 of the Act (21 U.S.C. 802) or part 1300 of this chapter.”); 21
C.F.R. § 1300.01 (“Registrant means any person who is registered pursuant to either section 303
or section 1008 of the Act (21 U.S.C. 823 or 958).”
                                                 57
            Case 7:19-cv-05588 Document 4 Filed 06/17/19 Page 63 of 173



        189.       Purdue, as with all the Manufacturer Defendants, had access to and possession of

the information necessary to monitor, report, and prevent suspicious orders and to prevent

diversion. The Manufacturer Defendants paid “chargebacks” to the Distributor Defendants. A

chargeback is a payment made by a manufacturer to a distributor after the distributor sells the

manufacturer’s product at a price below a specified rate. After a distributor sells a manufacturer’s

product to a pharmacy, for example, the distributor requests a chargeback from the manufacturer

and, in exchange for the payment, the distributor identifies to the manufacturer the product, volume

and the pharmacy to which it sold the product. Thus, the Manufacturer Defendants knew – just as

the Distributor Defendants knew – the volume, frequency, and pattern of opioid orders being

placed and filled. The Manufacturer Defendants built receipt of this information into the payment

structure for the opioids provided to the Distributor Defendants.

        190.       By failing to prevent diversion and monitor, report, and stop suspicious orders of

OxyContin, Purdue knowingly entered and participated in the marketing of illegal drugs in New

York. Purdue is aware of the extraordinary volume of opioid prescriptions in New York in relation

to other states.

        191.       Purdue has knowledge of the fact that such inflated prescribing levels necessarily

reflect illegal prescribing and diversion of opioids. Purdue presented before the Governor’s

Working Group on or about September 11, 2015. At that presentation, Purdue conceded that “[t]he

abuse of prescription opioid analgesics in the US is a significant public health problem,” conceded

that “OxyContin … is subject to misuse, addiction, and criminal diversion,” and conceded that

even after the creation of abuse-resistant OxyContin, “abuse by these routes [injection and nasal],

as well as the oral route, is still possible.”

        192.       Purdue also gained knowledge of its participation in the illegal drug market in New



                                                   58
            Case 7:19-cv-05588 Document 4 Filed 06/17/19 Page 64 of 173



York through its knowledge of suspect and/or fraudulent OxyContin prescriptions and massive

diversion of OxyContin based on, among other things, Purdue’s own internal prescription tracking

system and investigation, as well as notifications from pharmacies within New York.

        193.    Purdue also presented a study of OxyContin abuse in rural Kentucky which showed

that oral abuse of OxyContin and Oxycodone increased following the introduction of the abuse-

resistant drugs. With full knowledge of the diversion risk, Purdue flooded the market without

safeguards and ignored evidence of diversion where it was plain. As detailed elsewhere in this

Complaint, Purdue further made misrepresentations regarding the properties of opioids, thereby

knowingly causing illegal over-prescribing and giving rise to the addicts that require diversion to

feed their habits.

        194.    Purdue further knowingly participated in the illegal drug market in New York and

elsewhere promoting the abuse-deterrent properties of OxyContin, by deliberately and knowingly

downplaying addiction risks associated with opioids and through the other fraudulent conduct

detailed in this Complaint. Those actions were designed to expand Purdue’s market for opioids

by inducing the medical community to overprescribe those drugs.

        195.    On information and belief, Purdue also knowingly participated in the illegal drug

market in New York by supplying suspicious quantities of OxyContin to suspect physicians and

pharmacies in New York, without disclosing suspicious orders as required by applicable

regulations (including 21 U.S.C. § 823 and 21 C.F.R. 1301.74(b)), and otherwise circumventing

Purdue’s obligations under, for example, its own OxyContin Abuse and Diversion Detection

Program.

        196.    Dr. Santiago’s case is just one of many that demonstrate that Purdue did not use its

database of suspected physicians to reduce OxyContin abuse, to rein in dangerous physicians, or



                                                 59
           Case 7:19-cv-05588 Document 4 Filed 06/17/19 Page 65 of 173



to stop the unlawful distribution of opioids. Instead, Purdue knowingly aided criminal activity in

order to maximize its own profits.

                vii.   Richard Sackler Knowingly Participated in Purdue’s Misdeeds by
                       Directing Purdue Repeatedly to Distribute Drugs Unlawfully and
                       Otherwise to Facilitate Diversion

       197.      The Sackler family owns Purdue (which is a private company) and has always held

a majority of seats on its board. By virtue of their control, they have had the power to (and in fact

did) dictate how addictive narcotics were sold in New York and elsewhere. They hired workers

who helped them facilitate the creation of addicts and diversion of Purdue opioids. They fired

workers whom they believed did not sell enough drugs. They controlled, ratified, and otherwise

directed Purdue to commit the misconduct described in this complaint. For example, they pushed

Purdue and its employees to hook more patients on opioids at increasingly higher dosages, paid

themselves billions of dollars, and are also responsible for the injuries sustained by Baby Doe in

the Counties.

       198.      Richard Sackler is one of the three brothers who founded Purdue Frederick

Company in 1952. Since that time, Richard Sackler has had a controlling interest in Purdue

(including the affiliated companies Purdue Pharma, Inc. and Purdue Pharma L.P. that he founded

with other Sackler family members in 1990).

       199.      Richard Sackler took a personal interest in pushing Purdue and its employees to

commit the misconduct alleged elsewhere in this complaint.

       200.      Richard Sackler resigned his position on Purdue’s Board in 2007. However, he

personally and informally continued to exert control over Purdue’s operations, including

personally directing Purdue employees to drive sales in New York, to contact the highest volume-

most dangerous New York prescribers to urge them to prescribe more OxyContin, and otherwise


                                                 60
            Case 7:19-cv-05588 Document 4 Filed 06/17/19 Page 66 of 173



to push pills into New York communities despite knowing that it was causing widespread

addiction, abuse, diversion, injury, and overdose deaths.

        201.     From the outset of OxyContin’s launch forward, Richard Sackler pushed Purdue

to market and promote OxyContin increasing volumes, regardless of the consequences and

regardless of what he and Purdue actually knew about the risks and dangers of the product. At the

OxyContin launch party, he announced that “the launch of OxyContin Tablets will be followed by

a blizzard of prescriptions that will bury the competition. The prescription blizzard will be so

deep, dense, and white . . . .”

        202.     In connection with OxyContin’s launch in the US, Richard Sackler advocated for

Purdue simultaneously to push OxyContin pills into foreign markets as a uncontrolled substance

without safeguards that protect patients from addictive drugs. When a Purdue official expressed

concern that this would cause the drug to be abused, Richard Sackler responded by asking how

substantially this would affect Purdue’s sales. In 1999, Richard Sackler became the CEO of

Purdue.

          203.   In 2001, after receiving reports of widespread abuse and overdose deaths from

 OxyContin, Richard Sackler determined that Purdue should seek to shift blame onto opioids

 addicts and stigmatize them for their plight.

          204.   Richard Sackler was personally involved in pushing Purdue to engage in

misconduct, including misconduct in New York. This included directing Purdue to promote

OxyContin in a manner that he knew would result (and had resulted) in staggering rates of

addiction, abuse, and diversion.

          205.   Richard Sackler knowingly sent sales representatives into New York to promote

opioids to New York prescribers thousands of times, knowingly directed those sales



                                                 61
           Case 7:19-cv-05588 Document 4 Filed 06/17/19 Page 67 of 173



representatives to target the highest volume prescribers – including pill mills – to prescribe even

more opioids. He knew and intended for Purdue to target the prescribers who were engaging in

diversion and who were otherwise engaging in rampant over-prescription of opioids. He knew

that, by doing so, he was essentially directing Purdue to create addicts and fuel the illegal drug

market by blanketing New York (and small, rural communities within it) with OxyContin and

other opioids. But he did not care, so long as sales volume remained high.

        206.    Richard Sackler micromanaged sales operations for Purdue, including efforts

directed at New York prescribers. These included:

    • Demanding that sales and marketing brief him on how “opioids savings cards” would drive
       sales, which Purdue utilized for that purpose in New York and elsewhere.
    • Demanding immediate and frequent reports regarding sales strategies, and forcing the sales
       team to change its strategies when he found the sales targets to be too low for his liking.
    • Demanding that Purdue’s sales and marketing team pursue new or different strategies to
       drive sales.
    • Telling the sales team that he would be able to influence the Board’s decisions regarding
       sales and marketing strategies for OxyContin that Purdue utilized in New York and
       elsewhere, and in fact exerting such influence.
    • Convincing the Board to expand the sales force to allow them to push OxyContin more
       frequently and aggressively to the highest-volume prescribers, including those in New
       York.
    • Demanding weekly reports concerning OxyContin sales and demanding other forms of
       customized reports, including reports reflecting sales in New York.
    • Demanding that sales representatives visit 7 or more prescribers per day in New York and
       elsewhere.
    • Encouraging the sales force to place representatives whose sales were not high enough to
       be placed on performance improvement plans to drive sales back up.
    • Influencing Purdue to set high quotes for the number of visits that the sales force needed
       to make each quarter, often over 100,000 times per quarter, including thousands of visits

                                                62
           Case 7:19-cv-05588 Document 4 Filed 06/17/19 Page 68 of 173



       on New York prescribers.
    • Criticizing Purdue’s sales force for targeting “non-high potential prescribers” rather than
       the highest volume prescribers.
    • Demanding that he be allowed to shadow sales representatives in the field to evaluate their
       performance, and in fact joining sales representatives in the field to promote opioids.
    • Requiring Purdue’s sales to identify “corrective actions” to be taken when sales did not
       meet his desired targets.
    • Devising strategies to avoid scrutiny by law enforcement and governmental scrutiny.


       207.     In April 2008, in an effort to avoid liability, Richard Sackler recommended that it

was important to install a new CEO who would remain loyal to the family. He expressed that

Purdue’s business posed a “dangerous concentration of risk” and that it was vital to have loyal

subordinates in place to provide a legal shield. According to him, “People who shift their loyalties

rapidly under stress and temptation can become a liability from the owners’ viewpoint.” Richard

also proposed that the Purdue either sell the company or, in the alternative, milk profits from the

business and “distribute more free cash flow” to themselves.

       208.     Richard Sackler knew and intended that Purdue sales representatives in New York

spread misinformation concerning opioids and encourage prescribing practices that they knew

would result addiction, abuse, and diversion on a wide scale. These practices included:

           a. Hiring personnel to assist Purdue in pushing pills on prescribers and patients to get
              them addicted to OxyContin through long-term use for chronic pain.

           b. Threatening to have Purdue fire employees who did not meet Richard’s demands.

           c. Attempting to foist blame onto patients that Purdue had convinced prescribers to
              hook onto its drugs.

           d. Pushing opioids for elderly patients without disclosing the higher risks.

           e. Pushing opioids for patients who had never taken them before, without disclosing
              the higher risks.


                                                63
              Case 7:19-cv-05588 Document 4 Filed 06/17/19 Page 69 of 173



              f. Pushing opioids as substitutes for safer medications based on improper comparative
                 claims.

              g. Pushing the notion of “pseudoaddiction.”

              h. Encouraging Purdue to promote OxyContin as non-addictive except as to
                 individuals with a prior history of drug abuse.

              i. Driving sales personnel to push pills on the most dangerous and/or corrupt
                 prescribers, and reprimanding sales personnel for taking any actions that did not
                 drive sales higher.

              j. Encouraging Purdue to fill suspicious orders without investigation.

              k. Preventing Purdue officials from taking any actions that might decrease sales, such
                 as implementing a legitimate suspicious order monitoring program.

         209.     Richard Sackler also directed Purdue to pay top prescribers money to encourage

other prescribers to engage in dangerous practices in New York that he knew would create addicts

and foster diversion in New York.

         210.     Richard Sackler’s micro-management of sales and promotional efforts after 2007

caused Purdue’s CEO to complain about Richard’s “never-ending” requests.

         211.     Richard Sackler paid himself large amounts of money that they he knew was

derived from Purdue’s efforts to push pills onto the most dangerous prescribers and to profit from

drug addiction and pill seeking behavior that they knowingly fostered.

         B.       Mallinckrodt

         212.     Mallinckrodt manufactures, markets, sells and distributes pharmaceutical drugs in

Rockland County and nationwide. Mallinckrodt is the largest U.S. supplier of opioid pain

medications and among the top ten generic pharmaceutical manufacturers in the United States,

based on prescriptions.

         213.     Among the drugs Mallinckrodt manufactures and distributes are the following:

Exalgo        (hydromorphone     hydrochloride   extended    release);   Roxicodone     (oxycodone

                                                  64
           Case 7:19-cv-05588 Document 4 Filed 06/17/19 Page 70 of 173



hydrochloride); Xartemis XR (oxycodone hyrdrochloride and acetaminophen); Methadose

(methadone hydrochloride); morphine sulfate extended release; fentanyl extended release;

fentanyl citrate; oxycodone and acetaminophen; hydrocodone bitartrate and acetaminophen;

hydromorphone hydrochloride; hydromorphone hydrochloride extended release; naltrexone

hydrochloride; oxymorphone hydrochloride; methadone hydrochloride; and oxycodone

hydrochloride.

       214.      Mallinckrodt purchased Roxicodone from Xanodyne Pharmaceuticals in 2012. 128

                 i.     Mallinckrodt funded false publications and presentations

       215.      Like several of the other Manufacturer Defendants, Mallinckrodt provided

substantial funding to purportedly neutral organizations which disseminated false messaging about

opioids.

       216.      For example, until at least February 2009, Mallinckrodt provided an educational

grant to Pain-Topics.org, a now-defunct website that touted itself as “a noncommercial resource

for healthcare professionals, providing open access to clinical news, information, research, and

education for a better understanding of evidence-based pain-management practices.”

       217.      Among other content, the website included a handout titled “Oxycodone Safety

Handout for Patients,” which advised practitioners that: “Patients’ fears of opioid addiction should

be dispelled.” 129 The handout included several false and misleading statements concerning the

risk of addiction associated with prescription opioids:



128
    Mallinckrodt Announces Agreement with Xanodyne to Purchase Roxicodone, Bus. Wire
(Aug. 23, 2012). Available at:
http://www.businesswire.com/news/home/20120823005209/en/Mallinckrodt-Announces-
Agreement-Xanodyne-Purchase-Roxicodone%C2%AE.
129
    Lee A. Kral & Stewart B. Leavitt, Oxycodone Safety Handout for Patients, Pain-Topics.Org
(June      2007).    Available      at:    http://paincommunity.org/blog/wp-content/uploads/
Oxycodone/Handout.pdf.
                                                65
           Case 7:19-cv-05588 Document 4 Filed 06/17/19 Page 71 of 173



               Will you become dependent on or addicted to oxycodone?

               •       After a while, oxycodone causes physical dependence. That
                       is, if you suddenly stop the medication you may experience
                       uncomfortable withdrawal symptoms, such as diarrhea,
                       body aches, weakness, restlessness, anxiety, loss of appetite,
                       and other ill feelings. These may take several days to
                       develop.

               •       This is not the same as addiction, a disease involving craving
                       for the drug, loss of control over taking it or compulsive use,
                       and using it despite harm. Addiction to oxycodone in persons
                       without a recent history of alcohol or drug problems is
                       rare. 130

       218.    Another document available on the website, “Commonsense Oxycodone

Prescribing & Safety,” falsely suggests that generic oxycodone is less prone to abuse and diversion

than branded oxycodone: “Anecdotally, it has been observed that generic versions of popularly

abused opioids usually are less appealing; persons buying drugs for illicit purposes prefer brand

names because they are more recognizable and the generics have a lower value ‘on the street,’

which also makes them less alluring for drug dealers.” 131

       219.    In November 2016, Mallinckrodt paid Dr. Scott Gottlieb (“Gottlieb”), the new

commissioner of the FDA, $22,500 for a speech in London, shortly after the U.S. presidential

election. 132 Gottlieb has also received money from the Healthcare Distribution Alliance, an

industry-funded organization that pushes the agenda of large pharmaceutical wholesalers, and he

has often criticized efforts aimed at regulating the pharmaceutical opioid market. 133



130
    Id.
131
    Lee A. Kral, Commonsense Oxycodone Prescribing & Safety, Pain-Topics.org (June 2007).
Available at: http://paincommunity.org/blog/wp-content/uploads/ OxycodoneRxSafety.pdf.
132
    Lee Fang, Donald Trump’s Pick to Oversee Big Pharma Is Addicted to Opioid-Industry Cash,
Intercept (Apr. 4, 2017, 2:15 PM). Available at: https://theintercept.com/2017/04/04/scott-
gottlieb-opioid/.
133
    Id.
                                                 66
            Case 7:19-cv-05588 Document 4 Filed 06/17/19 Page 72 of 173



                 ii.    Mallinckrodt failed to prevent diversion and to monitor, report, and
                        stop suspicious orders of its prescription opioid products as required

        220.     In its July 2017 settlement agreement with Mallinckrodt, the DEA explained that:

                 Through its investigation, the government learned that
                 manufacturers of pharmaceuticals offer discounts, known as
                 “chargebacks,” based on sales to certain downstream customers.
                 Distributors provide information on the downstream customer
                 purchases to obtain the discount. The groundbreaking nature of the
                 settlement involves requiring a manufacturer to utilize chargeback
                 and similar data to monitor and report to DEA suspicious sales of its
                 oxycodone at the next level in the supply chain, typically sales from
                 distributors to independent and small chain pharmacy and pain
                 clinic customers. 134

        221.     The 2017 settlement agreement confirms that, “[a]s a registrant under the CSA,

Mallinckrodt had a responsibility to maintain effective controls against diversion, including a

requirement that it review and monitor these sales and report suspicious orders to the DEA.”135

The settlement agreement further provides that, “Mallinckrodt had an obligation to act only as

authorized by its DEA registration including the responsibility to distribute its drugs legally

through legitimate channels,” which Mallinckrodt allegedly did not do. 136

        222.     The 2017 settlement agreement details the allegations regarding Mallinckrodt’s

failures to fulfill its legal duties as an opioid manufacturer as an opioid manufacturer to prevent

diversion. 137

        223.     By failing to prevent diversion and monitor, report, and stop suspicious orders of

its prescription opioid products, Mallinckrodt knowingly entered and participated in the marketing

of illegal drugs in New York. Mallinckrodt is aware of the extraordinary volume of opioid


134
    Mallinckrodt MOA at 9.
135
    Id. at 1.
136
    Id.
137
    Id. at 2-3.
                                                  67
            Case 7:19-cv-05588 Document 4 Filed 06/17/19 Page 73 of 173



prescriptions in New York in relation to other states.       Mallinckrodt knew that such inflated

prescribing necessarily reflects improper prescribing and diversion of opioids, including

Mallinckrodt’s products.

       224.    Mallinckrodt further knowingly participated in the illegal drug market in New York

and elsewhere by knowingly shirking its responsibility to detect and investigate suspicious orders,

for which it was cited by the DEA, by deliberately and knowingly downplaying addiction risks

associated with opioids and through the other knowing, fraudulent actions detailed in this

Complaint. Those actions were designed to expand Mallinckrodt’s market for opioids by inducing

the medical community to overprescribe those drugs.

       225.    On information and belief, Mallinckrodt also knowingly participated in the illegal

drug market in the in New York by supplying suspicious quantities of its products to suspect

physicians and pharmacies in New York, without disclosing suspicious orders as required by

applicable regulations.

       C.      Cephalon

       226.    Cephalon manufactures, markets, sells and distributes pharmaceutical drugs in

Rockland County and nationwide.

       227.    Among the drugs Janssen manufactures and distributes are the following: Actiq

(fentanyl citrate); Fentora (fentanyl buccal); and oxycodone hydrochloride.

       228.    Actiq is designed to resemble a lollipop and is meant to be sucked on at the onset

of intense BTP in cancer patients. It delivers fentanyl citrate, a powerful opioid agonist that is 80

times stronger than morphine, 138 rapidly into a patient’s bloodstream through the oral membranes.



138
   John Carreyrou, Narcotic “Lollipop” Becomes Big Seller Despite FDA Curbs, Wall St. J. (Nov.
3, 2006). Available at: https://www.opiates.com/media/narcotic-lollipop-becomes-big-seller-
despite-fda-curbs/ (last visited Jan. 2, 2018).
                                                 68
           Case 7:19-cv-05588 Document 4 Filed 06/17/19 Page 74 of 173



Because it is absorbed through those membranes, it passes directly into circulation without having

to go through the liver or stomach, thereby providing faster relief.

       229.    In November 1998, the FDA approved Actiq for only a very narrow group of people

– cancer patients “with malignancies who are already receiving and who are tolerant to opioid

therapy for their underlying persistent cancer pain.” 139

       230.    Understanding the risks of introducing such an intense opioid analgesic to the

market, the FDA provided approval of Actiq “ONLY for the management of breakthrough cancer

pain in patients with malignancies who are already receiving and who are tolerant to opioid therapy

for their underlying persistent cancer pain.” 140 Further, the FDA explicitly stated that Actiq “must

not be used in opioid non-tolerant patients,” was contraindicated for the management of acute or

postoperative pain, could be deadly to children and was “intended to be used only in the care of

opioid-tolerant cancer patients and only by oncologists and pain specialists who are knowledgeable

of and skilled in the use of Schedule II opioids to treat cancer pain.”

       231.    The FDA also required that Actiq be provided only in compliance with a strict

risk-management program that explicitly limited the drug’s direct marketing to the approved

target audiences, defined as oncologists, pain specialists, their nurses and office staff.

       232.    In October 2000, Cephalon acquired the worldwide product rights to Actiq and

began marketing and selling Actiq in the United States.

       233.    Cephalon purchased the rights to Fentora, an even faster-acting tablet formulation

of fentanyl, from Cima Labs, and submitted a new drug application to the FDA in August 2005.

In September 2006, Cephalon received FDA approval to sell this faster-acting version of Actiq;



139
   1998 FDA Label.
140
   NDA 20-747 Letter from Cynthia McCormick, Center for Drug Evaluation and Research, to
Patricia J. Richards, Anesta Corporation.
                                                  69
             Case 7:19-cv-05588 Document 4 Filed 06/17/19 Page 75 of 173



but once again, concerned about the power and risks inherent to fentanyl, the FDA limited

Fentora’s approval to the treatment of BTP in cancer patients who were already tolerant to around-

the-clock opioid therapy for their underlying persistent cancer pain. Cephalon began marketing

and selling Fentora in October 2006.

                 i.     Cephalon aggressively marketed a cancer drug to non-cancer treating
                        physicians

          234.   Due to the FDA’s restrictions, Actiq’s consumer base was limited, as was its

potential for growing revenue. In order to increase its revenue and market share, Cephalon needed

to find a broader audience and thus began marketing its lollipop to treat headaches, back pain,

sports injuries and other chronic non-cancer pain, targeting non-oncology practices, including, but

not limited to, pain doctors, general practitioners, migraine clinics, anesthesiologists and sports

clinics. It did so in violation of applicable regulations prohibiting the marketing of medications for

off-label use and in direct contravention of the FDA’s strict instructions that Actiq be prescribed

only to terminal cancer patients and by oncologists and pain management doctors experienced in

treating cancer pain.

          235.   According to “[d]ata gathered from a network of doctors by research firm ImpactRx

between June 2005 and October 2006” (“ImpactRx Survey”), Cephalon sales representatives’

visits to non-oncologists to pitch Actiq increased six-fold between 2002 and 2005. Cephalon

representatives would reportedly visit non-oncologists monthly, providing up to 60 or 70 coupons

(each coupon was good for six free Actiq lozenges) and encouraging prescribers to try Actiq on

their non-cancer patients. 141

          236.   Cephalon’s efforts paid off. In 2000, Actiq generated $15 million in sales. 142 By



141
      Carreyrou, Narcotic Lollipop.
142
      Id.
                                                 70
           Case 7:19-cv-05588 Document 4 Filed 06/17/19 Page 76 of 173



2002, it attributed a 92% increase in Actiq sales to “a dedicated sales force for ACTIQ” and

“ongoing changes to [its] marketing approach including hiring additional sales representatives and

targeting our marketing efforts to pain specialists.” 143 By 2005, Actiq’s sales total had jumped to

$412 million, making it (a drug approved for only a narrow customer base) Cephalon’s second-

bestselling drug. By the end of 2006, Actiq’s sales had exceeded $500 million. 144

       237.    Only 1% of the 187,076 prescriptions for Actiq filled at retail pharmacies during

the first six months of 2006 were prescribed by oncologists. Results of the ImpactRx Survey

suggested that “more than 80 percent of patients who use[d] the drug don’t have cancer.” 145

               ii.     Government investigations found Cephalon falsely marketed Actiq for
                       off-label uses

       238.    Beginning in or about 2003, former Cephalon employees filed four whistleblower

lawsuits claiming the company had wrongfully marketed Actiq for unapproved, off-label uses. On

September 29, 2008, Cephalon finalized and entered into a corporate integrity agreement with the

Office of the Inspector General of HHS and agreed to pay $425 million in civil and criminal

penalties for its off-label marketing of Actiq and two other drugs (Gabitril and Provigil).

       239.    According to a DOJ press release, Cephalon trained sales representatives to

disregard restrictions of the FDA-approved label, employed sales representatives and healthcare

professionals to speak to physicians about off-label uses of the three drugs and funded CME to

promote off-label uses. Specifically, the DOJ stated:

               From 2001 through at least 2006, Cephalon was allegedly
               promoting [Actiq] for non-cancer patients to use for such maladies
               as migraines, sickle-cell pain crises, injuries, and in anticipation
               of changing wound dressings or radiation therapy. Cephalon also

143
    Cephalon, Inc. Annual Report (Form 10-K) at 28 (Mar. 31, 2003).
144
    Carreyrou, Narcotic Lollipop.
145
    Id.


                                                71
             Case 7:19-cv-05588 Document 4 Filed 06/17/19 Page 77 of 173



               promoted Actiq for use in patients who were not yet opioid-
               tolerant, and for whom it could have life-threatening results. 146

       240.    Then-acting U.S. Attorney Laurie Magid commented on the dangers of Cephalon’s

unlawful practices:

               This company subverted the very process put in place to protect the
               public from harm, and put patients’ health at risk for nothing
               more than boosting its bottom line. People have an absolute right
               to their doctors’ best medical judgment. They need to know the
               recommendations a doctor makes are not influenced by sales tactics
               designed to convince the doctor that the drug being prescribed is
               safe for uses beyond what the FDA has approved. 147

       241.    Upon information and belief, documents uncovered in the government’s

investigations confirm that Cephalon directly targeted non-oncology practices and pushed its sales

representatives to market Actiq for off-label use. For instance, the government’s investigations

confirmed:

               •      Cephalon instructed its sales representatives to ask non-cancer doctors
                      whether they have the potential to treat cancer pain. Even if the doctor
                      answered “no,” a decision tree provided by Cephalon instructed the sales
                      representatives to give these physicians free Actiq coupons;

               •      Cephalon targeted neurologists in order to encourage them to prescribe
                      Actiq to patients with migraine headaches;

               •      Cephalon sales representatives utilized the assistance of outside pain
                      management specialists when visiting non-cancer physicians to pitch Actiq.
                      The pain management specialist would falsely inform the physician that
                      Actiq does not cause patients to experience a “high” and carries a low risk
                      of diversion toward recreational use;

               •      Cephalon set sales quotas for its sales and marketing representatives that
                      could not possibly have been met solely by promoting Actiq for its FDA-


146
    Press Release, U.S. Department of Justice, Pharmaceutical Company Cephalon To Pay $425
Million For Off-Label Drug Marketing (Sept. 29, 2008).                       Available at:
https://www.justice.gov/archive/usao/pae/News/2008/sep/cephalonrelease.pdf.
147
    Id.
                                               72
           Case 7:19-cv-05588 Document 4 Filed 06/17/19 Page 78 of 173



                       approved indication;

               •       Cephalon promoted the use of higher doses of Actiq than patients required
                       by encouraging prescriptions of the drug to include larger-than-necessary
                       numbers of lozenges with unnecessarily high doses of fentanyl; and

               •       Cephalon promoted Actiq for off-label use by funding and controlling CME
                       seminars that promoted and misrepresented the efficacy of the drug for off-
                       label uses such as treating migraine headaches and for patients not already
                       opioid-tolerant. 148

       242.    Still, the letters, the FDA’s safety alert, DOJ and state investigations and the

massive settlement seemed to have had little impact on Cephalon as it continued its deceptive

marketing strategy for both Actiq and Fentora.

               iii.    Cephalon focused on non-cancer treating physicians in falsely
                       marketing Fentora

       243.    From the time it first introduced Fentora to the market in October 2006, Cephalon

targeted non-cancer doctors, falsely represented Fentora as a safe, effective off-label treatment for

non-cancer pain and continued its disinformation campaign about the safety and non-addictiveness

of Fentora specifically and opioids generally. In fact, Cephalon targeted the same pain specialists

and non-oncologists that it had targeted with its off-label marketing of Actiq, simply substituting

Fentora.

       244.    During an investor earnings call shortly after Fentora’s launch, Cephalon’s chief

executive officer (“CEO”) described the “opportunity” presented by the use of Fentora for non-

cancer pain:

               The other opportunity of course is the prospect for FENTORA
               outside of cancer pain, in indications such as breakthrough lower
               back pain and breakthrough neuropathic pain.



148
   John Carreyrou, Cephalon Used Improper Tactics to Sell Drug, Probe Finds, Wall St. J., Nov.
21, 2006, at B1 (hereinafter “Carreyrou, Cephalon Used Improper Tactics”).
                                                 73
           Case 7:19-cv-05588 Document 4 Filed 06/17/19 Page 79 of 173



                                                ****

               Of all the patients taking chronic opioids, 32% of them take that
               medication to treat back pain, and 30% of them are taking their
               opioids to treat neuropathic pain. In contrast only 12% are taking
               them to treat cancer pain, 12%.

               We know from our own studies that breakthrough pain episodes
               experienced by these non-cancer sufferers respond very well to
               FENTORA. And for all these reasons, we are tremendously
               excited about the significant impact FENTORA can have on
               patient health and wellbeing and the exciting growth potential that
               it has for Cephalon.

               In summary, we have had a strong launch of FENTORA and
               continue to grow the product aggressively. Today, that growth is
               coming from the physicians and patient types that we have
               identified through our efforts in the field over the last seven years.
               In the future, with new and broader indications and a much bigger
               field force presence, the opportunity that FENTORA represents is
               enormous. 149

               iv.     The FDA warned Cephalon regarding its false and off-label marketing
                       of Fentora

       245.    On September 27, 2007, the FDA issued a public health advisory to address

numerous reports that patients who did not have cancer or were not opioid tolerant had been

prescribed Fentora, and death or life-threatening side effects had resulted. The FDA warned:

“Fentora should not be used to treat any type of short-term pain.” 150

       246.    Nevertheless, in 2008, Cephalon pushed forward to expand the target base for

Fentora and filed a supplemental drug application requesting FDA approval of Fentora for the


149
    Seeking Alpha, Transcript of Q1 2007 Cephalon, Inc. Earnings Conference Call, at 6-7 (May
1, 2007). Available at: http://seekingalpha.com/article/34163-cephalon-q1-2007-earnings-call-
transcript?all=true&find =Q1% 2B2007%2BCephalon%2BMay%2B1%2C% 2B2007.
150
     Press Release, U.S. Food & Drug Administration, Public Health Advisory: Important
Information for the Safe Use of Fentora (fentanyl buccal tablets) (Sept. 26, 2007).


                                                 74
           Case 7:19-cv-05588 Document 4 Filed 06/17/19 Page 80 of 173



treatment of non-cancer BTP. In the application and supporting presentations to the FDA,

Cephalon admitted both that it knew the drug was heavily prescribed for off-label use and that the

drug’s safety for such use had never been clinically evaluated. 151 An FDA advisory committee

lamented that Fentora’s existing risk management program was ineffective and stated that

Cephalon would have to institute a risk evaluation and mitigation strategy for the drug before the

FDA would consider broader label indications. In response, Cephalon revised Fentora’s label and

medication guide to add strengthened warnings.

       247.    But in 2009, the FDA once again informed Cephalon that the risk management

program was not sufficient to ensure the safe use of Fentora for already approved indications.

       248.    On March 26, 2009, the FDA warned Cephalon against its misleading advertising

of Fentora (“Warning Letter”). The Warning Letter described a Fentora Internet advertisement as

misleading because it purported to broaden “the indication for Fentora by implying that any patient

with cancer who requires treatment for breakthrough pain is a candidate for Fentora . . . when this

is not the case.” Rather, Fentora was only indicated for those who were already opioid tolerant. It

further criticized Cephalon’s other direct Fentora advertisements because they did not disclose the

risks associated with the drug.

       249.    Flagrantly disregarding the FDA’s refusal to approve Fentora for non-cancer BTP

and its warning against marketing the drug for the same, Cephalon continued to use the same sales

tactics to push Fentora as it did with Actiq.

       250.    For example, on January 13, 2012, Cephalon published an insert in Pharmacy

Times titled “An Integrated Risk Evaluation and Mitigation Strategy (REMS) for FENTORA



151
   FENTORA (fentanyl buccal tablet) CII, Joint Meeting of Anesthetic and Life Support Drugs
and Drug Safety and Risk Management Advisory Committee, U.S. Food & Drug Administration
(May 6, 2008).
                                                75
           Case 7:19-cv-05588 Document 4 Filed 06/17/19 Page 81 of 173



(Fentanyl Buccal Tablet) and ACTIQ (Oral Transmucosal Fentanyl Citrate).” Despite the repeated

warnings of the dangers associated with the use of the drugs beyond their limited indication, as

detailed above, the first sentence of the insert states: “It is well recognized that the judicious use

of opioids can facilitate effective and safe management of chronic pain.” 152

               v.      Cephalon funded false publications and presentations

       251.    In addition to its direct marketing, Cephalon indirectly marketed through third

parties to change the way doctors viewed and prescribed opioids – disseminating the unproven and

deceptive messages that opioids were safe for the treatment of chronic, long-term pain, that they

were non-addictive and that they were woefully under-prescribed to the detriment of patients who

were needlessly suffering. It did so by sponsoring pro-opioid front groups, misleading prescription

guidelines, articles and CMEs, and it paid physicians thousands of dollars every year to publicly

opine that opioids were safe, effective and non-addictive for a wide variety of uses.

       252.    Cephalon sponsored numerous CMEs, which were made widely available through

organizations like Medscape, LLC (“Medscape”) and which disseminated false and misleading

information to physicians in Rockland County and across the country.

       253.    For example, a 2003 Cephalon-sponsored CME presentation titled “Pharmacologic

Management of Breakthrough or Incident Pain,” posted on Medscape in February 2003, teaches:

               [C]hronic pain is often undertreated, particularly in the
               noncancer patient population. . . . The continued stigmatization of
               opioids and their prescription, coupled with often unfounded and
               self-imposed physician fear of dealing with the highly regulated
               distribution system for opioid analgesics, remains a barrier to
               effective pain management and must be addressed. Clinicians
               intimately involved with the treatment of patients with chronic
               pain recognize that the majority of suffering patients lack interest


152
  An Integrated Risk Evaluation and Mitigation Strategy (REMS) for FENTORA (Fentanyl Bucall
Tablet) and ACTIQ (Oral Transmucosal Fentanyl Citrate), Pharmacy Times (Jan. 13, 2012).
                                                 76
           Case 7:19-cv-05588 Document 4 Filed 06/17/19 Page 82 of 173



               in substance abuse. In fact, patient fears of developing substance
               abuse behaviors such as addiction often lead to undertreatment of
               pain. The concern about patients with chronic pain becoming
               addicted to opioids during long-term opioid therapy may stem from
               confusion between physical dependence (tolerance) and
               psychological dependence (addiction) that manifests as drug
               abuse. 153

       254.    Another Cephalon-sponsored CME presentation titled “Breakthrough Pain:

Treatment Rationale with Opioids” was available on Medscape starting September 16, 2003 and

was given by a self-professed pain management doctor who “previously operated back, complex

pain syndromes, the neuropathies, and interstitial cystitis.” He describes the pain process as a non-

time-dependent continuum that requires a balanced analgesia approach using “targeted

pharmacotherapeutics to affect multiple points in the pain-signaling pathway.” 154 The doctor lists

fentanyl as one of the most effective opioids available for treating BTP, describing its use as an

expected and normal part of the pain management process. Nowhere in the CME is cancer or

cancer-related pain even mentioned.

       255.    In 2006, Cephalon sponsored a review of scientific literature to create additional

fentanyl-specific dosing guidelines titled “Evidence-Based Oral Transmucosal Fentanyl Citrate

(OTFC®) Dosing Guidelines.” 155 The article purports to review the evidence for dosing and

efficacy of oral transmucosal fentanyl citrate in the management of pain and produce dosing

guidelines in both cancer and non-cancer patients. In pertinent part, it states:

               Oral transmucosal fentanyl citrate has a proven benefit in treating


153
    Michael J. Brennan, et al., Pharmacologic Management of Breakthrough or Incident Pain,
Medscape, http://www.medscape.org/viewarticle/449803 (last visited Jan. 2, 2018).
154
    Daniel S. Bennett, Breakthrough Pain: Treatment Rationale With Opioids, Medscape,
http://www.medscape.org/viewarticle/461612 (last visited Jan. 2, 2018).
155
    Gerald M. Aronoff, et al., Evidence-Based Oral Transmucosal Fentanyl Citrate (OTFC)
Dosing Guidelines, 6(4) Pain Med. 305-14 (Aug. 2005).


                                                 77
               Case 7:19-cv-05588 Document 4 Filed 06/17/19 Page 83 of 173



                   cancer-associated breakthrough pain in opioid-tolerant patients with
                   cancer, which is the Food and Drug Administration (FDA)-
                   approved indication for Actiq. Pain medicine physicians have also
                   used OTFC successfully to provide rapid pain relief in moderate
                   to severe noncancer pain in both opioid-tolerant and opioid-
                   nontolerant patients.156

            256.   Deeper into the article, the authors attempt to assuage doctors’ concerns regarding

possible overdose and respiratory distress in non-cancer patients by arguing “[t]here is no evidence

that opioid safety and efficacy differs in opioid-tolerant patients with chronic noncancer pain.”

Regarding the use of fentanyl to treat non-opioid-tolerant patients, the article’s authors stated:

                   Alternatively, OTFC might also be used cautiously and safely for
                   acute pain experienced by patients who are not opioid tolerant.
                   Parenteral opioids are routinely used for acute pain in patients
                   who are not opioid tolerant. Examples include episodic pain (i.e.,
                   refractory migraine pain, recurrent renal calculi, etc.) and acute pain
                   that follows surgery, trauma, or painful procedures (burn dressing
                   change, bone marrow aspiration, lumbar puncture). Assuming that
                   clinical experience with IV morphine in patients who are not opioid
                   tolerant can be extrapolated, OTFC should be safe and efficacious
                   in such settings as well. 157

            257.   Through its sponsorship of the FSMB’s “Responsible Opioid Prescribing: A

Physician’s Guide,” Cephalon continued to encourage the prescribing of opioid medication to

“reverse . . . and improve” patient function, attributing patients’ displays of traditional drug-

seeking behaviors as merely “pseudoaddiction.”

            258.   Cephalon also disseminated its false messaging through speakers’ bureaus and

publications. For example, at an AAPM annual meeting held February 22 through 25, 2006,

Cephalon sponsored a presentation by Webster and others titled “Open-label study of fentanyl

effervescent buccal tablets in patients with chronic pain and breakthrough pain: Interim safety


156
      Id.
157
      Id.
                                                     78
           Case 7:19-cv-05588 Document 4 Filed 06/17/19 Page 84 of 173



results.” The presentation’s agenda description states: “Most patients with chronic pain experience

episodes of breakthrough pain (BTP), yet no currently available pharmacologic agent is ideal for

its treatment.” The presentation purports to cover a study analyzing the safety of a new form of

fentanyl buccal tablets in the chronic pain setting and promises to show the “[i]nterim results of

this study suggest that FEBT is safe and well-tolerated in patients with chronic pain and BTP.”

       259.      Cephalon sponsored another CME written by Webster and M. Beth Dove titled

“Optimizing Opioid Treatment for Breakthrough Pain” and offered on Medscape from September

28, 2007 through December 15, 2008. The CME teaches that non-opioid analgesics and

combination opioids containing non-opioids such as aspirin and acetaminophen are less effective

at treating BTP than pure opioid analgesics because of dose limitations on the non-opioid

component. 158

       260.      Fine authored a Cephalon-sponsored CME titled “Opioid-Based Management of

Persistent and Breakthrough Pain,” with Drs. Christine A. Miaskowski and Michael J. Brennan.

Cephalon paid to have this CME published in a “Special Report” supplement of the journal Pain

Medicine News in 2009. 159 The CME targeted a wide variety of non-oncologist healthcare

providers who treat patients with chronic pain with the objective of educating “health care

professionals about a semi-structured approach to the opioid-based management of persistent and

breakthrough pain,” including the use of fentanyl. The CME purports to analyze the “combination

of evidence- and case-based discussions” and ultimately concludes:

                 Chronic pain is a debilitating biopsychosocial condition prevalent in
                 both cancer and noncancer pain populations. . . . Opioids have an

158
     Lynn Webster, Optimizing Opioid Treatment for Breakthrough Pain, Medscape,
http://www.medscape.org/viewarticle/563417_6 (last visited Jan. 2, 2018).
159
    Perry G. Fine, et al., Opioid-Based Management of Persistent and Breakthrough Pain, Special
Report         (2009),        https://www.yumpu.com/en/document/view/11409251/opioid-based-
management-of-persistent-and-breakthrough-pain/9.
                                                  79
           Case 7:19-cv-05588 Document 4 Filed 06/17/19 Page 85 of 173



               established role in pain related to cancer and other advanced medical
               illnesses, as well as an increasing contribution to the long-term
               treatment of carefully selected and monitored patients with certain
               [chronic noncancer pain] conditions. All individuals with chronic,
               moderate to severe pain associated with functional impairment
               should be considered for a trial or opioid therapy, although not all
               of them will be selected. 160

       261.    Along with Purdue, Cephalon sponsored APF’s guide, which warned against the

purported under-prescribing of opioids, taught that addiction is rare and suggested that opioids

have “no ceiling dose” and are therefore the most appropriate treatment for severe pain.

       262.    A summary of the February 12-16, 2008 AAPM annual meeting reinforced the

message, promoted both by the AAPM and the APS, that “the undertreatment of pain is

unjustified.” It continues:

               Pain management is a fundamental human right in all patients not
               only with acute postoperative pain but also in patients suffering
               from chronic pain. Treating the underlying cause of pain does not
               usually treat all of the ongoing pain. Minimal pathology with
               maximum dysfunction remains the enigma of chronic pain. Chronic
               pain is only recently being explored as a complex condition that
               requires individual treatment and a multidisciplinary approach. It is
               considered to be a disease entity. 161

       263.    In the March 2007 article titled “Impact of Breakthrough Pain on Quality of Life in

Patients with Chronic, Noncancer Pain: Patient Perceptions and Effect of Treatment with Oral

Transmucosal Fentanyl Citrate,” 162 published in the nationally circulated journal Pain Medicine,

physicians paid by Cephalon (including Webster) described the results of a Cephalon-sponsored


160
    Id.
161
    Mohamed A. Elkersh & Zahid H. Bajwa, Highlights From the American Academy of Pain
Medicine 24th Annual Meeting, 2(1) Advances in Pain Management 50-52 (2008).
162
    Donald R. Taylor, et al., Impact of Breakthrough Pain on Quality of Life in Patients With
Chronic, Noncancer Pain: Patient Perceptions and Effect of Treatment With Oral Transmucosal
Fentanyl Citrate (OTFC, ACTIQ), 8(3) Pain Med. 281-88 (Mar. 2007).

                                                80
               Case 7:19-cv-05588 Document 4 Filed 06/17/19 Page 86 of 173



study seeking to expand the definition of BTP to the chronic, non-cancer setting. The authors stated

that the “OTFC has been shown to relieve BTP more rapidly than conventional oral, normal-

release, or ‘short acting’ opioids” and that “[t]he purpose of [the] study was to provide a qualitative

evaluation of the effect of BTP on the [quality of life] of noncancer pain patients.” 163 The number-

one-diagnosed source of chronic pain in the patients studied was back pain (44%), followed by

musculoskeletal pain (12%) and head pain (7%). The article cites Portenoy and recommends

fentanyl for non-cancer BTP patients:

                   In summary, BTP appears to be a clinically important condition in
                   patients with chronic noncancer pain and is associated with an
                   adverse impact on QoL. This qualitative study on the negative
                   impact of BTP and the potential benefits of BTP-specific therapy
                   suggests several domains that may be helpful in developing BTP-
                   specific, QoL assessment tools. 164

            264.   Cephalon also sponsored, through an educational grant, the regularly published

journal Advances in Pain Management. In a single 2008 issue of the journal, there are numerous

articles from Portenoy, Dr. Steven Passik (“Passik”), Dr. Kenneth L. Kirsh (“Kirsh”) and Webster,

all advancing the safety and efficacy of opioids. In an article titled “Screening and Stratification

Methods to Minimize Opioid Abuse in Cancer Patients,” Webster expresses disdain for the prior

20 years of opioid phobia.

            265.   In another article from the same issue, “Appropriate Prescribing of Opioids and

Associated Risk Minimization,” Passik and Kirsh state: “[c]hronic pain, currently experienced by

approximately 75 million Americans, is becoming one of the biggest public health problems in the

US.” They assert that addiction is rare, that “[m]ost pain specialists have prescribed opioids for



163
      Id.
164
      Id.


                                                  81
            Case 7:19-cv-05588 Document 4 Filed 06/17/19 Page 87 of 173



long periods of time with success demonstrated by an improvement in function” and that then-

recent work had shown “that opioids do have efficacy for subsets of patients who can remain on

them long term and have very little risk of addiction.” 165

        266.    In November 2010, Fine and others published an article presenting the results of

another Cephalon-sponsored study titled “Long-Term Safety and Tolerability of Fentanyl Buccal

Tablet for the Treatment of Breakthrough Pain in Opioid-Tolerant Patients with Chronic Pain: An

18-Month Study.” 166 In that article, Fine explained that the 18-month “open-label” study “assessed

the safety and tolerability of FBT [Fentora] for the [long-term] treatment of BTP in a large cohort

. . . of opioid-tolerant patients receiving around-the-clock . . . opioids for noncancer pain.” The

article acknowledges that: (a) “[t]here has been a steady increase in the use of opioids for the

management of chronic noncancer pain over the past two decades”; (b) the “widespread

acceptance” had led to the publishing of practice guidelines “to provide evidence- and consensus-

based recommendations for the optimal use of opioids in the management of chronic pain”; and

(c) those guidelines lacked “data assessing the long-term benefits and harms of opioid therapy for

chronic pain.” 167

        267.    They conclude: “[T]he safety and tolerability profile of FBT in this study was

generally typical of a potent opioid. The [adverse events] observed were, in most cases,

predictable, manageable, and tolerable.” They also conclude that the number of abuse-related

events was “small.” 168



165
    Steven D. Passik & Kenneth L. Kirsh, Appropriate Prescribing of Opioids and Associated Risk
Minimization, 2(1) Advances in Pain Management 9-16 (2008).
166
    Perry G. Fine, et al., Long-Term Safety and Tolerability of Fentanyl Buccal Tablet for the
Treatment of Breakthrough Pain in Opioid-Tolerant Patients with Chronic Pain: An 18-Month
Study, 40(5) J. Pain & Symptom Management 747-60 (Nov. 2010).
167
    Id.
168
    Id.
                                                 82
           Case 7:19-cv-05588 Document 4 Filed 06/17/19 Page 88 of 173



       268.    From 2000 forward, Cephalon has paid doctors nationwide millions of dollars for

programs relating to its opioids, many of whom were not oncologists and did not treat cancer pain.

These doctors included Portenoy, Webster, Fine, Passik, Kirsh, Landy and others.

       269.    Cephalon’s payments to doctors have resulted in studies that support its sales but,

on closer examination, are biased or irreparably flawed. For instance, on information and belief,

the governmental whistleblower investigation into Actiq revealed that two studies touted by

Cephalon had tested fewer than 28 patients and had no control group whatsoever. 169 A 2012 article

evaluating the then-current status of transmucosal fentanyl tablet formulations for the treatment of

BTP in cancer patients noted that clinical trials to date used varying criteria, that “the approaches

taken . . . [did] not uniformly reflect clinical practice” and that “the studies ha[d] been sponsored

by the manufacturer and so ha[d] potential for bias.” 170

               vi.     Cephalon failed to prevent diversion and to monitor, report, and stop
                       suspicious orders of its prescription opioid products as required

       270.    The federal CSA imposes on all “registrants” the obligation to design and operate

a system to disclose to the registrant suspicious orders of controlled substances and requires the

registrant to notify the DEA field division office in its area of any suspicious orders. “Suspicious

orders include orders of unusual size, orders deviating substantially from a normal pattern, and

orders of unusual frequency.” 171

       271.    Cephalon is a “registrant” under the federal CSA. 21 C.F.R. §1300.02(b) defines a

registrant as any person who is registered with the DEA under 21 U.S.C. §823. Section 823, in




169
    Carreyrou, Cephalon Used Improper Tactics.
170
     Eric Prommer & Brandy Fleck, Fentanyl transmucosal tablets: current status in the
management of cancer-related breakthrough pain, 2012(6) Patient Preference and Adherence 465-
75 (June 25, 2012).
171
    21 C.F.R. §1301.74(b).
                                                 83
               Case 7:19-cv-05588 Document 4 Filed 06/17/19 Page 89 of 173



turn, requires manufacturers of Schedule II controlled substances to register with the DEA.

          272.   Cephalon failed to design and operate a system to disclose suspicious orders of

controlled substances and/or failed to notify the appropriate DEA field division of suspicious

orders.

          273.   By failing to prevent diversion and monitor, report, and stop suspicious orders of

its prescription opioid products, Cephalon knowingly entered and participated in the marketing of

illegal drugs in New York. Cephalon knew that such inflated prescribing necessarily reflects

improper prescribing and diversion of opioids, including Mallinckrodt’s products.

          274.   Cephalon further knowingly participated in the illegal drug market in New York

and elsewhere by knowingly shirking its responsibility to detect and investigate suspicious orders,

for which it was cited by the DEA, by deliberately and knowingly downplaying addiction risks

associated with opioids and through the other knowing, fraudulent actions detailed in this

Complaint. Those actions were designed to expand Cephalon’s market for opioids by inducing

the medical community to overprescribe those drugs.

          275.   On information and belief, Cephalon also knowingly participated in the illegal drug

market in the in New York by supplying suspicious quantities of its products to suspect physicians

and pharmacies in New York, without disclosing suspicious orders as required by applicable

regulations.

          D.     Janssen

          276.   Janssen manufactures, markets, sells and distributes pharmaceutical drugs in

Rockland County and nationwide.

          277.   Among the drugs Janssen manufactures and distributes are the following:

Duragesic (fentanyl); Nucynta        (tapentadol hydrochloride); and Nucynta ER (tapentadol



                                                 84
           Case 7:19-cv-05588 Document 4 Filed 06/17/19 Page 90 of 173



hydrochloride extended release).

       278.      Janssen introduced Duragesic in 1990. It is indicated for the “management of pain

in opioid-tolerant patients, severe enough to require daily, around-the-clock, long-term opioid

treatment and for which alternative treatment options are inadequate.” Janssen also markets

Nucynta, which was first approved by the FDA in 2008, formulated in tablet form and in an oral

solution and indicated for the “relief of moderate to severe acute pain in patients 18 years of age

or older.” Additionally, Janssen markets Nucynta ER, which was first approved by the FDA in

2011 in tablet form. Initially, it was indicated for the “management of . . . pain severe enough to

require daily, around-the-clock, long-term opioid treatment and for which alternative treatment

options are inadequate.” This pain indication was later altered to “management of moderate to

severe chronic pain in adults” and “neuropathic pain associated with diabetic peripheral

neuropathy (DPN) in adults.” Janssen sold Nucynta and Nucynta ER to Depomed in 2015 for

$1.05 billion.

                 i.     The FDA warned Janssen regarding its false messaging

       279.      On February 15, 2000, the FDA sent Janssen a letter concerning the alleged

dissemination of “homemade” promotional pieces that promoted Duragesic in violation of the

Federal Food, Drug, and Cosmetic Act. In a subsequent letter dated March 30, 2000, the FDA

explained that the “homemade” promotional pieces were “false or misleading because they contain

misrepresentations of safety information, broaden Duragesic’s indication, contain unsubstantiated

claims, and lack fair balance.”

       280.      The   March      30,   2000   letter   identified   specific   violations,   including

misrepresentations that Duragesic had a low potential for abuse:

                 You present the claim, “Low abuse potential!” This claim suggests
                 that Duragesic has less potential for abuse than other currently

                                                  85
           Case 7:19-cv-05588 Document 4 Filed 06/17/19 Page 91 of 173



              available opioids. However, this claim has not been demonstrated
              by substantial evidence. Furthermore, this claim is contradictory to
              information in the approved product labeling (PI) that states,
              “Fentanyl is a Schedule II controlled substance and can produce
              drug dependence similar to that produced by morphine.” Therefore,
              this claim is false or misleading. 172

       281.   The March 30, 2000 letter also stated that the promotional materials represented

that Duragesic was “more useful in a broader range of conditions or patients than has been

demonstrated by substantial evidence.” Specifically, the FDA stated that Janssen was marketing

Duragesic for indications beyond the treatment of chronic pain that cannot otherwise be managed,

for which it was approved:

              You present the claim, “It’s not just for end stage cancer anymore!”
              This claim suggests that Duragesic can be used for any type of pain
              management. However, the PI for Duragesic states, “Duragesic
              (fentanyl transdermal system) is indicated in the management of
              chronic pain in patients who require continuous opioid analgesia for
              pain that cannot be managed by lesser means . . . .” Therefore, the
              suggestion that Duragesic can be used for any type of pain
              management promotes Duragesic[] for a much broader use than is
              recommended in the PI, and thus, is misleading. In addition, the
              suggestion that Duragesic can be used to treat any kind of pain is
              contradictory to the boxed warning in the PI. Specifically, the PI
              states: “BECAUSE SERIOUS OR LIFE-THREATENING
              HYPOVENTILATION COULD OCCUR, DURAGESIC®
              (FENTANYL             TRANSDERMAL                SYSTEM)          IS
              CONTRAINDICATED: ... In the management of acute or post-
              operative pain, including use in out-patient surgeries . . .” 173

       282.   The March 30, 2000 letter also stated Janssen failed to adequately present

“contraindications, warnings, precautions, and side effects with a prominence and readability

reasonably comparable to the presentation of information relating to the effectiveness of the


172
     NDA 19-813 Letter from Spencer Salis, U.S. Food & Drug Administration, to Cynthia
Chianese, Janssen Pharmaceutica, at 2 (Mar. 30, 2000).
173
    Id. at 2-3.
                                              86
              Case 7:19-cv-05588 Document 4 Filed 06/17/19 Page 92 of 173



product”:

                  Although this piece contains numerous claims for the efficacy and
                  safety of Duragesic, you have not presented any risk information
                  concerning the boxed warnings, contraindications, warnings,
                  precautions, or side effects associated with Duragesic’s use . . . .
                  Therefore, this promotional piece is lacking in fair balance, or
                  otherwise misleading, because it fails to address important risks and
                  restrictions associated with Duragesic therapy. 174

          283.    On September 2, 2004, the U.S. Department of Health and Human Services

(“HHS”) sent Janssen a warning letter concerning Duragesic due to “false or misleading claims

about the abuse potential and other risks of the drug, and . . . unsubstantiated effectiveness claims

for Duragesic,” including, specifically, “suggesting that Duragesic has a lower potential for abuse

compared to other opioid products.”

          284.    The September 2, 2004 letter warned Janssen regarding its claims that Duragesic

had a low reported rate of mentions in the Drug Abuse Warning Network (“DAWN”) as compared

to other opioids. The letter stated that the claim was false or misleading because the claim was not

based on substantial data and because the lower rate of mentions was likely attributable to

Duragesic’s lower frequency of use compared to other opioids listed in DAWN:

                  The file card presents the prominent claim, “Low reported rate of
                  mentions in DAWN data,” along with Drug Abuse Warning
                  Network (DAWN) data comparing the number of mentions for
                  Fentanyl/combinations (710 mentions) to other listed opioid
                  products, including Hydrocodone/combinations (21,567 mentions),
                  Oxycodone/combinations (18,409 mentions), and Methadone
                  (10,725 mentions). The file card thus suggests that Duragesic is less
                  abused than other opioid drugs.

                  This is false or misleading for two reasons. First, we are not aware
                  of substantial evidence or substantial clinical experience to support
                  this comparative claim. The DAWN data cannot provide the basis


174
      Id. at 3 (emphasis in original).
                                                   87
            Case 7:19-cv-05588 Document 4 Filed 06/17/19 Page 93 of 173



                for a valid comparison among these products. As you know, DAWN
                is not a clinical trial database. Instead, it is a national public health
                surveillance system that monitors drug-related emergency
                department visits and deaths. If you have other data demonstrating
                that Duragesic is less abused, please submit them.

                Second, Duragesic is not as widely prescribed as other opioid
                products. As a result, the relatively lower number of mentions could
                be attributed to the lower frequency of use, and not to a lower
                incidence of abuse. The file card fails to disclose this information. 175

        285.    The September 2, 2004 letter also details a series of unsubstantiated, false or

misleading claims regarding Duragesic’s effectiveness. The letter concluded that various claims

made by Janssen were insufficiently supported. 176

        286.    In addition, the September 2, 2004 letter identifies “outcome claims [that] are

misleading because they imply that patients will experience improved social or physical

functioning or improved work productivity when using Duragesic.” The claims include “‘1,360

loaves . . . and counting,’ ‘[w]ork, uninterrupted,’ ‘[l]ife, uninterrupted,’ ‘[g]ame, uninterrupted,’

‘[c]hronic pain relief that supports functionality,’ ‘[h]elps patients think less about their pain,’ and

‘[i]mprove[s] . . . physical and social functioning.’” The September 2, 2004 letter states: “Janssen

has not provided references to support these outcome claims. We are not aware of substantial

evidence or substantial clinical experience to support these claims.” 177

        287.    On July 15, 2005, the FDA issued a public health advisory warning doctors of

deaths resulting from the use of Duragesic and its generic competitor, manufactured by Mylan

N.V. The advisory noted that the FDA had been “‘examining the circumstances of product use to

determine if the reported adverse events may be related to inappropriate use of the patch’” and


175
    Warning Letter from Thomas W. Abrams, U.S. Department of Health and Human Services, to
Ajit Shetty, Janssen Pharmaceutica, Inc., at 2 (Sept. 2, 2004).
176
    Id. at 2-3.
177
    Id. at 3.
                                                   88
             Case 7:19-cv-05588 Document 4 Filed 06/17/19 Page 94 of 173



noted the possibility “that patients and physicians might be unaware of the risks” of using the

fentanyl transdermal patch, which is a potent opioid analgesic meant to treat chronic pain that does

not respond to other painkillers.

          288.   Regardless, even after receiving these letters, Janssen instructed its sales

representatives to market Duragesic as having better efficacy, better tolerability and better patient

compliance because it was a patch instead of a pill. Janssen’s sales representatives were instructed

to tell doctors that the patch provided better control in the event of patient opioid abuse because

patients could not increase the patch dosage. However, sales representatives were aware of

patients who increased the dosage by applying more than one patch at a time and were also aware

that some patients abused the patch by freezing, then chewing on it.

                 ii.    Janssen funded false publications and presentations

          289.   Despite repeated warnings, Janssen continued to falsely market the risks of opioids.

In 2009, PriCara, a “Division of Ortho-McNeil-Janssen Pharmaceuticals, Inc.,” sponsored a 2009

brochure, “Finding Relief: Pain Management for Older Adults,” aimed at potential patients. The

brochure represented that it was a source for older adults to gain accurate information about

treatment options for effective pain relief:

                 This program is aimed specifically at older adults and what they
                 need to know to get effective pain relief. You will learn that there
                 are many pathways to this relief.

                 You will learn about your options for pain management and how to
                 find the treatment that’s right for you. By learning more about pain
                 and the many ways it can be treated, you are taking solid steps
                 toward reducing the pain you or a loved one may be feeling. 178

          290.   Despite representing itself as a source of accurate information, the brochure



178
      Finding Relief, Pain Management for Older Adults (2009).
                                                  89
              Case 7:19-cv-05588 Document 4 Filed 06/17/19 Page 95 of 173



included false and misleading information about opioids, including a section seeking to dispel

purported “myths” about opioid usage:

                  Opioid Myths

                  Myth: Opioid medications are always addictive.

                  Fact: Many studies show that opioids are rarely addictive when

                  used properly for the management of chronic pain.

                  Myth: Opioids make it harder to function normally.

                  Fact: When used correctly for appropriate conditions, opioids may

                  make it easier for people to live normally.

                  Myth: Opioid doses have to get bigger over time because the body

                  gets used to them.

                  Fact: Unless the underlying cause of your pain gets worse (such as

                  with cancer or arthritis), you will probably remain on the same

                  dose or need only small increases over time. 179

          291.    Among the “Partners” listed in “Finding Relief: Pain Management for Older

Adults” are the AAPM, the American Geriatrics Society (“AGS”) and the AGS Foundation for

Health in Aging. Janssen (along with Purdue) funded AAPM. The AGS and the AGS Foundation

for Health in Aging published a pain guide titled “Finding Relief: Pain Management for Older

Adults,” which was funded by Janssen.

          292.    In addition, Janssen disseminated false information about opioids on the website

Prescribe Responsibly, which remains publicly accessible at www.prescriberesponsibly.com.

According to the website’s legal notice, all content on the site “is owned or controlled by


179
      Id.(emphasis in original).


                                                   90
            Case 7:19-cv-05588 Document 4 Filed 06/17/19 Page 96 of 173



Janssen.” 180 The website includes numerous false or misleading representations concerning the

relative safety of opioids and omissions of the risks associated with taking them. For example, it

states that while practitioners are often concerned about prescribing opioids due to “questions of

addiction,” such concerns “are often overestimated. According to clinical opinion polls, true

addiction occurs only in a small percentage of patients with chronic pain who receive chronic

opioid analgesic[] . . . therapy.” 181

        293.    Prescribe Responsibly also compared the risks of opioid use favorably to those

associated with nonsteroidal anti-inflammatory drugs (“NSAIDs”), such as aspirin and ibuprofen,

and stated that many patients develop tolerance for opioid side effects:

                Opioid analgesics are often the first line of treatment for many
                painful conditions and may offer advantages over nonsteroidal anti-
                inflammatory drugs (NSAIDs). Opioid analgesics, for example,
                have no true ‘ceiling dose’ for analgesia and do not cause direct
                organ damage; however, they do have several possible side effects,
                including constipation, nausea, vomiting, a decrease in sexual
                interest, drowsiness, and respiratory depression. With the exception
                of constipation, many patients often develop tolerance to most of the
                opioid analgesic-related side effects. 182

        294.    Further, Prescribe Responsibly repeats the scientifically unsupported discussion of

“pseudoaddiction” as “a syndrome that causes patients to seek additional medications due to

inadequate pharmacotherapy being prescribed. Typically when the pain is treated appropriately,

the inappropriate behavior ceases.” 183 Thus, pseudoaddiction is defined as a condition requiring



180
          Legal        Notice,    Prescribe       Responsibly.                 Available     at:
https://www.prescriberesponsibly.com/legal-notice (last visited Jan. 2, 2018).
181
     Use of Opioid Analgesics in Pain Management, Prescribe Responsibly. Available at:
http://www.prescriberesponsibly.com/articles/opioid-pain-management (last visited Jan. 2, 2018)
182
    Id.
183
    What a Prescriber Should Know Before Writing the First Prescription, Prescribe Responsibly.
Available at: http://www.prescriberesponsibly.com/articles/before-prescribing-opioids (last
visited Jan. 2, 2018).
                                                 91
             Case 7:19-cv-05588 Document 4 Filed 06/17/19 Page 97 of 173



the prescription of more or stronger opioids.

          295.   As people became more and more hooked on prescription pain killers, they moved

to heroin, and increasingly to fentanyl, which is even more potent and cheaper than heroin, and

which as set forth above was being deceptively marketed by Janssen, causing a dramatic spike in

heroin and fentanyl overdose deaths.

                 iii.   Janssen failed to prevent diversion and to monitor, report, and stop
                        suspicious orders of its prescription opioid products as required

          296.   The federal CSA imposes on all “registrants” the obligation to design and operate

a system to disclose to the registrant suspicious orders of controlled substances and requires the

registrant to notify the DEA field division office in its area of any suspicious orders. “Suspicious

orders include orders of unusual size, orders deviating substantially from a normal pattern, and

orders of unusual frequency.” 184

          297.   Janssen is a “registrant” under the federal CSA. 21 C.F.R. §1300.02(b) defines a

registrant as any person who is registered with the DEA under 21 U.S.C. §823. Section 823, in

turn, requires manufacturers of Schedule II controlled substances to register with the DEA.

          298.   Janssen failed to design and operate a system to disclose suspicious orders of

controlled substances and/or failed to notify the appropriate DEA field division of suspicious

orders.

          299.   By failing to prevent diversion and monitor, report, and stop suspicious orders of

its prescription opioid products, Janssen knowingly entered and participated in the marketing of

illegal drugs in New York. Janssen is aware of the extraordinary volume of opioid prescriptions

in New York in relation to other states. Janssen knew that such inflated prescribing necessarily




184
      21 C.F.R. §1301.74(b).
                                                 92
            Case 7:19-cv-05588 Document 4 Filed 06/17/19 Page 98 of 173



reflects improper prescribing and diversion of opioids, including Janssen’s products.

       300.    Janssen further knowingly participated in the illegal drug market in New York and

elsewhere by knowingly shirking its responsibility to detect and investigate suspicious orders, for

which it was cited by the DEA, by deliberately and knowingly downplaying addiction risks

associated with opioids and through the other knowing, fraudulent actions detailed in this

Complaint. Those actions were designed to expand Janssen’s market for opioids by inducing the

medical community to overprescribe those drugs.

       301.    On information and belief, Janssen also knowingly participated in the illegal drug

market in the in New York by supplying suspicious quantities of its products to suspect physicians

and pharmacies in New York, without disclosing suspicious orders as required by applicable

regulations.

V.     The Distributor Defendants’ Unlawful Conduct

       A.      The Distributor Defendants have a duty to report and stop suspicious orders
               of prescription opioids

       302.    Distributor Defendants have an affirmative duty to act as a gatekeeper guarding

against the diversion of the highly addictive, dangerous opioid drugs.

       303.    Congress created a closed system of distribution of prescription opioids with the

Controlled Substance Act of 1970 (“CSA”) that required all manufacturers and distributors to

obtain registrations and investigate, report, and stop suspicious orders of prescription opioids.

       304.    The closed loop system established by the CSA combats diversion by requiring that

“all legitimate handlers of controlled substances must obtain a DEA registration and, as a condition

of maintaining such registration, must take reasonable steps to ensure that their registration is not




                                                 93
           Case 7:19-cv-05588 Document 4 Filed 06/17/19 Page 99 of 173



being utilized as a source of diversion.” 185

       305.    The CSA and its implementing regulations restrict the distribution of controlled

substances by requiring drug distributors and manufacturers to monitor, identify, stop, and report

suspicious orders of controlled substances, including orders of unusual size, orders deviating

substantially from a normal pattern, and orders of unusual frequency. 186

       306.    The Distributor Defendants are required to register with the DEA, pursuant to the

CSA. 187   Accordingly, each of the Defendant Distributors is a “registrant” as a wholesale

distributor in the chain of distribution of Schedule II controlled substances (opioids) with a duty

to comply with all security requirements imposed under that statutory scheme.

       307.    In evaluating a distributor’s operations, the DEA considers “(1) whether the

distributor has maintained “effective control[s] against diversion of particular controlled

substances into other than legitimate medical, scientific, and industrial channels”; (2) whether the

distributor has complied with applicable state and local laws; (3) whether the distributor has

previously been convicted under federal or state laws for a crime related to the sale of controlled

substances; (4) the distributor's past experience with controlled substances; and (5) “such other

factors as may be relevant to and consistent with the public health and safety.” 188

       308.    Distributors are “one of the key components of the distribution chain” and “must

be vigilant in deciding whether a prospective customer can be trusted to deliver controlled

substances only for lawful purposes. This responsibility is critical, as Congress has expressly


185
    Letter from Joseph T. Rannazzisi, Deputy Assis. Admin., Office of Diversion Control,
to Cardinal Health, Sept. 27, 2006, at 1 (filed in Cardinal Health, Inc. v. Holder, No. 1:12-cv-
00185-RBW, Doc. 14-51 (D.D.C.)). (hereinafter “2006 Rannazzisi Letter”)
186
    See 21 U.S.C. §§ 801-971; 21 C.F.R. §§ 1300-1321.
187
    See 21 U.S.C. § 823(b), (e); 28 C.F.R. § 0.100; Pharm., Inc. v. Drug Enf't Admin., 861 F.3d
206, 212 (D.C. Cir. 2017).
188
    Masters Pharm., Inc., 861 F.3d at 212 (quoting 21 U.S.C. § 823(b), (e)).


                                                 94
            Case 7:19-cv-05588 Document 4 Filed 06/17/19 Page 100 of 173



declared that the illegal distribution of controlled substances has a substantial and detrimental

effect on the health and general welfare of the American people.” 189

       309.    Federal regulations require that Distributor Defendants “shall provide effective

controls and procedures to guard against theft and diversion of controlled substances.” 190

       310.    Distributor Defendants must not ship a suspicious order. 191 Every registrant under

the CSA, including the Distributor Defendants, is required to notify the DEA of suspicious orders

and stop such orders, thereby ensuring that prescription opioids are not diverted for illegal

purposes.

       311.    The implementing federal regulations provide, “[t]he registrant shall design and

operate a system to disclose to the registrant suspicious orders of controlled substances. The

registrant shall inform the Field Division Office of the Administration in his area of suspicious

orders when discovered by the registrant.” 192

       312.    The regulations further provide that “[s]uspicious orders include orders of unusual

size, orders deviating substantially from a normal pattern, and orders of unusual frequency.”193

The criteria for suspicious orders:

               are disjunctive and are not all inclusive. For example, if an order
               deviates substantially from a normal pattern, the size of the order
               does not matter and the order should be reported a suspicious.
               Likewise, a registrant need not wait for a “normal pattern” to
               develop over time before determining whether a particular order is
               suspicious. The size of the order alone, whether or not it deviates


189
    2006 Rannazzisi letter at 1.
190
    21 C.F.R. § 1301.71(a). See also 21 U.S.C. § 823(b).
191
    See Prevoznik, Thomas W., “Distributor Initiative: A National Perspective,”
Deadiversion.usdoj.gov, U.S. Dept. of Justice, Drug Enforcement Administration, 22 Oct. 2013.
Web. 25 Oct. 2017.
192
    21 C.F.R. § 1301.74(b).
193
    Id.


                                                 95
           Case 7:19-cv-05588 Document 4 Filed 06/17/19 Page 101 of 173



                from a normal pattern, is enough to trigger the registrant’s
                responsibility to report the order as suspicious. The determination of
                whether an order is suspicious depends not only on the ordering
                patterns of the particular customer, but also on the patterns of the
                registrant’s customer base and the patterns throughout the relevant
                segment of the regulated industry. 194

        313.    “Once a distributor has reported a suspicious order, it must make one of two

choices: decline to ship the order, or conduct some ‘due diligence’ and – if it is able to determine

that the order is not likely to be diverted into illegal channels – ship the order.” 195

        314.    New York also places duties on drug distributors as outlined in the New York

Controlled Substances Act (“NYCSA”), N.Y. PHL §§3300 et seq. In terms of affirmative

obligations, the NYCSA requires and pharmaceutical distributor selling controlled substances in

New York to:

                (a)     At the time of obtaining its initial license:

                        (i)     Provide evidence that it is “able to maintain effective control
                                against possible diversion…of controlled substances”; 196

                        (ii)    Provide evidence that it is “able to comply with all
                                applicable state and federal laws”; 197

                        (iii)   State under penalty of perjury, whether or not I, or any of its
                                employees, subsidiaries, managing officers, or directors
                                “failed to comply with the…laws of any State relating to
                                controlled substance,” and if so, to submit a statement and
                                explanatory documentation; 198



194
    Letter from Joseph T. Rannazzisi, Deputy Assis. Admin., Office of Diversion Control,
to Cardinal Health, Dec. 27, 2007, at 1 (filed in Cardinal Health, Inc. v. Holder, No. 1:12-cv-
00185-RBW, Doc. 14-8 (D.D.C.)). (hereinafter “2007 Rannazzisi Letter”)
195
    Masters Pharm., Inc., 861 F.3d at 212–13.
196
    N.Y. PHL § 3312(1)(c).
197
    N.Y. PHL § 3312(1)(d).
198
    License Application to Engage in a Controlled Substance Activity, N.Y. Department of Health
Form 4330.


                                                   96
           Case 7:19-cv-05588 Document 4 Filed 06/17/19 Page 102 of 173



                (b)     At the time of renewing its license:

                        (i)     Report “any material change in the circumstances or factors”
                                relevant to its initial license application; 199

                        (ii)    Report all known governmental investigations of incidents
                                involving the theft, loss, or possible diversion of controlled
                                substances it distributed, or into its compliance with state or
                                federal controlled substance laws; 200

                (c)     At all times:

                        (i)     “[R]eport…any change in facts or circumstances…or any
                                newly discovered or occurring fact or circumstance which is
                                required to be included” in its application for an initial and/or
                                renewal license; 201

                        (ii)    “[N]otify the [state] of any incident involving the theft, loss
                                or possible diversion of controlled substances…distributed
                                by the licensee”; 202

                        (iii)   “[E]stablish and operate a system to disclose to the license[e]
                                suspicious orders for controlled substances and inform the
                                [New York State Department of Health] of such suspicious
                                orders. Suspicious orders shall include, but not be limited to,
                                orders of unusual size, orders deviating substantially from a
                                normal pattern, and orders of unusual frequency.” 203


        315.     These affirmative obligations are complemented by one critical prohibition,

contained within the very first operative subsection of the NYCSA: “It shall be unlawful for any

person to…manufacture, sell, distribute…or transport a controlled substance except as expressly

allowed by this article.” 204

        316.    In order to deter and remedy violations of these duties, and ensure that


199
    N.Y. PHL § 3312(2)(a).
200
    N.Y. PHL § 3312(2)(b).
201
    N.Y. PHL § 3312(3), 3315(3)
202
    N.Y. PHL § 3322(3).
203
    10 NYCRR § 80.22.
204
    N.Y. PHL § 3304(1)


                                                  97
            Case 7:19-cv-05588 Document 4 Filed 06/17/19 Page 103 of 173



manufacturers and distributors fulfill their critical role in preventing the improper use of controlled

substances, New York law requires that any distributor who “violates, disobeys, or disregards”

any provision of the NYCSA be assessed a separate and substantial civil penalty “for every such

violation.”205

        317.     That penalty is set at a minimum amount of $2,000 per violation, 206 but can be

increased to $5,000 for any subsequent violation within twelve months of the first where both

violations “were a serious threat to the health and safety of an individual or individuals,” 207 and to

$10,000 for each violation that “directly results in serious physical harm to any patient or

patients.” 208

        318.     Companies subject to the NYCSA are expected to develop and enforce specific

written policies to ensure compliance which are sometimes referred to as controlled substance

monitoring programs (“CSMPs”) or order monitoring programs (“OMPs”). These policies are

supposed to explain for compliance staff how the company determines what a suspicious order is

and how suspicious order reports (“SORs”) to the State and other regulators are to be made.

        319.     The NYCSA, as noted above, includes a non-exclusive list of factors to be

considered in monitoring potentially-suspicious orders. But companies subject to the NYCSA,

including all of the Distributor Defendants here, typically have (or should have) a wealth of

additional data to rely on, including their customers’ relative reliance on cash payments, prior

business with suspect prescribers, and the number and frequency of times that their customers have

exceeded periodic limits (usually 30-day limits called “thresholds”) for ordering controlled




205
    N.Y. PHL § 3396(2) (emphasis added).
206
    N.Y. PHL § 12(1)(a).
207
    N.Y. PHL § 12(1)(b).
208
    N.Y. PHL § 12(1)(c).
                                                  98
           Case 7:19-cv-05588 Document 4 Filed 06/17/19 Page 104 of 173



substances, or made requests for increases in those thresholds (“threshold change requests”).

       320.    The Distributor Defendants knew they were required to monitor, detect, and halt

suspicious orders. Industry compliance guidelines established by the Healthcare Distribution

Management Association, the trade association of pharmaceutical distributors, explain that

distributors are “[a]t the center of a sophisticated supply chain” and therefore “are uniquely situated

to perform due diligence in order to help support the security of the controlled substances they

deliver to their customers.” 209 The guidelines set forth the recommended steps in the “due

diligence” process, and note in particular “[i]f an order meets or exceeds a distributor’s threshold,

as defined in the distributor’s monitoring system, or is otherwise characterized by the distributor

as an order of interest, the distributor should not ship to the customer, in fulfillment of that order,

any units of the specific drug code product as to which the order met or exceeded a threshold or as

to which the order was otherwise characterized as an order of interest.” 210

       321.    The Distributor Defendants sold prescription opioids in and around Rockland

County, which Defendants knew were likely to be diverted in Rockland County.

       322.    Each Distributor Defendant owes a duty to monitor and detect suspicious orders of

prescription opioids.

       323.    Each Distributor Defendant owes a duty to investigate and refuse suspicious orders

of prescription opioids.

       324.    Each Distributor Defendant owes a duty to report suspicious orders of prescription

opioids.



209
    Healthcare Distribution Management Association (HDMA) Industry Compliance Guidelines:
Reporting Suspicious Orders and Preventing Diversion of Controlled Substances (filed in
Cardinal Health, Inc. v. Holder, No. 12-5061, Doc. No. 1362415 (App’x B) (D.C. Cir.
Mar. 7, 2012).
210
    Id.
                                                  99
            Case 7:19-cv-05588 Document 4 Filed 06/17/19 Page 105 of 173



       325.    Each Distributor Defendant owes a duty to prevent the diversion of prescription

opioids into illicit markets in New York and Rockland County.

       B.      The Distributor Defendants breached their duties and the DEA gets involved

               i.       The Distributor Defendants failed to report and stop suspicious opioid
                        orders

       326.    “Because distributors handle such large volumes of controlled substances and are

the first major line of defense in the movement of legal pharmaceutical controlled substances . . .

from legitimate channels into the illicit market, it is incumbent on distributors to maintain effective

controls to prevent diversion of controlled substances. Should a distributor deviate from these

checks and balances, the closed system created by the CSA collapses.” 211

       327.    The sheer volume of prescription opioids distributed to pharmacies in Rockland

County and/or to pharmacies from which the Distributor Defendants knew the opioids were likely

to be diverted into Rockland County, is excessive for the medical need of the community and

facially suspicious. Some red flags are so obvious that no one who engages in the legitimate

distribution of controlled substances can reasonably claim ignorance of them.

       328.    The Distributor Defendants failed to report suspicious orders originating from

Rockland County or which the Distributor Defendants knew were likely to be diverted to Rockland

County, to the federal and state authorities, including the DEA and the New York Board of

Pharmacy.

       329.    The Distributor Defendants unlawfully filled suspicious orders of unusual size,

orders deviating substantially from a normal pattern and/or orders of unusual frequency in

Rockland County, and/or orders which Defendants knew or should have known were likely to be



211
   Declaration of Joseph Rannazzisi, ¶ 10 (filed in Cardinal Health, Inc. v. Holder, No.
1:12-cv-00185-RBW, Doc. 14-2 (D.D.C. February 10, 2012).
                                                 100
           Case 7:19-cv-05588 Document 4 Filed 06/17/19 Page 106 of 173



delivered and/or diverted into Rockland County.

       330.    The Distributor Defendants breached their duty to monitor, detect, investigate,

refuse and report suspicious orders of prescription opioids originating from Rockland County,

and/or in areas from which the Distributor Defendants knew opioids were likely to be diverted to

Rockland County.

       331.    The Distributor Defendants breached their duty to maintain effective controls

against diversion of prescription opioids into other than legitimate medical, scientific, and

industrial channels.

       332.    The Distributor Defendants breached their duty to design and operate a system to

disclose suspicious orders of controlled substances and failed to inform state and federal authorities

of suspicious orders when discovered, in violation of their duties under federal and state law.

       333.    The Distributor Defendants breached their duty to exercise due diligence to avoid

filling suspicious orders that might be diverted into channels other than legitimate medical,

scientific and industrial channels.

       334.    The unlawful conduct by the Distributor Defendants is purposeful and intentional.

The Distributor Defendants violated the duties imposed by federal and state law.

       335.    The Distributor Defendants acted with actual malice in breaching their duties, i.e.,

they have acted with a conscious disregard for the rights and safety of other persons, and their

actions had and continue to have a great probability of causing substantial harm.

       336.    The Distributor Defendants’ repeated shipments of suspicious orders, over an

extended period of time, in violation of public safety statutes, and without reporting the suspicious

orders to the relevant authorities demonstrates wanton, willful, or reckless conduct or criminal

indifference to civil obligations affecting the rights of others and justifies an award of punitive



                                                 101
           Case 7:19-cv-05588 Document 4 Filed 06/17/19 Page 107 of 173



damages.

        337.    The foreseeable harm resulting from a breach of these duties is the diversion of

prescription opioids for nonmedical purposes and the subsequent opioid addiction crisis ravaging

New York and Rockland County and the damages caused thereby.

                ii.      The DEA sent warning letters to the Distributor Defendants

        338.    As a result of the Distributor Defendants’ failure to comply with federal law, the

DEA has taken a number of actions against them.

        339.    On September 27, 2006, the DEA sent a letter to “every commercial entity in the

United States registered with the [DEA] to distribute controlled substances.” 212

        340.    The letter stated that manufacturers and distributors “share responsibility for

maintaining appropriate safeguards against diversion” and “given the extent of prescription drug

abuse in the United States, along with the dangerous and potentially lethal consequences of such

abuse, even just one distributor that uses its DEA registration to facilitate diversion can cause

enormous harm.” 213

        341.    The letter advised that the “DEA will use its authority to revoke and suspend

registrations in appropriate cases.” 214

        342.    The letter also provides that “in addition to reporting all suspicious orders, a

distributor has a statutory responsibility to exercise due diligence to avoid filling suspicious orders

that might be diverted into other than legitimate medical, scientific, and industrial channels.” 215

        343.    The letter further discusses that “distributors must be vigilant in deciding whether



212
    2006 Rannazzisi Letter at 1.
213
    Id. at 2 (emphasis added).
214
    Id.
215
    Id.


                                                 102
          Case 7:19-cv-05588 Document 4 Filed 06/17/19 Page 108 of 173



a prospective customer can be trusted to deliver controlled substances only for lawful purposes.

This responsibility is critical, as Congress has expressly declared that the illegal distribution of

controlled substances has a substantial and detrimental effect on the health and general welfare of

the American people.” 216

       344.    The DEA sent another letter on December 27, 2007 to “reiterate the responsibilities

of controlled substance manufacturers and distributors to inform DEA of suspicious orders.” 217

       345.    This letter reminded manufacturers and distributors of their obligation to “maintain

effective controls against diversion” and “design and operate a system to disclose to the registrant

suspicious orders of controlled substances.” 218

       346.    The letter stated that in terms of reporting suspicious orders:

               Registrants that rely on rigid formulas to define whether an order is
               suspicious may be failing to detect suspicious orders. For example,
               a system that identifies orders as suspicious only if the total amount
               of a controlled substance ordered during one month exceeds the
               amount ordered the previous month by a certain percentage or more
               is insufficient. This system fails to identify orders placed by a
               pharmacy if the pharmacy placed unusually large orders from the
               beginning of its relationship with the distributor. Also, this system
               would not identify orders as suspicious if the order were solely for
               one highly abused controlled substance if the orders never grew
               substantially. Nevertheless, ordering one highly abused controlled
               substance and little or nothing else deviates from the normal pattern
               of what pharmacies generally order.

               When reporting an order as suspicious, registrants must be clear in
               their communications with DEA that the registrant is actually
               characterizing an order as suspicious. Daily, weekly, or monthly
               reports submitted by a registrant indicating “excessive purchases”
               do not comply with the requirement to report suspicious orders, even

216
    Id. at 1.
217
    2007 Rannazzisi Letter at 1.
218
    Id.


                                                   103
           Case 7:19-cv-05588 Document 4 Filed 06/17/19 Page 109 of 173



               if the registrant calls such reports “suspicious order reports.” 219

       347.    The 2007 letter also said that “[f]ailure to maintain effective controls against

diversion is inconsistent with the public interest . . . and may result in the revocation of the

registrant’s DEA Certificate of Registration.” 220

       348.    The 2007 letter also references the final order issued in Southwood

Pharmaceuticals, Inc., 72 FR 36487 (2007), which “[i]n addition to discussing the obligation to

report suspicious orders when discovered” and “some criteria to use when determining whether an

order is suspicious,” the order “also specifically discusses your obligation to maintain effective

controls against the diversion of controlled substances.” 221

       349.    The 2007 letter also references the DEA’s final order issued in Southwood

Pharmaceuticals, Inc., 72 FR 36487-01 (2007), which “[i]n addition to discussing the obligation

to report suspicious orders when discovered” and “some criteria to use when determining whether

an order is suspicious,” the order “also specifically discusses [Southwood’s] obligation to maintain

effective controls against the diversion of controlled substances.” 222

               iii.     DEA actions against the Distributor Defendants

       350.    Under the CSA, the DEA may revoke or suspend an entity’s registration for

committing “such acts as would render his registration [under the CSA] inconsistent with the

public interest.” 223 Typically, before suspending or revoking a registration, the DEA must issue an

order to show cause, outlining its basis for the proceedings.      However, in instances where the

DEA has reason to believe that a registrant’s continued operation would pose “an imminent danger



219
    Id. at 2.
220
    Id. at 1-2.
221
    Id. at 2.
222
    Id. at 2.
223
    21 U.S.C. § 824.
                                                 104
           Case 7:19-cv-05588 Document 4 Filed 06/17/19 Page 110 of 173



to the public health or safety,” the DEA may suspend the entity’s registration immediately by

issuing an Immediate Suspension Order (“ISO”) pursuant to Section 824(d) of the CSA.

        351.    Because of the Distributor Defendants’ refusal to comply with their legal

obligations, the DEA has repeatedly taken administrative action to force compliance. The United

States Department of Justice, Office of the Inspector General, Evaluation and Inspections Division,

reported that the DEA issued final decisions in 178 registrant actions between 2008 and 2012.224

“The Office of Administrative Law Judges issued a recommended decision in a total of 117

registrant actions before the DEA issued its final decision, including 76 actions involving orders

to show cause and 41 actions involving immediate suspension orders.” 225

        352.    AmerisourceBergen: On April 24, 2007, the DEA issued an ISO on

AmerisourceBergen’s Orlando, Florida distribution center, alleging that AmerisourceBergen was

not controlling shipments of prescription opioids to Internet pharmacies and revoking the facility’s

license to distribute controlled substances. 226

        353.    On June 22, 2007, AmerisourceBergen entered into a settlement with the DEA

which lead to the reinstatement of the Orlando distribution center’s suspended license. 227 Under

that agreement, AmerisourceBergen was required to implement an enhanced order-monitoring

program in all of its distribution centers by June 30, 2007. 228

        354.    In 2012, West Virginia’s then-Attorney General Darrell McGraw filed lawsuits



224
    “The Drug Enforcement Administration’s Adjudication of Registrant Actions,”
Oig.justice.gov, United States Department of Justice, Office of the Inspector General, Evaluation
and Inspections Divisions, I-2014-003, p. 6 (May 2014).
225
    Id.
226
    2007 AmerisourceBergen Corporation Form-10K. Available at:
https://www.sec.gov/Archives/edgar/data/1140859/000119312507255013/d10k.htm.
227
    Id.
228
    Id.


                                                   105
           Case 7:19-cv-05588 Document 4 Filed 06/17/19 Page 111 of 173



against AmerisourceBergen, Cardinal Health, and a dozen smaller drug distributors for their role

in a drug supply chain that includes doctors who write prescriptions for nonmedical purposes and

“pill mill” pharmacies that dispense excessive numbers of painkillers, including opioids. 229 In

February 2017, Cardinal Health and AmerisourceBergen agreed to pay $20 million and $16

million, respectively, to resolve West Virginia’s claims. 230

       355.    The settlement, which is believed to be the largest pharmaceutical settlement in

West Virginia history, came shortly after a Charleston Gazette-Mail investigation revealed that

drug wholesalers shipped 780 million hydrocodone and oxycodone pills to West Virginia in just

six years – a period when 1,728 West Virginians fatally overdosed on those two drugs. 231 Cardinal

Health and AmerisourceBergen combined to ship nearly 40 percent of all hydrocodone and

oxycodone pills to West Virginia. 232

       356.    According to unsealed court documents from the West Virginia case,

AmerisourceBergen distributed 149,300 hydrocodone pills – or 12,400 pills a month – to Tug

Valley Pharmacy in Mingo County in 2009. 233 The pharmacy filled prescriptions for Drs. Diane

Shafer, Katherine Hoover and William Rykman, who operated “sham” pain clinics in

Williamson. 234 Federal agents raided the clinics in 2010 and they never reopened. 235

       357.    Unsealed court documents from that case further evidence that AmerisourceBergen


229
    Eric Eyre, 2 drug distributors to pay $36M to settle WV painkiller lawsuits, Charleston Gazette-
Mail, January 9, 2017.            Available at: http://www.wvgazettemail.com/news-cops-and-
courts/20170109/2-drug-distributors-to-pay-36m-to-settle-wv-painkiller-lawsuits.
230
    Id.
231
    Id.
232
    Id.
233
    Eric Eyre, 18 ‘words’ reveal drug giant’s pain pill shipments to WV, Charleston Gazette-Mail,
May 25, 2016. Available at: http://www.wvgazettemail.com/news/20160525/18-words-reveal-
drug-giants-pain-pill-shipments-to-wv.
234
    Id.
235
    Id.


                                                106
          Case 7:19-cv-05588 Document 4 Filed 06/17/19 Page 112 of 173



shipped 8,000 hydrocodone painkiller tablets to a drive-thru pharmacy over two days in July

2012. 236 On those same two days, a competing drug wholesaler shipped 8,600 hydrocodone tablets

to the same “pill mill” pharmacy. 237 AmerisourceBergen sold another 3,800 oxycodone pills to the

Boone County pharmacy that month. 238

       358.    Cardinal Health: Based on findings from DEA investigations, in November and

December 2007, the DEA issued three ISOs to Cardinal Health.

       359.    On November 28, 2007, the DEA issued an ISO to Cardinal Health in connection

with its distribution center in Auburn, Washington (the “Auburn Facility”), immediately

suspending the facility’s Certificate of Registration because its continued registration constituted

“an imminent danger to public health and safety.” 239

       360.    According to the ISO, the Auburn Facility repeatedly “distributed unusually large

amounts of hydrocodone” to Horen’s Drugstore, Inc. (“Horen’s Drugstore”) – distributing 600,000

dosage units of hydrocodone to Horen’s Drugstore from March 2007 through September 2007 –

and “disregard[ed] the clear indications that Horen’s Drugstore was engaged in the diversion of

controlled substances[.]”    Horen’s Drugstore was Cardinal Health’s largest purchaser of

combination hydrocodone products in 2007, and according to the ISO, the drugstore was “a

pharmacy engaged in a scheme to dispense controlled substances based on prescriptions that are

issued for other than a legitimate medical purpose and by physicians acting outside the usual course

of professional practice. This pharmacy dispensed excessive amounts of hydrocodone based on




236
    Id.
237
    Id.
238
    Id.
239
    Cardinal Health, Inc. v. Holder, Case No. 1:12-cv-00185, Dkt. 14-15 (“Settlement and Release
Agreement and Administrative Memorandum of Agreement”), ¶ 2, Appendix B (D.D.C. 2012).
(Hereinafter “2008 Cardinal Health MOA”)
                                                107
            Case 7:19-cv-05588 Document 4 Filed 06/17/19 Page 113 of 173



illegitimate prescriptions originating from rogue Internet pharmacy websites, in violation of

applicable Federal and State law.” The DEA found that Cardinal Health “failed to maintain

effective controls against diversion of a particular controlled substance into other than legitimate

medical, scientific and industrial channels,” and concluded that its continued registration with the

DEA constituted “an imminent danger to the public health and safety.”

         361.   On December 5, 2007, the DEA issued an ISO notifying Cardinal Health of the

immediate suspension of its Lakeland, Florida drug distribution facility. 240

         362.   The ISO detailed how, from August 2005 through October 2007, Cardinal Health

failed to maintain effective controls against the diversion of hydrocodone into other than legitimate

medical, scientific and industrial channels. According to the ISO, Cardinal Health distributed

hydrocodone to various pharmacies, even though the company knew that many of the orders placed

by the pharmacies were of an unusual size and were “suspicious” as defined in the CSA. For

example, Cardinal Health distributed 1,213,000 dosage units of hydrocodone to Q-R-G, Inc. over

the course of February to June 2006, and approximately 1,148,100 dosage units to United

Prescription Services, Inc. from July to October 2006. The ISO further detailed that, on September

1, 2006, Eric Brantley, Manager of Quality and Regulatory Affairs for Cardinal Health, sent an

email to the DEA stating that Cardinal Health discontinued all sales of controlled substances to 13

Internet pharmacies, including RKR Holdings, Inc. Nevertheless, from September 1, 2006 to

January 31, 2007, Cardinal Health distributed 393,600 dosage units of hydrocodone products to

RKR Holdings.

         363.   On December 7, 2007, the DEA issued an ISO to Cardinal Health regarding its

distribution center in Swedesboro, New Jersey which, from January 2005 to August 2007,



240
      2008 Cardinal Health MOA, ¶ 3, Appendix C.
                                                108
           Case 7:19-cv-05588 Document 4 Filed 06/17/19 Page 114 of 173



“distributed over 4.5 million dosage units of combination hydrocodone products to customers that

it knew or should have known were diverting hydrocodone into other than legitimate medical,

scientific and industrial channels.” 241

        364.    The ISO stated that some of Cardinal Health’s “largest purchasers of combination

hydrocodone products were pharmacies engaged in a scheme to distribute controlled substances

based on purported prescriptions that were issued for other than a legitimate medical purpose and

by physicians acting outside the usual course of professional practice.”

        365.    In addition to the November and December 2007 ISOs, the DEA issued an Order

to Show Cause as to why the agency should not revoke the Certificate of Registration assigned to

the company’s Stafford, Texas distribution center for the improper distribution of hydrocodone. 242

The DEA also found that Cardinal failed to maintain effective controls against the diversion of

controlled substances at its McDonough, Georgia facility, Valencia, California facility, and

Denver, Colorado facility. 243 In total, the DEA had reason to believe that seven of Cardinal’s

twenty-seven then-registered distribution centers were not adhering to their obligations under

the CSA.

        366.    Following the three 2007 ISOs and the Order to Show Cause, the DEA and Cardinal

Health entered into a Settlement and Release Agreement and Administrative Memorandum of

Agreement (“MOA”) on September 29, 2008. 244 Pursuant to the MOA, Cardinal Health agreed to

pay a civil fine of $34 million, and “maintain a compliance program designed to protect and

prevent diversion of controlled substances as required under the CSA and applicable DEA



241
    Id. at ¶ 4, Appendix D.
242
    Id. at ¶ 5, Appendix E.
243
    Id. at ¶ 7.
244
    Id.


                                               109
           Case 7:19-cv-05588 Document 4 Filed 06/17/19 Page 115 of 173



regulations.” 245

        367.    After entry of the 2008 MOA, Cardinal Health began violating the CSA again

almost immediately. A further investigation of Cardinal Health’s Lakeland, Florida facility by the

DEA “revealed a persistent failure to exercise due diligence to ensure that controlled substances

were not being diverted” over a period of approximately three years, from November 2008 to

December 2011. 246 The lack of anti-diversion controls resulted in the top four customers of

Cardinal Health’s Lakeland facility being supplied with approximately 50 times the amount of

oxycodone compared to the average Florida retailer that Cardinal Health services, which the DEA

referred to as a “staggering” difference in distribution. 247

        368.    The DEA’s further investigation culminated in the issuance of another ISO

regarding the Lakeland facility on February 2, 2012 (the “2012 ISO”). 248

        369.    The 2012 ISO stated that, “[d]espite the MOA, the specific guidance to Cardinal by

DEA, and despite the public information readily available regarding the oxycodone epidemic in

Florida, Cardinal has failed to maintain effective controls against the diversion of controlled

substances into other than legitimate medical, scientific, and industrial channels, in violation of

[the CSA].” 249 According to the ISO:

                From January 1, 2008 through December 31, 2011 . . . Cardinal’s
                sales of oxycodone products to its top four retail pharmacy
                customers exceeded 12.9 million dosage units. . . . From 2008 to
                2009, Cardinal’s sales to its top four retail pharmacy customers
                increased approximately 803%. From 2009 to 2010, Cardinal’s

245
    Id.
246
    Cardinal Health, Inc. v. Holder, Case No. 1:12-cv-00185, Dkt. 14-2 (“Declaration of Joseph
Rannazzisi, Deputy Assistant Administrator for the DEA’s Office of Diversion Control”), ¶ 75
(D.D.C. 2012).
247
    Id. at ¶ 76.
248
    Cardinal Health, Inc. v. Holder, Case No. 1:12-cv-00185, Dkt. 14-18 (D.D.C. 2012).
249
    Id.at ¶ 3.


                                                  110
           Case 7:19-cv-05588 Document 4 Filed 06/17/19 Page 116 of 173



               sales to its top four retail pharmacy customers increased
               approximately 162%. [¶] The egregious quantities of oxycodone
               distributed by Cardinal to its top four retail pharmacy customers
               well exceeded the amount of oxycodone distributed to Cardinal’s
               Florida retail pharmacies, which receive, on average, approximately
               5,347 dosage units of oxycodone per month. 250

       370.    The 2012 ISO further provided that “[n]otwithstanding the large quantities of

controlled substances ordered by Cardinal’s top retail pharmacy customers, Cardinal failed to

conduct meaningful due diligence to ensure that the controlled substances were not diverted into

other than legitimate channels, including Cardinal’s failure to conduct due diligence of its retail

pharmacy chain customers.” 251

       371.    On December 23, 2016, Cardinal Health agreed to pay a $34 million fine (separate

from the $34 million fine in 2008) to the DEA to resolve the civil penalty portion of the

administrative action taken against its Lakeland, Florida Distribution Center. 252

       372.    McKesson: On May 2, 2008, McKesson agreed to pay a total of $13.25 million in

civil penalties to six U.S. Attorney’s Offices to settle allegations that the company violated federal

reporting provisions relating to its handling of prescription painkillers, including hydrocodone. 253

       373.    In a press release regarding the agreement, the Department of Justice explained:

               Three McKesson distribution centers received and filled hundreds
               of suspicious orders placed by pharmacies participating in illicit
               Internet schemes, but failed to report the orders to DEA. They did
               so even after a Sept.1, 2005, meeting at which DEA officials met

250
    Id. at ¶ 4.
251
    Id. at ¶ 5.
252
    Press Release, United States Reaches $34 Million Settlement With Cardinal Health For Civil
Penalties Under The Controlled Substances Act, DOJ, U.S. Attorney’s Office – Middle District of
Florida. Available at: https://www.justice.gov/usao-mdfl/pr/united-states-reaches-34-million-
settlement-cardinal-health-civil-penalties-under.
253
    Press Release, McKesson Corporation Agrees to Pay More than $13 Million to Settle Claims
that it Failed to Report Suspicious Sales of Prescription Medications, Dept. of Justice, May 2,
2008. Available at: https://www.justice.gov/archive/opa/pr/2008/May/08-opa-374.html.
                                                 111
          Case 7:19-cv-05588 Document 4 Filed 06/17/19 Page 117 of 173



               with and warned McKesson officials about excessive sales of their
               products to pharmacies filling illegal online prescriptions. The
               pharmacies filled purported online “prescriptions” for hydrocodone
               (contained in drugs such as Vicodin), but the prescriptions were
               issued outside the normal course of professional practice and not for
               a legitimate medical purpose. The United States Attorneys allege
               that the orders that McKesson received from these pharmacies were
               unusually large, unusually frequent, and/or deviated substantially
               from the normal pattern. As a result, millions of dosage units of
               controlled substances were diverted from legitimate channels of
               distribution.254

       374.    As part of the 2008 agreement, McKesson was required to “maintain a compliance

program designed to detect and prevent the diversion of controlled substances, inform DEA of

suspicious orders . . . and follow procedures established by [McKesson’s] Controlled Substance

Monitoring Program (“CSMP”).” 255       McKesson flagrantly violated those provisions of the

agreement.

       375.    A federal government investigation revealed that, from 2008 to 2013, McKesson

did not fully implement its compliance program, and, instead, supplied various U.S. pharmacies

an increasing amount of oxycodone and hydrocodone pills. 256          For example, in Colorado,

McKesson processed more than 1.6 million orders for controlled substances from June 2008

through May 2013, but reported just 16 orders as suspicious. 257

       376.    When confronted with the evidence gathered in the government’s investigation,


254
    Id.
255
    2017 Administrative Memorandum of Agreement (DOJ, DEA and McKesson). Available at:
https://www.justice.gov/opa/press-release/file/928476/download. (Hereinafter “2017 McKesson
MOA”).
256
    Press Release, McKesson Agrees to Pay Record $150 Million Settlement for Failure to Report
Suspicious Orders of Pharmaceutical Drugs, Dept. of Justice, January 17, 2017. Available at:
https://www.justice.gov/opa/pr/mckesson-agrees-pay-record-150-million-settlement-failure-
report-suspicious-orders.
257
    Id.


                                               112
         Case 7:19-cv-05588 Document 4 Filed 06/17/19 Page 118 of 173



McKesson conceded that, following the 2008 agreement, the company:

             •       “[F]ailed to maintain effective controls against diversion of particular
                     controlled substances into other than legitimate medical, scientific and
                     industrial channels by sales to certain of its customers in violation of the
                     CSA . . . at the McKesson Distribution Centers” located in: Aurora,
                     Colorado; Aurora, Illinois; Delran, New Jersey; LaCrosse, Wisconsin;
                     Lakeland, Florida; Landover, Maryland; La Vista, Nebraska; Livonia,
                     Michigan; Methuen, Massachusetts; Santa Fe Springs California;
                     Washington Courthouse, Ohio; and West Sacramento, California; 258

             •       “[F]ailed to properly monitor its sales of all controlled substances and
                     report suspicious orders to DEA, in accordance with McKesson’s
                     obligations under the 2008 Agreements”; 259

             •       “[F]ailed to conduct due diligence of its customers, failed to keep complete
                     and accurate records in the CSMP files maintained for many of its
                     customers, and bypassed suspicious reporting procedures set forth in the
                     McKesson CSMP”; 260

             •       “[F]ailed to inform the DEA Field Division Offices and/or DEA
                     Headquarters of certain suspicious orders of controlled substances made
                     by its customers during the relevant time period, including orders of
                     unusual size, orders deviating substantially from normal patterns, and
                     orders of unusual frequency”; 261

             •       “[F]ailed to report suspicious orders for certain controlled substances in
                     accordance with the standards identified and outlined in the DEA
                     Letters”; 262 and

             •       “[D]istributed controlled substances to pharmacies even though those
                     McKesson Distribution Centers should have known that the pharmacists
                     practicing within those pharmacies had failed to fulfill their corresponding
                     responsibility to ensure that controlled substances were dispensed pursuant
                     to prescriptions issued for legitimate medical purposes by practitioners in



258
    2017 McKesson MOA at 3.
259
    Id. at 4.
260
    Id.
261
    Id.
262
    Id.


                                             113
           Case 7:19-cv-05588 Document 4 Filed 06/17/19 Page 119 of 173



                         the usual course of their professional practice.” 263

        377.    Following the federal government’s investigation, in January 2017, McKesson

entered into an Administrative Memorandum of Agreement with the DEA wherein it agreed to

pay a $150,000,000 civil penalty for violation of the 2008 agreement as well as failure to identify

and report suspicious orders of controlled substances at its drug distribution centers across the

country. 264 The 2017 agreement further required McKesson to suspend sales of controlled

substances from its distribution centers in Colorado, Ohio, Michigan and Florida for multiple

years. 265 The suspensions are among the most severe sanctions ever agreed to by a DEA registered

distributor.

        378.    Rochester Drug: Since its founding in 1905, Rochester Drug has grown to be the

sixth largest pharmaceutical distributor in the country. Rochester has a large distribution center in

New Jersey, which supplies many New York City, and on information and belief, Rockland

County, Retailers with opioid products.

        379.    In 2015, Rochester Drug settled a civil lawsuit brought by the Federal government,

paying $360,000 in penalties after admitting that it did not report thousands of potentially

suspicious orders to the DEA, as required by federal and New York law.

        380.    In 2019, Rochester Drug was the first in the nation to be charged by the federal

government with criminal charges against the company and two executives for the diversion of

opioids to illicit markets.

        381.    Shortly thereafter, Rochester Drug entered into its second civil settlement with the

federal government in less than five years, paying $20 million and agreeing to even more stringent



263
    Id.
264
    2017 McKesson MOA at 8.
265
    Id. at 5 – 7.
                                                 114
           Case 7:19-cv-05588 Document 4 Filed 06/17/19 Page 120 of 173



monitoring and reporting requirements.

       382.    Rochester Drugs knew that it had a responsibility to prevent diversion through

adherence to federal and state laws and regulations designed to prevent the diversion of controlled

substances, but it chose instead, to place profits over people and participate in the diversion of

opioids into unsuspecting counties, like Rockland County.

               iv.      The Distributor Defendants misled the public concerning their duties

                        and compliance

       383.    In Masters Pharmaceutical, Inc. v. Drug Enforcement Administration (D.C. Cir),

the Healthcare Distribution Management Association (“HDMA”), a trade association run by the

Distributor Defendants, and National Association of Chain Drug Stores (“NACDS”) submitted

briefs regarding the legal duty of wholesale distributors. 266 Inaccurately denying the legal duties

that Distributor Defendants have failed to fulfill, they argued that:

               •       The Associations complained that the “DEA has required distributors not
                       only to report suspicious orders, but to investigate orders (e.g., by
                       interrogating pharmacies and physicians) and take action to halt suspicious
                       orders before they are filled.” 267

               •       The Associations argued that, “DEA now appears to have changed its
                       position to require that distributors not only report suspicious orders, but
                       investigate and halt suspicious orders. 80 Fed. Reg. at 55,421, 55,475-77,
                       55,479. Such a change in agency position must be accompanied by an


266
    The HDMA – now known as the Healthcare Distribution Alliance (“HAD”) – is a national, not-
for-profit trade association that represents the nation’s primary, full-service healthcare distributors
whose membership includes, among others: AmerisourceBergen, Cardinal Health, and McKesson.
See generally HDA, About, https://www.healthcaredistribution.org/about. The NACDS is a
national, not-for-profit trade association that represents traditional drug stores and supermarkets
and mass merchants with pharmacies whose membership includes, among others: Walgreen
Company, CVS Health, Rite Aid Corporation and Walmart. See generally NACDS, Mission,
https://www.nacds.org/about/mission/.
267
    Brief for HDMA and NACDS filed in Masters Pharm., Inc. v. Drug Enf't Admin., USCA Case
#15-1335, Doc. No. 1607110, at 4–5 (D.C. Cir. Apr. 4, 2016).


                                                 115
           Case 7:19-cv-05588 Document 4 Filed 06/17/19 Page 121 of 173



                        acknowledgement of the change and a reasoned explanation for it. In other
                        words, an agency must “display awareness that it is changing position” and
                        “show that that there are good reasons for the new policy.” Fox Television
                        Stations, Inc., 556 U.S. at 515. This is especially important here, because
                        imposing intrusive obligations on distributors threatens to disrupt patient
                        access to needed prescription medications.” 268

                •       The Associations alleged “Section 1301.71 by its terms restricts DEA’s
                        authority to delineate the requirements for “effective controls” – stating
                        that, in evaluating a control system, the Administrator “shall use the security
                        requirements set forth in §§ 1301.72-1301.76.” 21 C.F.R. § 1301.71(a)
                        (emphasis added). Nothing in Sections 1301.72-1301.76 requires
                        distributors to investigate the legitimacy of orders, or to halt shipment of
                        any orders deemed to be suspicious.” 269

                •       The Associations complained that the purported “practical infeasibility of
                        requiring distributors to investigate and halt suspicious orders (as well as
                        report them) underscores the importance of ensuring that DEA has complied
                        with the APA before attempting to impose such duties.” 270

                •       The Associations alleged (inaccurately) that “DEA’s regulations had
                        sensibly imposed a duty on distributors simply to report suspicious orders,
                        but left it to DEA and its agents to investigate and halt suspicious orders.”271

                •       Also inaccurately, the Associations argued that, “[i]mposing a duty on
                        distributors – which lack the patient information and the necessary medical
                        expertise – to investigate and halt orders may force distributors to take a
                        shot-in-the-dark approach to complying with DEA’s demands.” 272

        384.    Rejecting the Associations’ contentions, the United States Court of Appeals for the

District of Columbia issued an opinion stating that “[o]nce a distributor has reported a suspicious

order, it must make one of two choices: decline to ship the order, or conduct some “due diligence”

and – if it is able to determine that the order is not likely to be diverted into illegal channels – ship


268
    Id. at 8.
269
    Id. at 14.
270
    Id. at 22.
271
    Id. at 24-25.
272
    Id. at 26.


                                                  116
           Case 7:19-cv-05588 Document 4 Filed 06/17/19 Page 122 of 173



the order (the Shipping Requirement).” 273

       385.    The Distributor Defendants have also undertaken to fraudulently convince the

public that they were complying with their legal obligations, including those imposed by licensing

regulations. Through such statements, the Distributor Defendants attempted to assure the public

they were working to curb the opioid epidemic.

       386.    For example, a Cardinal Health executive said the company “deploys ‘advanced

analytics, technology, and teams of anti-diversion specialists and investigators who are embedded

in our supply chain. This ensures that we are as effective and efficient as possible in constantly

monitoring, identifying, and eliminating any outside criminal activity.’” 274

       387.    Given the sales volumes and the company’s history of violations, this executive

was either not telling the truth, or Cardinal Health had such a system, but it ignored the results.

       388.    Similarly, McKesson publicly stated that it has “put significant resources towards

building a best-in-class controlled substance monitoring program to help identify suspicious orders

and prevent prescription drug diversion in the supply chain,” and “[o]ur team is deeply passionate

about curbing the opioid epidemic in our country.” 275

       389.    Given McKesson’s past conduct, this statement is either false, or the company

ignored the results of its monitoring program.

       390.    Rather than abide by their duties, the Distributor Defendants and their association,

the Healthcare Distribution Alliance, spent $13 million to lobby House and Senate members and

their staff in favor of legislation called “Ensuring Patient Access and Effective Drug Enforcement



273
    Masters Pharm., Inc., 861 F.3d at 212–13.
274
    Bernstein, Lenny et al., “How Drugs Intended for Patients Ended Up in the Hands of
Illegal Users: ‘No one was doing their job,’” The Washington Post, 22 Oct. 2016.
275
    Higham, Scott et al., “Drug Industry Hired Dozens of Officials from the DEA as the
Agency tried to Curb Opioid Abuse,” The Washington Post, 22 Dec. 2016.
                                                 117
          Case 7:19-cv-05588 Document 4 Filed 06/17/19 Page 123 of 173



Act” which, as one article described, “raises the standard for the diversion office to obtain an

immediate suspension order. Now the DEA must show an “immediate” rather than an “imminent”

threat to the public, a nearly impossible burden to meet against distributors, according to former

DEA supervisors and other critics. They said the new law gives the industry something it has

desperately sought: protection from having its drugs locked up with little notice.” 276 After an

explosive media report on the Distributor Defendants’ lobbying effort, the Congressman who

sponsored the bill and who was slated to be the President’s new Drug Czar, withdrew his name

from consideration.

       391.    By misleading the public about the effectiveness of their controlled substance

monitoring programs, the Distributor Defendants successfully concealed the facts giving rise to

the claims that County of Rockland now asserts.

       392.    In September 2017, 41 state Attorneys General served opioid manufacturers and

distributors with subpoenas and document requests seeking information concerning how the

companies marketed and distributed opioids. 277

       393.    Meanwhile, the opioid epidemic ravages Rockland County because the fines and

suspensions imposed by the DEA did not change the conduct of Distributor Defendants. The

Distributor Defendants simply pay fines as a cost of doing business in their industry that generates

billions of dollars in annual revenue. They hold multiple DEA registration numbers and when one

facility is suspended, they simply ship from another facility.

       394.    The Distributor Defendants have abandoned their duties imposed under federal and




276
    Bernstein, Lenny et al, “Investigation: The DEA Slowed Enforcement While the
Opioid Epidemic Grew Out of Control,” The Washington Post, 22 Oct. 2016.
277
    Press Release, “A.G. Schneiderman, Bipartisan Coalition Of AGs Expand Multistate
Investigation Into Opioid Crisis,” New York State Office of the Attorney General, 19 Sept. 2017.
                                                118
              Case 7:19-cv-05588 Document 4 Filed 06/17/19 Page 124 of 173



state law, taken advantage of a lack of DEA law enforcement, and allowed diversion in New York

and Rockland County for their economic benefit.

VI.      The Retailer Defendants’ Unlawful Conduct

         A.      The Retailer Defendants Also Engaged in Unlawful Conduct and Otherwise
                 Facilitated Diversion

         395.     The Retailer Defendants knowingly filled prescriptions for obviously suspect

prescribers and pill mills. Upon information and belief, the Retailer filled prescriptions for

Prescriber Defendants in this action, the pill mill operators and other suspect prescribers

specifically identified above, and pill operators and other suspect prescribers in New York and the

Counties.

         396.     The Retailer Defendants also over-supplied New York and the Counties with

opioids at levels far exceeding any conceivable medical need.

         397.     Pharmacies are the final step on the pharmaceutical supply chain before drugs

reach a patient.      Pharmacies purchase drugs from wholesalers, including the Distributor

Defendants, and occasionally from manufactures directly (upon information and belief, including

the Producer Defendants here). Pharmacies maintain accurate, detailed data concerning the

prescribing habits of individual prescribers. Upon information and belief, the Retailer Defendants

maintained this data relative to New York prescribers (including those in or serving the Counties)

and provided that data to the Producer Defendants and/or Distributor Defendants in return for

rebates or other forms of consideration.

         398.     Pharmacies are the last line of defense in keeping drugs out of the illegal market.

Under New York law, pharmacies and pharmacists have heightened obligations to ensure that they

only dispense prescriptions that they believe are for a medically necessary purpose. 278 New York


278
      See NY PHL § 3333
                                                 119
           Case 7:19-cv-05588 Document 4 Filed 06/17/19 Page 125 of 173



pharmacies must also maintain detailed data for everyone who fills prescriptions at the pharmacy,

including where that person is from, their age, and their individual prescribing history. 279 They

must also record and maintain records of all prescriptions dispensed, including the type of

medication, the amount, and the prescriber. 280           Pharmacists are also limited to dispensing

prescriptions only at a rate, based on the actual number of medical and prescriptions order

compounded and dispensed per hour or per day, that does not pose a danger to the public health,

safety or welfare. 281 Pharmacies also may not dispense medications unless they determine that it

will not be subject to clinical abuse/misuse. 282

        399.     Pharmacies, including the Retailer Defendants, also must register for New York’s

Controlled Substance Monitoring Database (“CSMD”), to which they must periodically submit

specific information that includes, inter alia, the date of each prescription, the amount, the strength,

the patient name, and the prescriber. 283

        400.     The Retailer Defendants have no obligation to dispense a prescription that is

suspicious or even questionable. To the contrary, they not supposed to fill any order absent a

determination that the order is lawful and/or will not be abused. In other words, the Retailer

Defendants are not automatons in the supply chain. Every prescription they fill reflects a

conscious, affirmative act that New York regulates.

        401.     Upon information and belief, the Retailer Defendants (like the other defendants)

implemented policies designed to incentivize filling suspicious orders and to minimize the

likelihood that any pharmacy would refuse to fill certain orders or otherwise report any prescribers



279
    NY PHL § 3343, -a.
280
    Id.
281
    NY PHL § 3333(1)
282
    NY PHL §§ 3350 et seq.
283
    NY PHL § 3343-a
                                                    120
          Case 7:19-cv-05588 Document 4 Filed 06/17/19 Page 126 of 173



to law enforcement.

       402.     The Retailer Defendants adopted policies, including performance metrics and

quotes, that facilitated diversion of their drugs. For example, CVS adopted a policy called The

Metrics System, which rates its retail stores’ pharmacists and employees based solely on

productivity – namely, how many and how quickly those stores filled prescription each day based

on store volume.      These requirements placed significant and unrealistic time pressures on

pharmacists. This created a perverse incentive for their retail stores to fill orders (including

suspicious orders and pill mill prescriptions) without regard to whether the orders themselves were

legitimate. Upon information and belief, the Retailer Defendants required pharmacists to fill one

prescription every three minutes. Upon information and belief, the targets set in these types of

programs effectively required pharmacists to fill prescriptions in violation of their professional

responsibilities, including filling prescriptions at volumes that plainly exceeded any conceivable

medical need or legitimate purpose, filling prescriptions in large volumes from out-of-state or out-

of-county residents, and filling prescriptions for individuals that the Retailer Defendants knew

were drug addicts or pill seekers.

       403.     Upon information and belief, the Retailer Defendants also paid productivity-based

bonuses to their pharmacists, providing additional incentives to fill suspicious prescriptions.

       404.     Upon information and belief, the Retailer Defendants required their employee

pharmacists to fill more than 600 prescriptions per work shift in some circumstances.

       405.     By the same token, upon information and belief, the Retailer Defendants did not

routinely measure their employees’ performance relative to pharmacy accuracy, customer safety,

or processing only non-suspicious orders for a legitimate medical purpose.

       406.     In these ways, the Retailer Defendants financially incentivized their pharmacists



                                                121
            Case 7:19-cv-05588 Document 4 Filed 06/17/19 Page 127 of 173



to fill suspicious orders and/or to fill orders without adequate due diligence.

          407.   Upon information and belief, the Retailer Defendants did not adequately train their

pharmacists and pharmacy technicians on how to identify prescription drug abuse and illegitimate

orders.

          408.   In an addition to these financial incentives, the Retailer Defendants otherwise

structured their operations to minimize the likelihood that any pharmacy would refuse to fill

suspicious orders or report suspicious practices to law enforcement. Upon information and belief,

they avoided reviewing any information that might cut off high-volume dispensing practices, such

as media and journal publications regarding the risks of prescribing opioids in high volumes and

dosages, reports from government agencies regarding suspicious practices, questions posed by

their own employees regarding suspicious practices, news reports regarding the illegal drug market

and pill mills whose prescriptions they were filling, and other communications from the DEA and

others regarding suspicious practices.

          409.   Upon information and belief, the Retailer Defendants knew that their pharmacies

serving the Counties were feeding the illegal drug market. The Retailer Defendants knew about

the illegal drug market. They knew which prescribers were rampantly over-prescribing opioids,

including prescriptions that were plainly inappropriate. They knew that they were over-supplying

New York communities with highly addictive prescription opioids at levels and in dosages that

necessarily were being abused and diverted.

          410.   Upon information and belief, the Retailer Defendants used their market power to

negotiate purchase contracts with the Distributor Defendants and/or Producer Defendants for high

volumes of opioids, which in turn placed pressure on retail stores (including those serving the

Counties) to meet demand and clear out the shelves regardless of whether orders were inherently



                                                122
           Case 7:19-cv-05588 Document 4 Filed 06/17/19 Page 128 of 173



suspicious.

       411.     Upon information and belief, like the other defendants, they recognized that

dispensing opioids at these volumes and in these dosages to New York communities necessarily

was feeding and/or expanding the illegal drug market. They also knew when patients were

submitting prescriptions under obviously suspicious circumstances, such as large volumes,

frequently filling prescriptions for high volumes and/or high dosages, filling prescriptions for long-

term supply, filling prescriptions from out-of-state or out-of-county prescribers, and filling

prescription for notorious pill mill operators. They also knew when their daily prescription

volumes far exceeded any conceivable medical need.

       412.     The DEA has investigated the Retailer Defendants for their misconduct. In 2013,

CVS paid $11 million in fines for allegations by the DEA that they violated the CSA. According

to the DEA press release:

       The United States has alleged that from October 6, 2005 to October 5, 2011, CVS pharmacy
       retail stores violated the CSA and the record-keeping regulations by:


       “Creating, entering and maintaining invalid “dummy” DEA registration numbers or
       numbers other than the valid DEA registration number of the prescribing practitioner
       on dispensing records, which were at times provided to state prescription drug
       monitoring programs; b) Filling prescriptions for certain prescribers whose DEA
       registration numbers were not current or valid; and c) Entering and maintaining CVS
       dispensing records, including prescription vial labels, in which the DEA registration
       numbers of non-prescribing practitioners were substituted for the DEA registration
       numbers of the prescribing practitioners.”


       413.     Similarly, Rite Aid, as part of a multi-jurisdictional investigation by the DOJ was

fined $5 million in penalties for violating the Controlled Substances Act (“CSA”).               The

investigation showed that from 2004 forward, Rite Aid pharmacies across the country knowingly

filled prescriptions for controlled substances that were not issued for a medically legitimate


                                                 123
           Case 7:19-cv-05588 Document 4 Filed 06/17/19 Page 129 of 173



purpose, failed to notify the DEA in a timely manner about thefts and losses of controlled

substances, and/or failed to maintain or to furnish to the DEA upon request records that the CSA

required to be kept in the ordinary course of business. Rite Aid also agreed to enter into a

compliance plan with the DEA to ensure that it implemented an effective monitoring programs to

prevent diversion. The investigation showed that Rite Aid’s conduct had led to the diversion of

opioids in communities across the country.

       414.    The Retailer Defendants have abandoned their duties imposed under federal and

state law, taken advantage of a lack of DEA law enforcement, and allowed diversion in New York

and Rockland County for their economic benefit.

VII.   New York and Rockland County are flooded with prescription opioids, resulting in a
       surge in opioid overdose deaths and significant collateral damage

       415.    Nearly 28,000,000 opioid drug prescriptions were dispensed in New York in 2016

alone. 284 That is 468 prescriptions per 1,000 people. 285

       416.    New York also saw a record high 3,224 opioid-related overdose deaths in 2017,286

which equates to nearly nine overdose deaths every single day.

       417.    Between 2007 and 2016, opioid overdose deaths increased in New York by

192.4%. 287



284
    James T. Mulder, Popping: Painkillers in NY: See Counties Prescribing the Most Opioid
Drugs, New York Upstate, available at:
https://www.newyorkupstate.com/news/2018/03/new_york_state_of_painkillers_see_counties_pr
escribing_the_most_opioid_drugs.html.
285
    Id.
286
    New York Opioid Summary. Available at: https://www.drugabuse.gov/opioid-summaries-by-
state/new-york-opioid-summary
287
    N.Y. State Office of Alcoholism and Substance Abuse Services (OASAS), New York State
Epidemiological Profile: Substance Abuse and Other Mental, Emotional, and Behavioral (MEB)
Disorders (Nov. 2018) available at:
https://www.oasas.ny.gov/prevention/documents/NYS_Epidemiological_Profile_12_18.pdf.


                                                 124
                Case 7:19-cv-05588 Document 4 Filed 06/17/19 Page 130 of 173



           418.        From 1999 through 2015, opioid related overdose deaths became exponentially

more common that motor vehicle deaths: 288

      September 20, 2017                                                                                                                     5


                 Opioid-related Overdose Deaths vs.
                Motor Vehicle Deaths, NYS, 1999-2015
         2500


         2000


         1500


         1000


          500


            0
                1999    2000   2001    2002   2003   2004   2005   2006   2007    2008    2009   2010    2011     2012   2013      2014   2015

                               -      Opioid-related Ove rdose Deaths     -      Motor veh icle-related Injury   DeathN
                                                                                                                      ~EWYORK
                                                                                                                          STAnOf
                                                                                                                                       IDepartment
                                                                                                                          0   ""'""=   of Health




           419.        Opioid overdose deaths represent the “tip of the iceberg” of the human and societal

costs of the opioid epidemic: 289




288
    Addressing the Opioid Epidemic, NEW YORK STATE DEPARTMENT OF HEALTH, available at:
http://www.nysac.org/files/NYSAC%20Presentation%20Opioids%20(002).pdf.
289
    Benjamin Schachtman, ‘Closer to Home’ – The Cost of the Opioid Epidemic May be the Tip
of the Iceberg, portcitydaily.com, Apr. 3, 2017 (attributing graphic chart to the N.C. Public Health
Department). Available at: http://portcitydaily.com/2017/04/03/closer-to-home-the-cost-of-the-
opioid-epidemic-may-be-the-tip-of-the-iceberg/.
                                                                        125
            Case 7:19-cv-05588 Document 4 Filed 06/17/19 Page 131 of 173




                    For every 1 opioid overdose death in 2010 there were ...




                                                      15 abuse treatment admissions




                             $4I 350,000          in healthcare-related costs




        420.     In Rockland County, which has a population of only 328,868, there were

approximately 114,874 opioid prescriptions written in 2016 alone. 290

        421.     From 2012 to 2017, Rockland County lost 146 lives to the opioid epidemic. 291 In

2016 alone, there were 36 nonfatal opioid overdose outpatient visits in Rockland County

hospitals. 292

        422.     On information and belief, tens of thousands of Rockland County residents have

been or are currently addicted to opioids that were produced, shipped and sold by Defendants.

        423.     On information and belief, thousands of crimes committed in Rockland County

involved the use, sale, or theft of opioids.

        424.     The opioid epidemic is so prevalent in Rockland County that Senate Minority



290
    James T. Mulder, Popping: Painkillers in NY: See Counties Prescribing the Most Opioid
Drugs, New York Upstate, available at:
https://www.newyorkupstate.com/news/2018/03/new_york_state_of_painkillers_see_counties_pr
escribing_the_most_opioid_drugs.html.
291
    David Robinson, How Rockland County Plans to Sever Links Between Opioid Prescriptions
and the Morgue, LOHUD (Jun. 6, 2018 at 12:05 PM).
292
    New York State – County Opioid Quarterly Report (January 2018). Available at:
https://www.lihealthcollab.org/filesimages/OpiodQReport_jan18.pdf.


                                                 126
            Case 7:19-cv-05588 Document 4 Filed 06/17/19 Page 132 of 173



Leader Chuck Schumer released a press release on February 19, 2019 which highlights that the

“Opioid Epidemic continues to plague Rockland Count[y], with opioid related deaths

jumping…61% between ’13 and ’16.” 293 Senator Schumer states that “in 2017, there were 33

overdose deaths in Rockland County 71 outpatient emergency department visits, and 650 people

admitted into chemical dependence treatment programs.” 294 Senator Schumer further states that

Rockland County “hold[s] High Intensity Drug Trafficking Area (HIDTA) designation[] and

routinely ha[s] some of the highest rates of opioid-related deaths in New York State.” 295

       A.      New York’s epidemic of Neonatal Abstinence Syndrome (“NAS”) – a
               condition suffered by babies of mothers addicted to opioids

       425.    NAS is a clinical diagnosis, and “a consequence of the abrupt discontinuation of

chronic fetal exposure to substances that were used or abused by the mother during pregnancy.”296

       426.    As illustrated by the following map, researchers analyzing hospital discharge data

have determined that New York, along with its New England border states, have among the highest

rates of NAS births in the nation. 297




293
    Available at: https://www.schumer.senate.gov/newsroom/press-releases/as-the-opioid-
epidemic-continues-to-plague-westchester-and-rockland-counties-with-opioid-related-deaths-
jumping-75_61-respectively-between-13-and-16-schumer-pushes-for-cutting-edge-technology-
to-aid-westchester--rockland-police-departments-in-quickly--effectively-identifying-lethal-
drugs-like-fentanyl-senator-says-congress-should-immediately-pass-new-bipartisan-grant-
program-to-help-local-pds-pay-for-high-tech-tool--
294
    Id.
295
    Id.
296
    Prabhakar Kocherlakota, Neonatal Abstinence Syndrome, 134(2) Pediatrics 547, 547-48 (2014),
available at http://pediatrics.aappublications.org/content/pediatrics/134/2/e547.full.pdf.
297
    Stephen W. Patrick et al., Increasing Incidence of Neonatal Abstinence Syndrome: United
States 2009-2012, 35(8) J. Peronatol. 650, 650-55.


                                               127
             Case 7:19-cv-05588 Document 4 Filed 06/17/19 Page 133 of 173




                                     NAS Incidence                   by Geographic Region, 2012




                                                                                              NAS per 1 ,000
                                                                                              Hospital Births
                                                                                                   15-20
                                                                                                   10-15
                                                                                                    5-10
                                                                                                     0- 5




              Patrick SW, Dav,s MM, Lehmann CU, et al J Permatol 2015 Aug,35(8) 650-5
         8




       427.      NAS births in New York increased by 350% from 2005 to 2014. 298 Likewise,

Rockland County saw an increase in NAS births.

       428.      Because of the Defendants’ conduct, County of Rockland has been forced to expend

significant resources to respond to the opioid crisis. The damages that has been done, will likely

take decades to resolve.

                           TOLLING AND FRAUDULENT CONCEALMENT

       429.      Plaintiff County of Rockland continues to suffer harm from the unlawful actions by

the Defendants.

       430.      The continued tortious and unlawful conduct by the Defendants causes a repeated

or continuous injury. The damages have not occurred all at once but have continued to occur and

have increased as time progresses. The harm is not completed nor have all the damages been



298
   P Kocherlakota, MD, Neonatal Abstinence Syndrome, NEW YORK STATE PERINATAL
ASSOCIATION, available at:
http://www.nysperinatal.org/resources/Pictures/Thursday%20Plenary%20-
%20Neonatal%20Abstinence%20Syndrome%20-%20P.%20Kocherlakota,%20MD.pdf
                                                                         128
          Case 7:19-cv-05588 Document 4 Filed 06/17/19 Page 134 of 173



incurred until the wrongdoing ceases. The wrongdoing and unlawful activity by Defendants has

not ceased. The public nuisance remains unabated.

       431.    Defendants are equitably estopped from relying upon a statute of limitations

defense because they undertook efforts to purposefully conceal their unlawful conduct and

fraudulently assured the public, including New York and Rockland County, that they were

undertaking efforts to comply with their obligations under the state and federal controlled

substances laws, all with the goal of protecting their registered manufacturer or distributor status

in the State and to continue generating profits. The Defendants affirmatively assured the public,

including New York and Rockland County, that they were working to curb the opioid epidemic.

       432.    The Distributor Defendants not only acknowledged that they understood their

obligations under the law, but they further publicly affirmed that their conduct was in compliance

with those obligations.

       433.    The Distributor Defendants have also concealed and prevented discovery of

information that will confirm the extent of their wrongful and illegal activities.

       434.    The Manufacturer Defendants distorted the meaning or import of studies they cited

and offered them as evidence for propositions the studies did not support. The Manufacturer

Defendants invented the term “pseudoaddiction” and promoted it to an unsuspecting medical

community. Manufacturer Defendants provided the medical community with false and misleading

information about ineffectual medical strategies to avoid or control opioid addiction.

Manufacturer Defendants recommended to the medical community that dosages be increased,

without disclosing the risks. Manufacturer Defendants spent millions of dollars over a period of

years on a misinformation campaign aimed at highlighting opioids’ alleged benefits, disguising

the risks, and promoting sales. The medical community, consumers, New York, and County of



                                                129
            Case 7:19-cv-05588 Document 4 Filed 06/17/19 Page 135 of 173



Rockland were duped by the Manufacturer Defendants’ campaign to misrepresent and conceal the

truth about the opioid drugs that they were aggressively pushing in the State and in Rockland

County.

          435.   Plaintiff County of Rockland reasonably relied on Defendants’ affirmative

statements regarding their purported compliance with their obligations under the law and consent

orders.

          436.   Plaintiff County of Rockland’s claims are equitably tolled because Defendants

knowingly and fraudulently concealed the facts and their wrongful acts, and the material

information pertinent to their discovery, which Defendants concealed them from the Plaintiff.

Plaintiff County of Rockland did not know or could not have known through the exercise of

reasonable diligence, of its claims, as a result of Defendants’ conduct.

          437.   The purposes of the statutes of limitations period are satisfied because Defendants

cannot claim prejudice due to a late filing where Plaintiff County of Rockland filed suit promptly

upon discovering the facts essential to its claims, described herein, which Defendants knowingly

concealed.

          438.   In light of their statements to the media, in legal filings, and settlements, Defendants

had actual and constructive knowledge that their conduct was deceptive, in that they consciously

concealed the schemes set forth herein.

          439.    Defendants continually and secretly engaged in their scheme to avoid compliance

with their legal obligations. Only Defendants and their agents knew or could have known about

Defendants’ unlawful actions because Defendants made deliberate efforts to conceal their conduct.

As a result of the above, Plaintiff County of Rockland was unable to obtain vital information

bearing on its claims absent any fault or lack of diligence on their part.



                                                   130
           Case 7:19-cv-05588 Document 4 Filed 06/17/19 Page 136 of 173



                                      CAUSES OF ACTION

                                          COUNT I:
                                      PUBLIC NUISANCE
                                    (New York Common Law)

       440.    Plaintiff incorporates all preceding and subsequent paragraphs by reference.

       441.    Residents of the State of New York enjoy common rights, including, without

limitation: (i) an honest and effective marketplace for healthcare treatment; (ii) the maintenance

of a well-regulated system for the manufacture, distribution, and sale of controlled substances for

medically-necessary purposes; (iii) public safety and public order, unburdened by the introduction

of foreseeable dangers such as those caused by the over-prescription and over supply of controlled

substances.

       442.    The public nuisance complained of herein includes the over-saturation, unlawful

availability, and abuse of opioids in Rockland County for non-medical purposes, as well as the

adverse social and environmental outcomes associated with widespread illegal opioid use.

       443.    Defendants manufactured, sold, promoted, and/or distributed prescription opioids

in a manner that created, or participated in creating, a public nuisance that is harmful and injurious

to Plaintiff County of Rockland and its residents.

       444.    The Manufacturer Defendants knew or should have known that their promotion of

opioid use would create a public nuisance:

               •       The Manufacturer Defendants have engaged in massive production,

                       promotion, and distribution of opioids for use by the residents of Rockland

                       County;

               •       The Manufacturer Defendants’ actions created and expanded the market for

                       opioids, promoting its wide use for pain management;


                                                 131
          Case 7:19-cv-05588 Document 4 Filed 06/17/19 Page 137 of 173



               •       The Manufacturer Defendants misrepresented the benefits of opioids for

                       chronic pain and fraudulently concealed, misrepresented, and omitted the

                       serious adverse effects of opioids, including the addictive nature of the drug;

                       and

               •       The Manufacturer Defendants knew or should have known that their

                       promotion would lead to addiction and other adverse consequences and that

                       the larger community would suffer as a result.

       445.    The Manufacturer Defendants’ actions were a substantial factor in opioids

becoming widely available and widely used. The Manufacturer Defendants’ actions were a

substantial factor in doctors and patients not accurately assessing and weighing the risks and

benefits of opioids for chronic pain.

       446.    The Distributor Defendants each breached their duty to report and stop suspicious

orders of prescription opioids.

       447.    The Retailer Defendants each breach their duty to report and stop suspicious orders

of prescription opioids.

       448.    Without the Defendants’ actions, opioid use would not have become so widespread,

and the enormous public health hazard of opioid overuse, abuse, and addiction that now exists

would have been averted.

       449.    Defendants’ nuisance-causing activities include illegally selling, or facilitating the

illegal sale of, prescription opioids from premises in and around Rockland County to unintended

users in Rockland County – including people at risk of overdose and criminals.

       450.    Defendants’ nuisance-causing activities also include failing to implement effective

controls and procedures in their supply chains to guard against theft, diversion and misuse of


                                                132
           Case 7:19-cv-05588 Document 4 Filed 06/17/19 Page 138 of 173



prescription opioids, and their failure to adequately design and operate a system to detect, halt, and

report suspicious orders of prescription opioids.

       451.    Defendants knowingly, intentionally, recklessly, and/or negligently disseminated

massive quantities of prescription opioids to suspect physicians and pharmacies and into the black

market, including pill mills and other dealers.

       452.    Defendants also enabled and/or failed to prevent the illegal diversion of prescription

opioids into the black market, with actual knowledge, intent, and/or reckless or negligent disregard

that such opioids would be illegally trafficked and abused.

       453.    The public nuisance created by Defendants endangers the health and safety of

Rockland County and its residents.

       454.    The public nuisance created by Defendants has caused, and continues to cause,

significant harm to County of Rockland including, but not limited to:

               •       The staggering rates of opioid use among adults in Rockland County has

                       led to unnecessary opioid abuse, addiction, injuries, overdose, and deaths.

                       It has also resulted in increased crime and property damage in Rockland

                       County;

               •       Infants have been born addicted to opioids due to prenatal exposure, causing

                       severe withdrawal symptoms and lasting developmental impacts;

               •       The Manufacturer Defendants’ success in extending the market for opioids

                       to new patients and chronic conditions has also created an abundance of

                       drugs available for criminal use and fueled a new wave of addiction, abuse,

                       and injury. The Manufacturer Defendants’ scheme created a new secondary

                       market for opioids – providing both the supply of narcotics to sell and the


                                                  133
           Case 7:19-cv-05588 Document 4 Filed 06/17/19 Page 139 of 173



                        demand of addicts to buy them;

                •       The diversion of opioids into the secondary, criminal market by Defendants

                        and the increase in the number of individuals who abuse or are addicted to

                        opioids has placed unnecessary and excessive demands on the medical,

                        public health, law enforcement, and financial resources of County of

                        Rockland; and

                •       Adults and children in Rockland County who have never taken opioids have

                        also suffered the costs of the Defendants’ public nuisance. Many have

                        endured both the emotional and financial costs of caring for loved ones

                        addicted to or injured by opioids, and the loss of companionship, wages, or

                        other support from family members who have used, abused, become

                        addicted to, overdosed on, or been killed by opioids.

        455.    Public resources are being unreasonably consumed in efforts to address the opioid

epidemic, thereby eliminating available resources which could be used to benefit the public at

large in Rockland County.

        456.    Defendants’ nuisance-causing activities are not outweighed by the utility of

Defendants’ behavior. In fact, their behavior is illegal and has no social utility whatsoever. There

is no legitimate societal interest in Defendants failing to identify, halt, and report suspicious opioid

transactions. There is no legitimate societal interest in the Manufacturer Defendants’ dissemination

of false “scientific” facts and advice.

        457.    At all times relevant, Defendants possessed the right and ability to control the

nuisance-causing outflow of prescription opioids to pharmacy locations and other points of sale

into the surrounding Rockland County. Defendants had the power to shut off the supply of illicit


                                                  134
             Case 7:19-cv-05588 Document 4 Filed 06/17/19 Page 140 of 173



opioids into Rockland County. The Manufacturer Defendants had the power to stop providing false

information to the market about the dangers of opioids and the highly addictive nature of their

opioid products. As a direct and proximate result of the public nuisance, Rockland County has

sustained harm by spending a substantial amount of money trying to fix the societal harms caused

by the Defendants’ nuisance-causing activity, including, but not limited to, costs of hospital

services, healthcare, child services, and law enforcement.

       458.     Defendants should be required to pay the expenses Plaintiff County of Rockland

has incurred or will incur in the future to fully abate the nuisance.

                               COUNT II:
      RACKETEER INFLUENCED AND CORRUPT ORGANIZATIONS (“RICO”)
                        (18 U.S.C. § 1961, et seq.)

       459.     Plaintiff incorporates all preceding and subsequent paragraphs by reference.

       460.     The Defendants conducted and continue to conduct their business through

legitimate and illegitimate means in the form of an association-in-fact enterprise or a legal entity

enterprise. At all relevant times, the Defendants were “persons” under 18 U.S.C. § 1961(3)

because they are entities capable of holding, and do hold, “a legal or beneficial interest in

property.”

       461.     Section 1962(c) of RICO makes it unlawful “for any person employed by or

associated with any enterprise engaged in, or the activities of which affect, interstate or foreign

commerce, to conduct or participate, directly or indirectly, in the conduct of such enterprise’s

affairs through a pattern of racketeering activity or collection of unlawful debt.” 18 U.S.C. §

1962(c); United State v. Turkette, 452 U.S. 576, 580 (1981).

       462.     The term “enterprise” includes “any individual, partnership, corporation,

association, or other legal entity, and any union or group of individuals associated in fact although


                                                 135
            Case 7:19-cv-05588 Document 4 Filed 06/17/19 Page 141 of 173



not a legal entity.” 18 U.S.C. § 1961(4); Turkette, 452 U.S. at 580; Boyle v. United States, 556

U.S. 938, 944 (2009); United Food & Commercial Workers Unions & Employers Midwest Health

Benefits Fund v. Walgreen Co., 719 F.3d 849, 853 (7th Cir. 2013). The definition of “enterprise”

in Section 1961(4) includes both legitimate and illegitimate enterprises. Specifically, the section

“describes two separate categories of associations that come within the purview of an ‘enterprise’

– the first encompassing organizations such as corporations, partnerships, and other ‘legal entities,’

and the second covering ‘any union or group of individuals associated in fact although not a legal

entity.’” Turkette, 452 U.S. at 577. The second category is not a more generalized description of

the first. Id.

        463.     For over a decade, the Defendants aggressively sought to bolster their revenue,

increase profit, and grow their share of the prescription painkiller market by unlawfully and

surreptitiously increasing the volume of opioids they sold. However, the Defendants are not

permitted to engage in a limitless expansion of their market through the unlawful sales of regulated

painkillers. As “registrants,” the Defendants operated and continue to operate within the “closed-

system” created under the Controlled Substances Act, 21 U.S.C. § 821, et seq. (the “CSA”). The

CSA restricts the Defendants’ ability to manufacture or distribute Schedule II substances like

opioids by requiring them to: (1) register to manufacture or distribute opioids; (2) maintain

effective controls against diversion of the controlled substances that they manufacturer or

distribute; (3) design and operate a system to identify suspicious orders of controlled substances,

halt such unlawful sales, and report them to the DEA; and (4) make sales within a limited quota

set by the DEA for the overall production of Schedule II substances like opioids.

        464.     The closed-system created by the CSA, including the establishment of quotas, was

specifically intended to reduce or eliminate the diversion of Schedule II substances like opioids



                                                 136
          Case 7:19-cv-05588 Document 4 Filed 06/17/19 Page 142 of 173



from “legitimate channels of trade” to the illicit market “by controlling the quantities of the basic

ingredients needed for the manufacture of [controlled substances].” 299

       465.    Defendants’ illegal scheme was implemented by an association-in-fact enterprise

between the Manufacturer Defendants and the Distributor Defendants, and executed by each of

them. In particular, each of the Defendants was associated with, and conducted or participated in,

the affairs of the RICO enterprise, whose purpose was to engage in the unlawful sales of opioids,

deceive the public and federal and state regulators into believing that the Defendants were

faithfully fulfilling their statutory obligations. The Defendants’ scheme allowed them to make

billions in unlawful sales of opioids and, in turn, increase and maintain high production quotas

with the purpose of ensuring unlawfully increasing revenues, profits, and market share. As a direct

result of the Defendants’ fraudulent scheme, course of conduct, and pattern of racketeering

activity, they were able to extract billions of dollars of revenue, while County of Rockland suffered

injury caused by the reasonably foreseeable consequences of the opioid epidemic. As explained in

detail below, the Defendants’ misconduct violated Section 1962(c) and Plaintiff is entitled to treble

damages for their injuries under 18 U.S.C. § 1964(c).

       466.    Alternatively, the Defendants were members of a legal entity enterprise within the

meaning of 18 U.S.C. § 1961(4), through which the Defendants conducted their pattern of

racketeering activity in this jurisdiction and throughout the United States. Specifically, the

Healthcare Distribution Alliance (the “HDA”) 300 is a distinct legal entity that satisfies the




299
    1970 U.S.C.C.A.N. 4566 at 5490; see also Testimony of Joseph T. Rannazzisi,
Deputy Assistant Administrator, Office of Diversion Control, Drugcaucus.senate.gov, U.S. Dept.
of Justice, Drug Enforcement Administration, Before the Caucus on International Narcotics
Control, United States Senate, 5 May 2015. (Hereinafter “Rannazzisi May 5, 2015 Testimony”).
300
    Health Distribution Alliance, History, Health Distribution Alliance,
https://www.healthcaredistribution.org/about/hda-history.
                                                137
              Case 7:19-cv-05588 Document 4 Filed 06/17/19 Page 143 of 173



definition of a RICO enterprise. The HDA is a non-profit corporation formed under the laws of

the District of Columbia and doing business in Virginia. As a non-profit corporation, HDA

qualifies as an “enterprise” within the definition set out in 18 U.S.C. § 1961(4) because it is a

corporation and a legal entity. The Defendants are members, participants, and/or sponsors of the

HDA and utilized the HDA to conduct the Opioid Diversion Enterprise and to engage in the pattern

of racketeering activity that gives rise to the Count.

       467.      Each of the Defendants is a legal entity separate and distinct from the HDA.

Further, the HDA serves the interests of distributors and manufacturers beyond the Defendants.

Therefore, the HDA exists separately from the Opioid Diversion Enterprise, and each of the

Defendants exists separately from the HDA. Therefore, the HDA itself serves as a RICO

enterprise.

       468.      The legal and association-in-fact enterprises were each used by the Defendants to

conduct the Opioid Diversion Enterprise by engaging in a pattern of racketeering activity.

Therefore, the legal and association-in-fact enterprises are plead in the alternative and are

collectively referred to as the “Opioid Diversion Enterprise.”

       469.      The Opioid Diversion Enterprise: In 2006 and 2007, the DEA issued multiple

letters to the Distributor Defendants reminding them of their obligation to maintain effective

controls against diversion of particular controlled substances, to design and operate a system to

disclose suspicious orders, and to inform the DEA of any suspicious orders. 301 The DEA also

published suggested questions that a distributor should ask prior to shipping controlled substances

in order to know their customers. 302


301
    Joseph T. Rannazzisi, In Reference to Registration # RC0183080 (Sept. 27, 2006);
Joseph T. Rannazzisi, In Reference to Registration # RC0183080 (Dec. 27, 2007).
302
    See “Suggested Questions a Distributor should ask prior to Shipping Controlled


                                                 138
          Case 7:19-cv-05588 Document 4 Filed 06/17/19 Page 144 of 173



       470.    Central to the closed-system created by the CSA was the directive that the DEA

determine quotas of each basic class of Schedule I and II controlled substances each year. The

quota system was intended to reduce or eliminate diversion from “legitimate channels of trade” by

controlling the “quantities of the basic ingredients needed for the manufacture of [controlled

substances], and the requirement of order forms for all transfers of these drugs.” 303

       471.    When evaluating production quotas, the DEA was instructed to consider the

following information:

                   •   Information provided by the Department of Health and Human Services;

                   •   Total net disposal of the basic class by all manufacturers;

                   •   Trends in the national rate of disposal of the basic class;

                   •   An applicant’s production cycle and current inventory position;

                   •   Total actual or estimated inventories of the class and of all substances

                       manufactured from the class and trends in inventory accumulation; and

                   •   Other factors such as: changes in the currently accepted medical use of

                       substances manufactured for a basic class; the economic and physical

                       availability of raw materials; yield and sustainability issues; potential

                       disruptions to production; and unforeseen emergencies. 304

       472.    It is unlawful for a registrant to manufacture a controlled substance in Schedule II,

like prescription opioids, that is (1) not expressly authorized by its registration and by a quota

assigned to it by DEA, or (2) in excess of a quota assigned to it by the DEA. 305




Substances, Deadiversion.usdoj.gov/, U.S. Dept. of Justice, Drug Enforcement Administration.
303
    1970 U.S.C.C.A.N. 4566 at 5490; see also Rannazzisi May 5, 2015 Testimony.
304
    Rannazzisi May 5, 2015 Testimony at 3.
305
    Id. at 4 (citing 21 U.S.C. § 842(b)).
                                                139
          Case 7:19-cv-05588 Document 4 Filed 06/17/19 Page 145 of 173



       473.    At all relevant times, the Defendants operated as an association-in-fact enterprise

formed for the purpose of unlawfully increasing sales, revenues, and profits by disregarding their

statutory duty to identify, investigate, halt, and report suspicious orders of opioids and diversion

of their drugs into the illicit market, in order to unlawfully increase the quotas set by the DEA and

allow them to collectively benefit from the unlawful formation of a greater pool of prescription

opioids from which to profit. The Defendants conducted their pattern of racketeering activity in

this jurisdiction and throughout the United States through this enterprise.

       474.    At all relevant times, the Opioid Diversion Enterprise: (a) had an existence separate

and distinct from each Defendant; (b) was separate and distinct from the pattern of racketeering in

which the Defendants engaged; (c) was an ongoing and continuing organization consisting of legal

entities, including each of the Defendants; (d) characterized by interpersonal relationships among

the Defendants; (e) had sufficient longevity for the enterprise to pursue its purpose; and (f)

functioned as a continuing unit. Turkette, 452 U.S. at 580; Boyle, 556 U.S. at 944. Each member

of the Opioid Diversion Enterprise participated in the conduct of the enterprise, including patterns

of racketeering activity, and shared in the astounding growth of profits supplied by fraudulently

inflating opioid sales generated as a result of the Opioid Diversion Enterprise’s disregard for their

duty to prevent diversion of their drugs into the illicit market and then requesting the DEA increase

production quotas, all so that the Defendants would have a larger pool of prescription opioids from

which to profit.

       475.    The Opioid Diversion Enterprise also engaged in efforts to lobby against the DEA’s

authority to hold the Defendants liable for disregarding their duty to prevent diversion. Members

of the Pain Care Forum (“PCF”), described in greater detail below, and the HDA lobbied for the

passage of legislation to weaken the DEA’s enforcement authority. The Ensuring Patient Access



                                                140
          Case 7:19-cv-05588 Document 4 Filed 06/17/19 Page 146 of 173



and Effective Drug Enforcement Act significantly reduced the DEA’s ability to issue orders to

show cause and to suspend and/or revoke registrations. 306 The HDA and other members of the

PCF contributed substantial amounts of money to political campaigns for federal candidates, state

candidates, political action committees, and political parties. The PCF and its members spent

significant funds on lobbying efforts while the HDA devoted over a million dollars a year to its

lobbying efforts between 2011 and 2016.

       476.    The Opioid Diversion Enterprise functioned by selling prescription opioids. While

there are some legitimate uses and/or needs for prescription opioids, the Defendants, through their

illegal enterprise, engaged in a pattern of racketeering activity, that involves a fraudulent scheme

to increase revenue by violating State and Federal laws requiring the maintenance of effective

controls against diversion of prescription opioids, and the identification, investigation, and

reporting of suspicious orders of prescription opioids destined for the illicit drug market. The goal

of Defendants’ scheme was to increase profits from opioid sales. But, Defendants’ profits were

limited by the production quotas set by the DEA, so the Defendants refused to identify, investigate,

and/or report suspicious orders of their prescription opioids being diverted into the illicit drug

market. The end result of this strategy was to increase and maintain artificially high production

quotas of opioids so that there was a larger pool of opioids for Defendants to manufacture and

distribute for public consumption.

       477.    The Opioid Diversion Enterprise engaged in, and its activities affected, interstate




306
   See “HDMA is now the Healthcare Distribution Alliance,” Pharmaceuticalcommerce.com, 13
June 2016, updated 6 July 2016.; Bernstein, Lenny et al, “Investigation: The DEA Slowed
Enforcement While the Opioid Epidemic Grew Out of Control,” The Washington Post, 22 Oct.
2016.; Higham, Scott et al., “U.S. Senator Calls for Investigation of DEA Enforcement Slowdown
amid Opioid Crisis,” The Washington Post, 6 Mar. 2017.; Eyre, Eric, “DEA Agent: ‘We Had no
Leadership’ in West Virginia Amid Flood of Pain Pills,” 100daysinappalachia.com/.
                                                141
          Case 7:19-cv-05588 Document 4 Filed 06/17/19 Page 147 of 173



and foreign commerce because the enterprise involved commercial activities across states lines,

such as manufacture, sale, distribution, and shipment of prescription opioids throughout Rockland

County and this jurisdiction, and the corresponding payment and/or receipt of money from the sale

of the same.

       478.    Within the Opioid Diversion Enterprise, there were interpersonal relationships and

common communication by which the Defendants shared information on a regular basis. These

interpersonal relationships also formed the organization of the Opioid Diversion Enterprise. The

Opioid Diversion Enterprise used their interpersonal relationships and communication network for

the purpose of conducting the enterprise through a pattern of racketeering activity.

       479.    Each of the Defendants had a systematic link to each other through joint

participation in lobbying groups, trade industry organizations, contractual relationships, and

continuing coordination of activities. The Defendants participated in the operation and

management of the Opioid Diversion Enterprise by directing its affairs, as described herein. While

the Defendants participated in, and are members of, the enterprise, they each have a separate

existence from the enterprise, including distinct legal statuses, different offices and roles, bank

accounts, officers, directors, employees, individual personhood, reporting requirements, and

financial statements.

       480.    The Defendants exerted substantial control over the Opioid Diversion Enterprise

by their membership in the PCF, the HDA, and through their contractual relationships.

       481.    The PCF has been described as a coalition of drug makers, trade groups, and dozens

of non-profit organizations supported by industry funding. The PCF recently became a national

news story when it was discovered that lobbyists for members of the PCF quietly shaped federal

and state policies regarding the use of prescription opioids for more than a decade.



                                               142
          Case 7:19-cv-05588 Document 4 Filed 06/17/19 Page 148 of 173



       482.    The Center for Public Integrity and the Associated Press obtained “internal

documents shed[ding] new light on how drug makers and their allies shaped the national response

to the ongoing wave of prescription opioid abuse.” 307 Specifically, PCF participants spent over

$740 million lobbying in the nation’s capital and in all 50 state houses on an array of issues,

including opioid-related measures.” 308

       483.    Not surprisingly, each of the Defendants who stood to profit from lobbying in favor

of prescription opioid use is a member of and/or participant in the PCF. 309 In 2012, membership

and participating organizations included the HDA (of which all Defendants are members), Purdue,

Janssen, and Cephalon. 310 Each of the Manufacturer Defendants worked together through the PCF

to advance the interests of the enterprise. But, the Manufacturer Defendants were not alone. The

Distributor Defendants actively participated, and continue to participate in the PCF, at a minimum,

through their trade organization, the HDA. 311

       484.    The 2012 PCF Meeting Schedule demonstrates that each of the Defendants

participated in meetings on a monthly basis, either directly or through their trade organization, in

a coalition of drug makers and their allies whose sole purpose was to shape the national response

to the ongoing prescription opioid epidemic, including the concerted lobbying efforts that the PCF

undertook on behalf of its members.

       485.    Second, the HDA led to the formation of interpersonal relationships and an



307
    Perrone, Matthew, “Pro-Painkiller Echo Chamber Shaped Policy Amid Drug
Epidemic,” The Center for Public Integrity, 19 Sept. 2016, updated 15 Dec. 2016.
308
    Id.
309
    PAIN CARE FORUM 2012 Meetings Schedule,
https://assets.documentcloud.org/documents/3108982/PAIN-CARE-FORUM-Meetings-
Scheduleamp.pdf, last updated Dec. 2011.
310
    Id.
311
    Id.


                                                 143
          Case 7:19-cv-05588 Document 4 Filed 06/17/19 Page 149 of 173



organization between the Defendants. Although the entire HDA membership directory is private,

the HDA website confirms that each of the Distributor Defendants and the Manufacturer

Defendants are members. 312 And, the HDA and each of the Distributor Defendants sought the

active membership and participation of the Manufacturer Defendants by advocating that one of the

benefits of membership included the ability to develop direct relationships between Manufacturers

and Distributors at high executive levels.

       486.    In fact, the HDA touted the benefits of membership to the Manufacturer

Defendants, advocating that membership included the ability to, among other things, “network one

on one with manufacturer executives at HDA’s members-only Business and Leadership

Conference,” “networking with HDA wholesale distributor members,” “opportunities to host and

sponsor HDA Board of Directors events,” “participate on HDA committees, task forces and

working groups with peers and trading partners,” and “make connections.” 313 The HDA and the

Distributor Defendants used membership in the HDA as an opportunity to create interpersonal and

ongoing organizational relationships between the Manufacturer and Distributor Defendants.

       487.    The application for manufacturer membership in the HDA further indicates the

level of connection that existed between the Defendants. 314 The manufacturer membership

application must be signed by a “senior company executive,” and it requests that the manufacturer

applicant identify a key contact and any additional contacts from within its company. The HDA

application also requests that the manufacturer identify its current distribution information and its




312
    “Manufacturer Membership,” Healthcaredistribution.org, Healthcare Distribution
Alliance.
313
    “Manufacturer Membership Benefits,” Healthcaredistribution.org, Healthcare
Distribution Alliance.
314
    “Manufacturer Membership Application Instructions,” Healthcaredistribution.org,
Healthcare Distribution Alliance. Web
                                                144
           Case 7:19-cv-05588 Document 4 Filed 06/17/19 Page 150 of 173



most recent year-end net sales through any HDA distributors, including but not limited to:

Defendants AmerisourceBergen, Cardinal Health, and McKesson.

        488.    After becoming members, the Distributors and Manufacturers were eligible to

participate on councils, committees, task forces and working groups, which promoted the Opioid

Diversion Enterprise efforts, including lobbying and even development of chargebacks. 315

        489.    The councils, committees, task forces and working groups provided the

Manufacturer and Distributor Defendants with the opportunity to work closely together in shaping

their common goals and forming the enterprise’s organization.

        490.    The HDA also offers a multitude of conferences, including annual business and

leadership conferences. The HDA and the Distributor Defendants advertise these conferences to

the Manufacturer Defendants as an opportunity to “bring together high-level executives, thought

leaders and influential managers . . . to hold strategic business discussions on the most pressing

industry issues.” 316 The conferences also gave the Manufacturer and Distributor Defendants

“unmatched opportunities to network with [their] peers and trading partners at all levels of the

healthcare distribution industry.” 317 The HDA and its conferences were significant opportunities

for the Manufacturer and Distributor Defendants to interact at a high-level of leadership. And, it

is clear that the Manufacturer Defendants embraced this opportunity by attending and sponsoring

these events. 318

        491.    Third, the Defendants maintained their interpersonal relationships by working



315
    “Councils and Committees,” Healthcaredistribution.org, Healthcare Distribution
Alliance.
316
       “Business and Leadership Conference – Information for Manufacturers,”
Healthcaredistribution.org, Healthcare Distribution Alliance.
317
    Id.
318
    See “2015 Distribution Management Conference and Expo,” Healthcare Distribution
Alliance, Healthcaredistribution.org, Healthcare Distribution Alliance.
                                               145
           Case 7:19-cv-05588 Document 4 Filed 06/17/19 Page 151 of 173



together and exchanging information and driving the unlawful sales of their opioids through their

contractual relationships, including chargebacks and vault security programs.

       492.    The Manufacturer Defendants engaged in an industry-wide practice of paying

rebates and chargebacks to the Distributor Defendants for sales of prescription opioids. As

reported in the Washington Post, identified by Senator McCaskill, and acknowledged by the HDA,

there is an industry-wide practice whereby the Manufacturer Defendants paid the Distributor

Defendants rebates and/or chargebacks on their prescription opioid sales. These contracts were

negotiated at the highest levels, demonstrating ongoing relationships between the Manufacturer

and Distributor Defendants. In return for the rebates and chargebacks, the Distributor Defendants

provided the Manufacturer Defendants with detailed information regarding their prescription

opioid sales, including purchase orders, acknowledgements, ship notices, and invoices. 319 The

Manufacturer Defendants used this information to gather high-level data regarding overall

distribution and direct the Distributor Defendants on how to most effectively sell the prescription

opioids.

       493.    The contractual relationships among the Defendants also include vault security

programs. The Defendants are required to maintain certain security protocols and storage facilities

for the manufacture and distribution of their opioids. Manufacturers likely negotiated agreements

whereby the Manufacturers installed security vaults for Distributors in exchange for agreements

to maintain minimum sales performance thresholds. These agreements were used by the

Defendants as a tool to violate their reporting and anti-diversion duties.

       494.    Taken together, the interaction and length of the relationships between and among




319
  See “Webinar Leveraging EDI: Order-to-Cash Transactions CD Box Set,”
Healthcaredistribution.org, Healthcare Distribution Alliance.
                                                146
              Case 7:19-cv-05588 Document 4 Filed 06/17/19 Page 152 of 173



the Manufacturer and Distributor Defendants reflects a deep level of interaction and cooperation

between two groups in a tightly knit industry. The Manufacturer and Distributor Defendants were

not two separate groups operating in isolation or two groups forced to work together in a closed

system. The Defendants operated together as a united entity, working together on multiple fronts,

to engage in the unlawful sale of prescription opioids. The HDA and the PCF are but two examples

of the overlapping relationships and concerted joint efforts to accomplish common goals and

demonstrates that the leaders of each of the Defendants were in communication and cooperation.

       495.      According to articles published by the Center for Public Integrity and The

Associated Press, the PCF has been lobbying on behalf of the Manufacturer and Distributor

Defendants for “more than a decade.” 320 Similarly, the HDA has continued its work on behalf of

Defendants, without interruption, since at least 2000, if not longer. 321

       496.      As described above, the Defendants began working together as early as 2006

through the PCF and the HDA to promote the common purpose of their enterprise. Defendants

worked together as an ongoing and continuous organization throughout the existence of their

enterprise.

       497.      Conduct of the Opioid Diversion Enterprise: During the time period alleged in

this complaint, the Defendants exerted control over, conducted and/or participated in the Opioid

Diversion enterprise by fraudulently failing to comply with their Federal and State obligations to

identify, investigate and report suspicious orders of opioids in order to prevent diversion of those

highly addictive substances into the illicit market, to halt such unlawful sales and, in doing so, to

increase production quotas and generate unlawful profits.



320
    Perrone, Matthew, “Pro-Painkiller Echo Chamber Shaped Policy Amid Drug
Epidemic,” The Center for Public Integrity, 19 Sept. 2016, updated 15 Dec. 2016.
321
    “History,” Healthcaredistribution.org, Healthcare Distribution Alliance.
                                                 147
           Case 7:19-cv-05588 Document 4 Filed 06/17/19 Page 153 of 173



       498.    Defendants disseminated false and misleading statements to the public claiming

that they were complying with their obligations to maintain effective controls against diversion of

their prescription opioids.

       499.    Defendants disseminated false and misleading statements to the public claiming

that they were complying with their obligations to design and operate a system to disclose to the

registrant suspicious orders of their prescription opioids.

       500.    Defendants disseminated false and misleading statements to the public claiming

that they were complying with their obligation to notify the DEA of any suspicious orders or

diversion of their prescription opioids.

       501.    Defendants paid nearly $800 million dollars to influence local, state, and federal

governments through joint lobbying efforts as part of the PCF. The Defendants were all members

of the PCF either directly or indirectly through the HDA. The lobbying efforts of the PCF and its

members included efforts to pass legislation making it more difficult for the DEA to suspend

and/or revoke the Manufacturers’ and Distributors’ registrations for failure to report suspicious

orders of opioids.

       502.    The Defendants exercised control and influence over the distribution industry by

participating and maintaining membership in the HDA.

       503.    The Defendants applied political and other pressure on the DOJ and DEA to halt

prosecutions for failure to report suspicious orders of prescription opioids and lobbied Congress

to strip the DEA of its ability to immediately suspend registrations pending investigation by

passing the “Ensuring Patient Access and Effective Drug Enforcement Act.”

       504.    The Defendants engaged in an industry-wide practice of paying rebates and

chargebacks to incentivize unlawful opioid prescription sales. The Manufacturer Defendants used



                                                148
           Case 7:19-cv-05588 Document 4 Filed 06/17/19 Page 154 of 173



the chargeback program to acquire detailed, high-level data regarding sales of the opioids they

manufactured. The Manufacturer Defendants also used this high-level information to direct the

Distributor Defendants’ sales efforts to regions where prescription opioids were selling in larger

volumes.

       505.    The Manufacturer Defendants lobbied the DEA to increase Aggregate Production

Quotas year after year by submitting net disposal information that the Manufacturer Defendants

knew included sales that were suspicious and involved the diversion of opioids that had not been

properly investigated or reported by the Defendants.

       506.    The Distributor Defendants developed “know your customer” questionnaires and

files. This information, compiled pursuant to comments from the DEA in 2006 and 2007, was

intended to help the Defendants identify suspicious orders or customers who were likely to divert

prescription opioids. 322 The “know your customer” questionnaires informed the Defendants of the

number of pills that the pharmacies sold, how many non-controlled substances are sold compared

to controlled substances, whether the pharmacy buys from other distributors, the types of medical

providers in the area including pain clinics, general practitioners, hospice facilities, and cancer

treatment facilities, and these questionnaires also put the recipients on notice of suspicious orders.

       507.    The Defendants refused to identify, investigate and report suspicious orders to the

DEA when they became aware of them despite their actual knowledge of drug diversion rings. The

Defendants refused to identify suspicious orders and diverted drugs despite the DEA issuing final

decisions against the Distributor Defendants in 178 registrant actions between 2008 and 2012 and

117 recommended decisions in registrant actions from The Office of Administrative Law Judges.




322
  See Widup, Richard et al., “Pharmaceutical Production Diversion: Beyond the
PDMA,” Mcguirewoods.com.
                                                 149
          Case 7:19-cv-05588 Document 4 Filed 06/17/19 Page 155 of 173



These numbers include 76 actions involving orders to show cause and 41 actions involving

immediate suspension orders – all for failure to report suspicious orders.

       508.    The Defendants’ scheme had decision-making structure that was driven by the

Manufacturer Defendants and corroborated by the Distributor Defendants. The Manufacturer

Defendants worked together to control the state and federal governments’ response to the

manufacture and distribution of prescription opioids by increasing production quotas through a

systematic refusal to maintain effective controls against diversion, and to identify and report

suspicious orders to the DEA.

       509.    The Defendants worked together to control the flow of information and influence

state and federal governments and politicians to pass legislation that benefitted Defendants. The

Manufacturer and Distributor Defendants did this through their participation in the PCF and HDA.

       510.    The Defendants also worked together to ensure that the Aggregate Production

Quotas, Individual Quotas, and Procurement Quotas allowed by the DEA stayed high and ensured

that suspicious orders were not reported to the DEA. By not reporting suspicious orders or

diversion of prescription opioids, the Defendants ensured that the DEA had no basis for decreasing

or refusing to increase the production quotas for prescription opioids due to diversion of suspicious

orders. The Defendants influenced the DEA production quotas in the following ways:

               •       The Distributor Defendants assisted the enterprise and the Manufacturer

                       Defendants in their lobbying efforts through the PCF;

               •       The Distributor Defendants invited the participation, oversight and control

                       of the Manufacturer Defendants by including them in the HDA, including

                       on the councils, committees, task forces, and working groups;

               •       The Distributor Defendants provided sales information to the Manufacturer


                                                150
Case 7:19-cv-05588 Document 4 Filed 06/17/19 Page 156 of 173



         Defendants regarding their prescription opioids, including reports of all

         opioids prescriptions filled by the Distributor Defendants;

   •     The Manufacturer Defendants used a chargeback program to ensure

         delivery of the Distributor Defendants’ sales information;

   •     The   Manufacturer      Defendants   obtained    sales    information   from

         QuintilesIMS (formerly IMS Health) that gave them a “stream of data

         showing how individual doctors across the nation were prescribing

         [opioids]”;

   •     The Distributor Defendants accepted rebates and chargebacks for orders of

         prescription opioids;

   •     The Manufacturer Defendants used the Distributor Defendants’ sales

         information and the data from QuintilesIMS to instruct the Distributor

         Defendants to focus their distribution efforts to specific areas where the

         purchase of prescription opioids was most frequent;

   •     The Defendants identified suspicious orders of prescription opioids and

         then continued filling those unlawful orders, without reporting them,

         knowing that they were suspicious and/or being diverted into the illicit drug

         market;

   •     The Defendants refused to report suspicious orders of prescription opioids

         despite repeated investigation and punishment of the Distributor Defendants

         by the DEA for failure to report suspicious orders; and

   •     The Defendants withheld information regarding suspicious orders and illicit

         diversion from the DEA because it would have revealed that the “medical


                                  151
            Case 7:19-cv-05588 Document 4 Filed 06/17/19 Page 157 of 173



                        need” for and the net disposal of their drugs did not justify the production

                        quotas set by the DEA.

          511.   The scheme devised and implemented by the Defendants amounted to a common

course of conduct characterized by a refusal to maintain effective controls against diversion, and

all designed and operated to ensure the continued unlawful sale of controlled substances.

          512.   Pattern of Racketeering Activity: The Defendants conducted and participated in

the conduct of the Opioid Diversion Enterprise through a pattern of racketeering activity as defined

in 18 U.S.C. § 1961(B), including mail fraud (18 U.S.C. § 1341) and wire fraud (18 U.S.C. §

1343); and 18 U.S.C. § 1961(D) by the felonious manufacture, importation, receiving,

concealment, buying selling, or otherwise dealing in a controlled substance or listed chemical (as

defined in section 102 of the Controlled Substance Act), punishable under any law of the United

States.

          513.   The Defendants carried out, or attempted to carry out, a scheme to defraud federal

and state regulators, and the American public, including New York and Rockland County, by

knowingly conducting or participating in the conduct of the Opioid Diversion Enterprise through

a pattern of racketeering activity within the meaning of 18 U.S.C. § 1961(1) that employed the use

of mail and wire facilities, in violation of 18 U.S.C. § 1341 (mail fraud) and § 1343 (wire fraud).

          514.   The Defendants committed, conspired to commit, and aided and abetted in the

commission of at least two predicate acts of racketeering activity (i.e. violations of 18 U.S.C. §§

1341 and 1343) within the past ten years. The multiple acts of racketeering activity that the RICO

Defendants committed, or aided and abetted in the commission of, were related to each other,

posed a threat of continued racketeering activity, and therefore constitute a “pattern of racketeering

activity.” The racketeering activity was made possible by the Defendants’ regular use of the



                                                 152
           Case 7:19-cv-05588 Document 4 Filed 06/17/19 Page 158 of 173



facilities, services, distribution channels, and employees of the Opioid Diversion Enterprise. The

Defendants participated in the scheme to defraud by using mail, telephone, and the internet to

transmit mailings and wires in interstate or foreign commerce.

        515.      The Defendants used, directed the use of, and caused to be used, thousands of

interstate mail and wire communications in service of their scheme through virtually uniform

misrepresentations, concealments, and material omissions regarding their compliance with their

mandatory reporting requirements and the actions necessary to carry out their unlawful goal of

selling prescription opioids without reporting suspicious orders or the diversion of opioids into the

illicit market.

        516.      In devising and executing the illegal scheme, the Defendants devised and

knowingly carried out a material scheme and artifice to defraud by means of materially false or

fraudulent pretenses, representations, promises, or omissions of material facts. For the purpose of

executing the illegal scheme, the Defendants committed these racketeering acts, which number in

the thousands, intentionally and knowingly with the specific intent to advance the illegal scheme.

        517.      The Defendants’ predicate acts of racketeering (18 U.S.C. § 1961(1)) include, but

are not limited to:

                  •      Mail Fraud: The Defendants violated 18 U.S.C. § 1341 by sending or

                         receiving, or by causing to be sent and received, materials via U.S. mail or

                         commercial interstate carriers for the purpose of executing the unlawful

                         scheme to design, manufacture, market, and sell the prescription opioids by

                         means of false pretenses, misrepresentations, promises, and omissions.

                  •      Wire Fraud: The Defendants violated 18 U.S.C. § 1343 by transmitting

                         and/or receiving, or by causing to be transmitted and/or received, materials


                                                 153
          Case 7:19-cv-05588 Document 4 Filed 06/17/19 Page 159 of 173



                       by wire for the purpose of executing the unlawful scheme to design,

                       manufacture, market, and sell the prescription opioids by means of false

                       pretenses, misrepresentations, promises, and omissions.

       518.    The Defendants’ use of the mail and wires includes, but is not limited to, the

transmission, delivery, or shipment of the following by the Manufacturer Defendants, Distributor

Defendants, or third parties that were foreseeably caused to be sent as a result of the Defendants’

illegal scheme, including but not limited to:

               •       The prescription opioids themselves;

               •       Documents and communications that facilitated the manufacture, purchase

                       and unlawful sale of prescription opioids;

               •       The Defendants’ DEA registrations;

               •       Documents and communications that supported and facilitated the

                       Defendants’ DEA registrations;

               •       Documents and communications that supported and facilitated the

                       Defendants’ request for higher aggregate production quotas, individual

                       production quotas, and procurement quotas;

               •       The Defendants’ records and reports that were required to be submitted to

                       the DEA pursuant to 21 U.S.C. § 827;

               •       Documents and communications related to the Defendants’ mandatory

                       DEA reports pursuant to 21 U.S.C. § 823 and 21 C.F.R. § 1301.74;

               •       Documents intended to facilitate the manufacture and distribution of

                       Defendants’ prescription opioids, including bills of lading, invoices,

                       shipping records, reports, and correspondence;


                                                154
           Case 7:19-cv-05588 Document 4 Filed 06/17/19 Page 160 of 173



                •      Documents for processing and receiving payment for prescription opioids;

                •      Payments from the Distributor Defendants to the Manufacturer Defendants;

                •      Rebates and chargebacks from the Manufacturer Defendants to the

                       Distributor Defendants;

                •      Payments to the Defendants’ lobbyists through the PCF;

                •      Payments to the Defendants’ trade organizations, like the HDA, for

                       memberships and/or sponsorships;

                •      Deposits of proceeds from Defendants’ manufacture and distribution of

                       prescription opioids; and

                •      Other documents and things, including electronic communications.

        519.    The Defendants, for the purpose of executing the illegal scheme, sent and/or

received (or caused to be sent and/or received) by mail or by private or interstate carrier, shipments

of prescription opioids and related documents by mail or by private carrier affecting interstate

commerce.

        520.    The Defendants also used the internet and other electronic facilities to carry out

their scheme and conceal the ongoing fraudulent activities. Specifically, the Defendants made

misrepresentations about their compliance with Federal and State laws requiring them to identify,

investigate, and report suspicious orders of prescription opioids and/or diversion of the same into

the illicit market.

        521.    At the same time, the Defendants misrepresented the superior safety features of

their order monitoring programs, ability to detect suspicious orders, commitment to preventing

diversion of prescription opioids, and that they complied with all state and federal regulations

regarding the identification and reporting of suspicious orders of prescription opioids.


                                                 155
           Case 7:19-cv-05588 Document 4 Filed 06/17/19 Page 161 of 173



        522.    Defendants also utilized the internet and other electronic resources to exchange

communications, to exchange information regarding prescription opioid sales, and to transmit

payments and rebates/chargebacks.

        523.    The Defendants also communicated by U.S. Mail, by interstate facsimile, and by

interstate electronic mail and with various other affiliates, regional offices, regulators, distributors,

and other third-party entities in furtherance of the scheme.

        524.    Several Defendants also entered into various Corporate Integrity Agreements with

various entities, including the Office of Inspector General and the United States Department of

Health and Human Services, that required the Defendants annually to certify in writing that the

Defendants had implemented effective compliance programs and were otherwise in compliance

with laws and regulations regarding, among other things, the manufacture and distribution of

opioids. Defendants submitted through the mail and wires certifications that were false and

misleading, in furtherance of the Opioid Diversion Enterprise’s operation and goals, including

false and misleading certifications required annually under the following:

                •       Section III of the Corporate Integrity Agreement Between the Office of

                        Inspector General of the Department of Health and Human Services and

                        Johnson & Johnson (fully executed on Oct. 31, 2013); and

                •       Section III of the Corporate Integrity Agreement Between the Office of

                        Inspector General of the Department of Health and Human Services and

                        Purdue Pharma, L.P. (fully executed on May 8, 2007).

        525.    The mail and wire transmissions described herein were made in furtherance of

Defendants’ scheme and common course of conduct to deceive regulators and the public that

Defendants were complying with their state and federal obligations to identify and report


                                                  156
           Case 7:19-cv-05588 Document 4 Filed 06/17/19 Page 162 of 173



suspicious orders of prescription opioids all while Defendants were knowingly allowing millions

of doses of prescription opioids to divert into the illicit drug market. The Defendants’ scheme and

common course of conduct was intended to increase or maintain high production quotas for their

prescription opioids from which they could profit.

       526.    Many of the precise dates of the fraudulent uses of the U.S. mail and interstate wire

facilities have been deliberately hidden, and cannot be alleged without access to Defendants’ books

and records. But, Plaintiff has described the types of, and in some instances, occasions on which

the predicate acts of mail and/or wire fraud occurred. They include thousands of communications

to perpetuate and maintain the scheme, including the things and documents described in the

preceding paragraphs.

       527.    The Defendants did not undertake the practices described herein in isolation, but as

part of a common scheme. These actions violate 18 U.S.C. § 1962(c). Various other persons, firms,

and corporations, including third-party entities and individuals not named as defendants in this

Complaint, may have contributed to and/or participated in the scheme with the Defendants in these

offenses and have performed acts in furtherance of the scheme to increase revenues, increase

market share, and /or minimize the losses for the Defendants.

       528.    The Defendants aided and abetted others in the violations of the above laws, thereby

rendering them indictable as principals in the 18 U.S.C. §§ 1341 and 1343 offenses.

       529.    The Defendants hid from the general public, and suppressed and ignored warnings

from third parties, whistleblowers and governmental entities, about the reality of the suspicious

orders that the Defendants were filling on a daily basis—leading to the diversion of tens of millions

of doses of prescriptions opioids into the illicit market.

       530.    The Defendants, with knowledge and intent, agreed to the overall objective of their



                                                 157
          Case 7:19-cv-05588 Document 4 Filed 06/17/19 Page 163 of 173



fraudulent scheme and participated in the common course of conduct to commit acts of fraud and

indecency in manufacturing and distributing prescription opioids.

       531.    Indeed, for the Defendants’ fraudulent scheme to work, each of the Defendants had

to agree to implement similar tactics regarding marketing prescription opioids and refusing to

report suspicious orders.

       532.    The Defendants engaged in a pattern of related and continuous predicate acts for

years. The predicate acts constituted a variety of unlawful activities, each conducted with the

common purpose of obtaining significant monies and revenues from the sale of their highly

addictive and dangerous drugs. The predicate acts also had the same or similar results, participants,

victims, and methods of commission. The predicate acts were related and not isolated events.

       533.    The predicate acts all had the purpose of generating significant revenue and profits

for the Defendants while Plaintiff was left with substantial injury to its business and property

through the damage that the prescription opioid epidemic caused. The predicate acts were

committed or caused to be committed by the Defendants through their participation in the Opioid

Diversion Enterprise and in furtherance of its fraudulent scheme.

       534.    The pattern of racketeering activity and the Opioid Diversion Enterprise are

separate and distinct from each other. Likewise, Defendants are distinct from the enterprise.

       535.    The pattern of racketeering activity is continuing as of the date of this Complaint

and will continue into the future unless enjoined by this Court.

       536.    Many of the precise dates of the Defendants’ criminal actions have been hidden and

cannot be alleged without access to Defendants’ books and records. Indeed, an essential part of the

successful operation of the Opioid Diversion Enterprise alleged herein depended upon secrecy.

       537.    Each instance of racketeering activity was related, had similar purposes, involved



                                                158
           Case 7:19-cv-05588 Document 4 Filed 06/17/19 Page 164 of 173



the same or similar participants and methods of commission, and had similar results affecting

similar victims, including consumers in this jurisdiction and Plaintiff. Defendants calculated and

intentionally crafted the Opioid Diversion Enterprise and their scheme to increase and maintain

their increased profits without regard to the effect such behavior would have on Plaintiff, its

residents, and its community. In designing and implementing the scheme, at all times Defendants

knew that those in the manufacturing and distribution chain rely on the integrity of the

pharmaceutical companies and ostensibly neutral third parties to provide objective and reliable

information regarding Defendants’ products and their manufacture and distribution of those

products. The Defendants were also aware that Plaintiff and the citizens of this jurisdiction rely on

the Defendants to maintain a closed system and to protect against the non-medical diversion and

use of their dangerously addictive opioid drugs.

       538.    By intentionally refusing to report and halt suspicious orders of their prescription

opioids, Defendants engaged in a fraudulent scheme and unlawful course of conduct constituting

a pattern of racketeering activity.

       539.    It was foreseeable to Defendants that refusing to report and halt suspicious orders,

as required by the CSA and Code of Federal Regulations, would harm Plaintiff by allowing the

flow of prescriptions opioids from appropriate medical channels into the illicit drug market.

       540.    The last racketeering incident occurred within five years of the commission of a

prior incident of racketeering.

       541.    The RICO Defendants manufactured, sold, and/or dealt in controlled

substances and their crimes are punishable as felonies: The Defendants conducted and

participated in the conduct of the affairs of the Opioid Diversion Enterprise through a pattern of

racketeering activity as defined in 18 U.S.C. § 1961(D) by the felonious manufacture, importation,



                                                159
          Case 7:19-cv-05588 Document 4 Filed 06/17/19 Page 165 of 173



receiving, concealment, buying, selling, or otherwise dealing in a controlled substance or listed

chemical (as defined in section 102 of the Controlled Substance Act), punishable under any law of

the United States.

       542.    The Defendants committed crimes that are punishable as felonies under the laws of

the United States. Specifically, 21 U.S.C. § 483(a)(4) makes it unlawful for any person to

knowingly or intentionally furnish false or fraudulent information in, or omit any material

information from, any application, report, record, or other document required to be made, kept, or

filed under this subchapter. A violation of section 483(a)(4) is punishable by up to four years in

jail, making it a felony. 21 U.S.C. § 483(d)(1).

       543.    Each of the Defendants qualifies as a registrant under the CSA. Their status as

registrants under the CSA requires that they maintain effective controls against diversion of

controlled substances in schedule I or II, design and operate a system to disclose to the registrant

suspicious orders of controlled substances, and inform the DEA of suspicious orders when

discovered by the registrant. 21 U.S.C. § 823; 21 C.F.R. § 1301.74(b).

       544.    Pursuant to the CSA and the Code of Federal Regulations, the RICO Defendants

were required to make reports to the DEA of any suspicious orders identified through the design

and operation of their system to disclose suspicious orders.

       545.    The Defendants knowingly and intentionally furnished false or fraudulent

information in their reports to the DEA about suspicious orders, and omitted material information

from reports, records, and other documents required to be filed with the DEA, including the

Manufacturer Defendants’ applications for production quotas. Specifically, the Defendants were

aware of suspicious orders of prescription opioids and the diversion of their prescription opioids

into the illicit market, and failed to report this information to the DEA in their mandatory reports



                                                   160
           Case 7:19-cv-05588 Document 4 Filed 06/17/19 Page 166 of 173



and their applications for production quotas.

        546.    For example, the DEA and DOJ began investigating McKesson in 2013 regarding

its monitoring and reporting of suspicious controlled substances orders. On April 23, 2015,

McKesson filed a Form-8-K announcing a settlement with the DEA and DOJ wherein it admitted

to violating the CSA and agreed to pay $150 million and have some of its DEA registrations

suspended on a staggered basis. The settlement was finalized in January 2017.

        547.    Purdue’s experience with the organized drug ring in Los Angeles, which Purdue

knew about but failed to report to the DEA, is another striking example of Defendants’ willful

violation of the CSA and Code of Federal Regulations as it relates to reporting suspicious orders

of prescription opioids.

        548.    Mallinckrodt also was recently the subject of a DEA and Senate investigation for

its opioid practices. Specifically, in 2011, the DEA targeted Mallinckrodt arguing that it ignored

its responsibility to report suspicious orders as 500 million of its pills ended up in Florida between

2008 and 2012. After six years of DEA investigation, Mallinckrodt agreed to a settlement

involving a $35 million fine. Federal prosecutors summarized the case by saying that

Mallinckrodt’s response was that everyone knew what was going on in Florida but they had no

duty to report it.

        549.    These examples reflect the Defendants’ pattern and practice of willfully and

intentionally omitting information from their mandatory reports to the DEA as required by 21

C.F.R. § 1301.74. This conclusion is supported by the sheer volume of enforcement actions

available in the public record against the Distributor Defendants.

        550.    The pattern of racketeering activity is continuing as of the date of this Complaint

and will likely continue into the future unless enjoined by this Court.



                                                 161
           Case 7:19-cv-05588 Document 4 Filed 06/17/19 Page 167 of 173



        551.    Many of the precise dates of Defendants’ criminal actions were hidden and cannot

be alleged without access to Defendants’ books and records. Indeed, an essential part of the

successful operation of the Opioid Diversion Enterprise depended upon the secrecy of the

participants in that enterprise.

        552.    Each instance of racketeering activity alleged herein was related, had similar

purposes, involved the same or similar participants and methods of commission, and had similar

results affecting similar victims, including Plaintiff, its residents, and its community. Defendants

calculated and intentionally crafted the diversion scheme to increase and maintain profits from

unlawful sales of opioids, without regard to the effect such behavior would have on this

jurisdiction, its citizens or the Plaintiff. The Defendants were aware that Plaintiff and the citizens

of this jurisdiction rely on the Defendants to maintain a closed system of manufacturing and

distribution to protect against the non-medical diversion and use of their dangerously addictive

opioid drugs.

        553.    By intentionally refusing to report and halt suspicious orders of their prescription

opioids, Defendants engaged in a fraudulent scheme and unlawful course of conduct constituting

a pattern of racketeering activity.

        554.    It was foreseeable to Defendants that refusing to report and halt suspicious orders,

as required by the CSA and Code of Federal Regulations, would harm Plaintiff by allowing the

flow of prescriptions opioids from appropriate medical channels into the illicit drug market.

        555.    The last racketeering incident occurred within five years of the commission of a

prior incident of racketeering.

        556.    Damages: The Defendants’ violations of law and their pattern of racketeering

activity directly and proximately caused Plaintiff’s injury in its business and property because



                                                 162
          Case 7:19-cv-05588 Document 4 Filed 06/17/19 Page 168 of 173



Plaintiff paid for costs associated with the opioid epidemic.

       557.    Plaintiff’s injuries, and those of their residents and community, were proximately

caused by Defendants’ racketeering activities. But for the Defendants’ conduct, Plaintiff would

not have paid the health services and law enforcement services and expenditures required as a

result of the plague of drug-addicted residents.

       558.    Plaintiff’s injuries and those of its residents and community were directly caused

by the Defendants’ racketeering activities.

       559.    Plaintiff was most directly harmed and there are no other plaintiffs better suited to

seek a remedy for the economic harms at issue here.

       560.    Plaintiff seeks all legal and equitable relief as allowed by law, including actual

damages, treble damages, equitable relief, forfeiture as deemed proper by the Court, attorney’s

fees and all costs and expenses of this lawsuit and pre- and post-judgment interest.

                                          COUNT III:
                                      RICO CONSPIRACY
                                      (18 U.S.C. § 1962(d))

       561.    Plaintiff incorporates all preceding and subsequent paragraphs by reference.

       562.    At all relevant times, the Defendants were associated with the Opioid Diversion

Enterprise and agreed and conspired to violate 18 U.S.C. § 1962(c), that is, they agreed to conduct

and participate, directly and indirectly, in the conduct of the affairs of the Opioid Diversion

Enterprise through a pattern of racketeering activity in violation of 18 U.S.C. § 1962(d). Under

Section 1962(d) it is unlawful for “any person to conspire to violate” Section 1962(d), among other

provisions. 18 U.S.C. § 1962(d).

       563.    Defendants conspired to violate Section 1962(c), as alleged more fully above, by

conducting the affairs of the Opioid Diversion Enterprise through a pattern of racketeering activity.


                                                   163
          Case 7:19-cv-05588 Document 4 Filed 06/17/19 Page 169 of 173



                                         COUNT IV:
                                        NEGLIGENCE

       564.    Plaintiff incorporates all preceding and subsequent paragraphs by reference.

       565.    Defendants had an obligation to use reasonable care in manufacturing, marketing,

selling, and distributing highly dangerous opioid drugs to New York and Rockland County, and

the injuries alleged in this Complaint from the breach of that duty were foreseeable, and in fact

were foreseen, by Defendants. See City of Everett v. Purdue Pharma L.P. et al., No. C17-209RSM,

2017 WL 4236062 at *4, 6-7 (W.D. Wash. Sept. 25, 2017) (sustaining a negligence claim by city

against Purdue for damages caused by the opioid crisis).

       566.    Reasonably prudent manufacturers, distributors, and retailers of prescription

opioids would have anticipated that the scourge of opioid addiction would wreak havoc on

communities, and the significant costs which would be imposed upon the governmental entities

associated with those communities. The closed system of opioid distribution whereby wholesale

distributors are the gatekeepers between manufacturers and pharmacies, and wherein all links in

the chain have a duty to prevent diversion, exists for the purpose of controlling dangerous

substances such as opioids and preventing diversion and abuse.

       567.    Reasonably prudent manufacturers of pharmaceutical products would know that

aggressively pushing highly addictive opioids for chronic pain would result in the severe harm of

addiction, foreseeably causing patients to seek increasing levels of opioids, frequently turning to

the illegal drug market as a result of a drug addiction that was foreseeable to the Manufacturer

Defendants.

       568.    Moreover, Defendants were repeatedly warned by law enforcement of the

unlawfulness and consequences of their actions and omissions.

       569.    The escalating amounts of addictive drugs flowing through Defendants’ businesses,

                                               164
          Case 7:19-cv-05588 Document 4 Filed 06/17/19 Page 170 of 173



and the sheer volume of these prescription opioids, further alerted Defendants that addiction was

fueling increased consumption and that legitimate medical purposes were not being served.

       570.    Distributor Defendants breached their duties to exercise due care in the business of

wholesale distribution of dangerous opioids, which are Schedule II Controlled Substances, by

failing to monitor for, failing to report, and filling highly suspicious orders time and again.

Because the very purpose of these duties was to prevent the resulting harm – diversion of highly

addictive drugs for non- medical purposes – the causal connection between Defendants’ breach of

duties and the ensuing harm was entirely foreseeable.

       571.    Distributor Defendants misrepresented their compliance with their duties under the

law and concealed their noncompliance and shipments of suspicious orders of opioids to New

York and Rockland County and destinations from which they knew opioids were likely to be

diverted into New York and Rockland County, in addition to other misrepresentations alleged and

incorporated herein.

       572.    Retailer Defendants breached their duties to exercise due care in the business of

retail distribution of dangerous opioids, which are Schedule II Controlled Substances, by failing

to monitor for, failing to report, and filling highly suspicious orders time and again. Because the

very purpose of these duties was to prevent the resulting harm – diversion of highly addictive drugs

for non- medical purposes – the causal connection between Defendants’ breach of duties and the

ensuing harm was entirely foreseeable.

       573.    Retailer Defendants misrepresented their compliance with their duties under the

law and concealed their noncompliance and filling of suspicious orders of opioids to New York

and Rockland County and destinations from which they knew opioids were likely to be diverted

into New York and Rockland County, in addition to other misrepresentations alleged and



                                                165
          Case 7:19-cv-05588 Document 4 Filed 06/17/19 Page 171 of 173



incorporated herein.

       574.    Manufacturer Defendants breached their duties to exercise due care in the business

of pharmaceutical manufacturers of dangerous opioids, which are Schedule II Controlled

Substances, and by misrepresenting the nature of the drugs and aggressively promoting them for

chronic pain for which they knew the drug were not safe or suitable.

       575.    The Manufacturer Defendants misrepresented and concealed the addictive nature

of prescription opioids and its lack of suitability for chronic pain, in addition to other

misrepresentations alleged and incorporated herein.

       576.    All Defendants breached their duties to prevent diversion and report and halt

suspicious orders, and all Defendants misrepresented their compliance with their legal duties.

       577.    Defendants’ breaches were intentional and unlawful, and Defendants’ conduct was

willful, wanton, malicious, reckless, oppressive, and fraudulent.

       578.    The     causal   connection   between    Defendants’    breaches   of   duties    and

misrepresentations and the ensuing harm was entirely foreseeable.

       579.    Defendants’ breaches of duty and misrepresentations caused, bear a causal

connection with, and proximately resulted in the damages sought herein.

       580.    Defendants were selling dangerous drugs statutorily categorized as posing a high

potential for abuse and severe dependence. Defendants knowingly traded in drugs that presented

a high degree of danger if prescribed incorrectly or diverted to other than medical, scientific, or

industrial channels. However, Defendants breached their duties to monitor for, report, and halt

suspicious orders, breached their duties to prevent diversion, and, further, misrepresented what

their duties were and their compliance with their legal duties.

       581.    As a direct and proximate result of Defendants’ breaches of duties, Plaintiff has



                                                166
             Case 7:19-cv-05588 Document 4 Filed 06/17/19 Page 172 of 173



been harmed and damaged.

                                      PRAYER FOR RELIEF

        WHEREFORE, Plaintiff prays that the Court:

        A.      Enter judgment against Defendants jointly and severally and in favor of Plaintiff;

        B.      Award damages in an amount sufficient to fairly and completely compensate

Plaintiff for all damages;

        C.      Award actual and triple the actual damages County of Rockland sustained as a

result of the Defendants’ RICO violations;

        D.      Award pre-judgment and post-judgment interest as provided by law, and award

such interest at the highest legal rate;

        E.      Enter an order of abatement and permanent injunction against all Defendants

prohibiting them from engaging in the unlawful conduct detailed herein, including over-promotion

and over-saturation of opioids in and around Rockland County;

        F.      Enter an order requiring Defendants to establish an “abatement fund” for the

purpose of abating the opioid nuisances;

        G.      Award Plaintiff the costs of this lawsuit, including reasonable attorneys’ fees and

expenses as provided by law;

        H.      Award such further and additional relief as the Court may deem just and proper

under the circumstances.

                                      JURY TRIAL DEMAND

        Pursuant to Federal Rule of Civil Procedure 38, County of Rockland demands a jury trial

on all issues so triable.




                                                167
           Case 7:19-cv-05588 Document 4 Filed 06/17/19 Page 173 of 173



Filed on this thel4th day of June, 2019.         Respectfully submitted,

                                                 BLEAKLEY PLATT & SCHMIDT, LLP



                                                 Matthew G. Parisi (MP 2188)
                                                 John P. Hannigan (JPH 2247)
                                                 One North Lexington A venue
                                                 White Plains, New York 10601
                                                 Telephone: (914) 949-2700
                                                 Facsimile: (914) 683-6956
                                                 mparisi@bpslaw.com
                                                 jhan11igan@bpslaw.co111



                                                 BRANSTETTER, STRANCH &
                                                 JENNINGS, PLLC
                                                 James G. Stranch, III (BPR #2542)
                                                 J. Gerard Stranch, IV (BPR #23045)
                                                 Tricia A. Herzfeld (BPR#26014)
                                                 Benjamin A. Gastel (BPR#28699)
                                                 The Freedom Center
                                                 223 Rosa L. Parks A venue, Suite 200
                                                 Nashville, TN 37203
                                                 Telephone: (615) 254-8801
                                                 Facsimile: (615) 255-5419
                                                 jims@bsjfirm.com
                                                 gerards@bsj firm. corn
                                                 triciah@bsjfirm;com
                                                 beng@bsjfirm.com




                                           168
